--------------------------------------------------------------------------------

Exhibit 10.1



CREDIT AGREEMENT
 
dated as of August 7, 2020
 
among
 
DESIGNER BRANDS INC.,
as the Company and the U.S. Borrower,
 
DESIGNER BRANDS CANADA INC.
as the Canadian Borrower,
 
The other LOAN PARTIES from time to time party hereto,
 
The LENDERS from time to time party hereto,
 
and
 
SIXTH STREET SPECIALTY LENDING, INC.,
as Administrative Agent and Lead Arranger


--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
     
ARTICLE I. DEFINITIONS
1
 
SECTION 1.01 Defined Terms
1
 
SECTION 1.02 Classification of Loans and Borrowings
51
 
SECTION 1.03 Terms Generally
51
 
SECTION 1.04 Accounting Terms; GAAP
52
 
SECTION 1.05 [Reserved].
53
 
SECTION 1.06 Status of Obligations
53
 
SECTION 1.07 Exchange Rates
53
 
SECTION 1.08 Divisions
53
   
ARTICLE II. THE CREDITS
53
 
SECTION 2.01 Commitments
53
 
SECTION 2.02 Loans and Borrowings
54
 
SECTION 2.03 Requests for Borrowings
54
 
SECTION 2.04 Protective Advances
55
 
SECTION 2.05 [Reserved]
56
 
SECTION 2.06 [Reserved]
56
 
SECTION 2.07 Funding of Borrowings
56
 
SECTION 2.08 Interest Elections
56
 
SECTION 2.09 Termination of Commitments
57
 
SECTION 2.10 Repayment and Amortization of Loans; Evidence of Debt
58
 
SECTION 2.11 Prepayment of Loans
59
 
SECTION 2.12 Fees
62
 
SECTION 2.13 Interest
62
 
SECTION 2.14 Alternate Rate of Interest; Successor LIBOR Rate Index
63
 
SECTION 2.15 Increased Costs
64
 
SECTION 2.16 Break Funding Payments
66  
SECTION 2.17 Withholding of Taxes; Gross-Up
66
 
SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs
70

 
SECTION 2.19 Mitigation Obligations; Replacement of Lenders
72
 
SECTION 2.20 Defaulting Lenders
73
 
SECTION 2.21 Returned Payments
73
   
ARTICLE III. REPRESENTATIONS AND WARRANTIES
74
 
SECTION 3.01 Organization and Qualification; Power and Authority; Compliance
With Laws; Event of Default
74
 
SECTION 3.02 Capitalization; Subsidiaries and Joint Ventures; Investment
Companies
74
 
SECTION 3.03 Validity and Binding Effect
74
 
SECTION 3.04 No Conflict; Material Agreements; Consents
75
 
SECTION 3.05 Litigation
75
 
SECTION 3.06 Financial Statements; No Material Adverse Effect; Beneficial
Ownership Certification
75
 
SECTION 3.07 Margin Stock
76
 
SECTION 3.08 Full Disclosure
76
 
SECTION 3.09 Taxes
77
 
SECTION 3.10 Properties, Patents, Trademarks, Copyrights, Licenses, Etc
77
 
SECTION 3.11 Insurance
77
 
SECTION 3.12 ERISA Compliance; Canadian Pension Plans
77
 
SECTION 3.13 Environmental Matters
79
 
SECTION 3.14 Labor Matters
79




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
SECTION 3.15 Solvency
79
 
SECTION 3.16 Anti-Terrorism Laws and Sanctions
79
 
SECTION 3.17 EEA Financial Institutions
80

 
SECTION 3.18 Security Interest in Collateral
80

 
SECTION 3.19 Credit Card Agreements
80

 
SECTION 3.20 Plan Assets; Prohibited Transactions
80    
ARTICLE IV. CONDITIONS
81
 
SECTION 4.01 Closing Date
81
   
ARTICLE V. AFFIRMATIVE COVENANTS
84
 
SECTION 5.01 Financial Statements; Borrowing Base and Other Information
85
 
SECTION 5.02 Notices of Material Events and Delivery of Other Reports
87
 
SECTION 5.03 Preservation of Existence, Etc
89
 
SECTION 5.04 Payment of Liabilities, Including Taxes, Etc
90  
SECTION 5.05 Maintenance of Insurance
90

 
SECTION 5.06 Maintenance of Properties
91
 
SECTION 5.07 Inspection Rights; Appraisals
91
 
SECTION 5.08 Keeping of Records and Books of Account
92
 
SECTION 5.09 Compliance with Laws and Material Contractual Obligations
92
 
SECTION 5.10 Use of Proceeds
92
 
SECTION 5.11 Anti-Terrorism Laws; International Trade Law Compliance
92
 
SECTION 5.12 Casualty
93
  SECTION 5.13 [Reserved] 93
 
SECTION 5.14 Additional Collateral; Further Assurances
93
 
SECTION 5.15 Environmental Laws
94
 
SECTION 5.16 Canadian Pension Plans
94
 
SECTION 5.17 Post-Closing Covenants
95
   
ARTICLE VI. NEGATIVE COVENANTS
95
 
SECTION 6.01 Indebtedness
95
 
SECTION 6.02 Restricted Payments
100  
SECTION 6.03 Limitations on Restrictive Agreements
104
 
SECTION 6.04 Sale of Equity Interests and Assets
106
 
SECTION 6.05 Affiliate Transactions
110  
SECTION 6.06 Amendments of Certain Documents; Line of Business
111
 
SECTION 6.07 Liens
111
 
SECTION 6.08 Mergers, Amalgamations, Fundamental Changes, Etc
112
 
SECTION 6.09 Sanctions; Anti-Terrorism Laws
113
 
SECTION 6.10 Restrictions on Certain Subsidiaries
113
 
SECTION 6.11 Canadian Pension Plans
113
 
SECTION 6.12 Minimum Availability
114
  SECTION 6.13 Minimum Consolidated EBITDA 114
 
SECTION 6.14 Loan Party Accounts
114
   
ARTICLE VII. EVENTS OF DEFAULT
115
   
ARTICLE VIII. THE ADMINISTRATIVE AGENT
118
 
SECTION 8.01 Appointment
118
 
SECTION 8.02 Rights as a Lender
119
 
SECTION 8.03 Duties and Obligations
119
 
SECTION 8.04 Reliance
120
 
SECTION 8.05 Actions through Sub-Agents
120
 
SECTION 8.06 Resignation
120
 
SECTION 8.07 Non-Reliance
121



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
SECTION 8.08 Other Agency Titles
122
 
SECTION 8.09 Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties
122
 
SECTION 8.10 [Reserved]
123
 
SECTION 8.11 No Reliance on Administrative Agent’s Customer Identification
Program
123
   
ARTICLE IX. MISCELLANEOUS
123
 
SECTION 9.01 Notices
123
 
SECTION 9.02 Waivers; Amendments
125
 
SECTION 9.03 Expenses; Indemnity; Damage Waiver
128
 
SECTION 9.04 Successors and Assigns
130
 
SECTION 9.05 Survival
135
 
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic  Execution
135
 
SECTION 9.07 Severability
135
 
SECTION 9.08 Right of Setoff
135
 
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
136
 
SECTION 9.10 WAIVER OF JURY TRIAL
137
 
SECTION 9.11 Headings
137
 
SECTION 9.12 Confidentiality
137
 
SECTION 9.13 Several Obligations; Nonreliance; Violation of Law
138
 
SECTION 9.14 USA PATRIOT Act
138
 
SECTION 9.15 Canadian Anti-Money Laundering Legislation
138
 
SECTION 9.16 Disclosure
139
 
SECTION 9.17 Appointment for Perfection
139
 
SECTION 9.18 Interest Rate Limitation
139
 
SECTION 9.19 No Advisory or Fiduciary Responsibility
140
 
SECTION 9.20 Obligations of Foreign Subsidiaries
140
 
SECTION 9.21 [Reserved]
140
 
SECTION 9.22 Judgment Currency
140
 
SECTION 9.23 Waiver of Immunity
141
 
SECTION 9.24 Process Agent
141
 
SECTION 9.25 Termination and Release of Collateral
141
 
SECTION 9.26 Publicity
142
 
SECTION 9.27 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
142
   
ARTICLE X. U.S. GUARANTY
142
 
SECTION 10.01 Guaranty
142
 
SECTION 10.02 Guaranty of Payment
143
 
SECTION 10.03 No Discharge or Diminishment of Loan Guaranty
143
 
SECTION 10.04 Defenses Waived
143
 
SECTION 10.05 Rights of Subrogation
144
 
SECTION 10.06 Reinstatement; Stay of Acceleration
144
 
SECTION 10.07 Information
144
 
SECTION 10.08 [Reserved.]
144
 
SECTION 10.09 [Reserved.]
144
 
SECTION 10.10 Maximum Liability
144
 
SECTION 10.11 Contribution
145
 
SECTION 10.12 Liability Cumulative
145
 
SECTION 10.13 [Reserved]
145
 
SECTION 10.14 Common Enterprise
146
      ARTICLE XI. CANADIAN GUARANTY 146
 
SECTION 11.01 Guaranty.
146
 
SECTION 11.02 Guarantee of Payment.
146
 
SECTION 11.03 No Discharge or Diminishment of Canadian Guaranty.
147
 
SECTION 11.04 Defenses Waived.
147
 
SECTION 11.05 Rights of Subrogation.
148
 
SECTION 11.06 Reinstatement; Stay of Acceleration.
148
 
SECTION 11.07 Information.
148
 
SECTION 11.08 Maximum Canadian Liability.
148
 
SECTION 11.09 Contribution.
149
 
SECTION 11.10 Liability Cumulative.
149
 
SECTION 11.11 Common Enterprise.
149




iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


ARTICLE XII. THE BORROWER REPRESENTATIVE
150
       
SECTION 12.01 Appointment; Nature of Relationship
150
 
SECTION 12.02 Powers
150
 
SECTION 12.03 Employment of Agents
150
 
SECTION 12.04 Notices
150
 
SECTION 12.05 Successor Borrower Representative
150
 
SECTION 12.06 Execution of Loan Documents; Borrowing Base Certificate
150
 
SECTION 12.07 Reporting
150



iv

--------------------------------------------------------------------------------

SCHEDULES:
         
Schedule 1.01(a)
–
Commitment Schedule
Schedule 1.01(c)
–
Existing Owned Real Property
Schedule 1.01(d)
–
Immaterial Subsidiaries
Schedule 3.02
–
Capitalization; Subsidiaries; Joint Ventures
Schedule 3.10(a)
–
Real Property
Schedule 3.10(b)
–
Intellectual Property
Schedule 3.11
–
Insurance
Schedule 3.12
–
Canadian Pension Plans
Schedule 3.19
–
Credit Card Arrangements
Schedule 5.17
–
Post-Closing Covenants
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Investments
Schedule 6.05
–
Existing Affiliate Transactions
Schedule 6.07
–
Existing Liens



EXHIBITS:
         
Exhibit A
–
Form of Assignment and Assumption
Exhibit B-1
–
Form of Note (U.S. Borrower)
Exhibit B-2
– Form of Note (Canadian Borrower)
Exhibit C
–
Form of Borrowing Request
Exhibit D
–
Form of Compliance Certificate
Exhibit E
–
Form of Interest Election Request
Exhibit F
–
Form of Joinder Agreement
Exhibit G-1
–
Form of U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit G-2
–
Form of U.S. Tax Certificate (For Foreign Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit G-3
–
Form of U.S. Tax Certificate (For Foreign Participants that are Partnerships for
U.S. Federal Income Tax Purposes)
Exhibit G-4
–
Form of U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)



v

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 7, 2020, among DESIGNER BRANDS INC., an Ohio
corporation (the “Company”), DESIGNER BRANDS CANADA INC., an Ontario
corporation, the other Loan Parties from time to time party hereto, the Lenders
from time to time party hereto, and SIXTH STREET SPECIALTY LENDING, INC., a
Delaware corporation, as Administrative Agent.
 
WITNESSETH:
 
The U.S. Borrower has requested that the Lenders provide a term loan in the
aggregate principal amount of $225,000,000 and the Canadian Borrower has
requested that the Lenders provide a term loan in the aggregate principal amount
of $25,000,000, and the Lenders have indicated their willingness to lend such
term loans, severally and not jointly, on the terms and conditions set forth
herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABL Agent” means the “Administrative Agent” (or such similar defined term used
therein) as such term is defined in the ABL Credit Agreement.
 
“ABL Credit Agreement” means that certain Credit Agreement, dated as of the date
hereof, by and among the Company, Designer Brands Canada, Inc., an Ontario
corporation, the other Loan Parties from time to time party thereto, the lenders
from time to time party thereto, and PNC Bank, National Association, as
administrative agent, as amended, amended and restated, supplemented, refinanced
or otherwise modified from time to time in accordance with the ABL Intercreditor
Agreement.
 
“ABL Credit Facility” means the revolving loan facility provided by the ABL
Lenders under the ABL Credit Agreement in an aggregate principal amount not in
excess of $400 million unless permitted by the ABL Intercreditor Agreement.
 
“ABL Documents” means the “Loan Documents” (or such similar defined term used
therein) under and as defined in the ABL Credit Agreement, as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the ABL Intercreditor Agreement.
 
“ABL Intercreditor Agreement” means the Intercreditor Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Company,
to be entered into as of the Closing Date among the Administrative Agent, the
ABL Agent and the U.S. Loan Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
 
“ABL Lenders” means the lenders under the ABL Credit Agreement.
 

--------------------------------------------------------------------------------

“ABL Loans” means the revolving loans (excluding letters of credit) made
pursuant to the ABL Credit Agreement.
 
“ABL Priority Collateral” has the meaning specified in the ABL Intercreditor
Agreement.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
 
“Account” means an “Account” as defined in Article 9 of the UCC or the PPSA, as
applicable.
 
“Account Debtor” means any Person that is or may become obligated to any Loan
Party under, with respect to or on account of an Account or Credit Card Account.
 
“Acquired Indebtedness” means, with respect to any specified Person: (1)
Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, and (2) Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person.  Acquired Indebtedness
will be deemed to have been Incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary and,
with respect to clause (2) of the preceding sentence, on the date of
consummation of such acquisition of such assets.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date hereof, by which any Loan Party or Restricted
Subsidiary (a) acquires any business or division of a business or all or
substantially all of the assets of any Person, whether through the purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a Person which
has ordinary voting power for the election of directors or other similar
management personnel of a Person (other than Equity Interests having such power
only by reason of the happening of a contingency) or a majority of the
outstanding Equity Interests of a Person.
 
“Additional Refinancing Amount” means, in connection with the Incurrence of any
Refinancing Indebtedness, the aggregate principal amount of additional
Indebtedness, Disqualified Stock or Preferred Stock Incurred to pay accrued and
unpaid interest, premiums (including tender premiums), expenses, defeasance
costs and fees in respect thereof.
 
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period or for an applicable ABR Borrowing, an interest rate per annum equal to
the higher of: (i) 1.25% and (ii) the result of the following, rounded upwards,
if necessary, to the next 1/100 of 1%: (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means SSP, in its capacity as administrative agent
hereunder and under the other Loan Documents, and including any of its
Affiliates performing any of the functions of the Administrative Agent at any
time, and their successors in such capacity as provided in Article VIII.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent, if any.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
 
“Affiliated Holders” means, with respect to any specified natural person, (a)
such specified natural person’s parents, spouse, siblings, descendants, step
children, step grandchildren, nieces and nephews and their respective spouses,
(b) the estate, legatees and devisees of such specified natural person and each
of the persons referred to in clause (a) of this definition, and (c) any
company,


2

--------------------------------------------------------------------------------

partnership, trust or other entity or investment vehicle created for the benefit
of, or Controlled by, such specified natural person or any of the persons
referred to in clause (a) or (b) of this definition or the holdings of which are
for the primary benefit of such specified natural person or any of the persons
referred to in clause (a) or (b) of this definition or created by any such
person for the benefit of any charitable organization or for a charitable
purpose.
 
“Affiliate Transaction” has the meaning specified in Section 6.05.
 
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
 “Aggregate Commitments” means, at any time, the aggregate Commitments of all
Lenders.
 
“Aggregate Term Exposure” means, at any time, the aggregate Term Exposure of all
the Lenders at such time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) 3.25%, (b) the Prime Rate in effect on such day, (c) the Overnight Bank
Funding Rate in effect on such day plus ½ of 1% and (d) the Adjusted LIBO Rate
plus 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Overnight Bank Funding Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Overnight Bank Funding Rate or the Adjusted LIBO Rate, respectively.
If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be the
greatest of clause (a), (b) and (c) above and shall be determined without
reference to clause (d) above.
 
“AML Legislation” has the meaning specified in Section 9.15.
 
“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or its
Controlled Affiliates is located or is doing material business that relates to
money laundering, any predicate crime to money laundering, or any financial
record keeping and reporting requirements related thereto.
 
“Anti-Terrorism Laws” means any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such laws, all as amended, supplemented or replaced from time to time
(including, without limitation, any AML Legislation and Anti-Money Laundering
Laws) in each case in any jurisdiction in which any Loan Party or any of its
Subsidiaries is located or is doing material business.
 
“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitments; provided that, after the Term
Loans have been made, the Applicable Percentages shall be determined based upon
such Lender’s share of the Aggregate Term Exposure at that time;
provided further that, in accordance with Section 2.20, so long as any Lender
shall be a Defaulting Lender, such Defaulting Lender’s Term Exposure shall be
disregarded in the calculations in this definition.
 
“Applicable Rate” means (a) with respect to LIBOR Loans, 8.50% and (ii) with
respect to ABR Loans, 7.50%.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
3

--------------------------------------------------------------------------------

“Article II JV” means Article II JV, LLC, a Delaware limited liability company.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (other than an Ineligible Institution) (with the consent
of any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
 
“Availability” means “Availability” as defined in the ABL Credit Agreement as in
effect on the date hereof or as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the ABL Intercreditor
Agreement.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Code” means title 11 of the United States Code, as amended.
 
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
interim receiver, monitor, conservator, trustee, administrator, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business, appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
 
“BC/VC” means BC/VC Ventures LLC, a Delaware limited liability company.
 
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent in consultation with the Borrower
Representative giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated credit facilities and (b) the Benchmark Replacement
Adjustment; provided that, if the Benchmark Replacement as so determined would
be less than 1.25%, the Benchmark Replacement will be deemed to be 1.25% for the
purposes of this Agreement.
 
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an alternate benchmark rate for each applicable Interest Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent in consultation with the Borrower
Representative giving due consideration to (i) any selection or recommendation
of a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the


4

--------------------------------------------------------------------------------

applicable Benchmark Replacement (excluding such spread adjustment) by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for such replacement of the LIBO Rate for
U.S. dollar-denominated credit facilities at such time.
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice in the United States
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
 
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
 
(1)         in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; or
 
(2)          in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.
 
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
 
(1)         a public statement or publication of information by or on behalf of
the administrator of the LIBO Rate announcing that such administrator has ceased
or will cease to provide the LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
 
(2)         a public statement or publication of information by a Governmental
Authority having jurisdiction over the Administrative Agent, the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or
 
(3)          a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate or a Governmental Authority
having jurisdiction over the Administrative Agent announcing that the LIBO Rate
is no longer representative.
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that
5

--------------------------------------------------------------------------------

the LIBO Rate has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced the LIBO Rate for all purposes
hereunder in accordance with Section 2.14(b) and (y) ending at the time that a
Benchmark Replacement has replaced the LIBO Rate for all purposes hereunder
pursuant to Section 2.14(b).
 
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income Tax purposes, to whom such Tax
relates.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.
 
“Billing Statement” has the meaning assigned to such term in Section 2.18(g).
 
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
 
“Borrower” or “Borrowers” means, individually or collectively, the U.S. Borrower
and the Canadian Borrower.
 
“Borrower Representative” has the meaning assigned to such term in Section
12.01.
 
“Borrowing” means (a) Term Loans of the same Type, made, converted or continued
on the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect and (b) a Protective Advance.
 
“Borrowing Base” means the “Borrowing Base” (or such similar defined term used
therein) as such term is defined in the ABL Credit Agreement as in effect on the
date hereof or as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the ABL Intercreditor Agreement.
 
“Borrowing Base Certificate” means the “Borrowing Base Certificate” (or such
similar defined term used therein) delivered pursuant to the ABL Credit
Agreement with respect to the Borrowing Base as in effect on the date hereof or
as amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with the ABL Intercreditor Agreement.
 
“Borrowing Base Reporting Date” means twenty-five (25) days after the end of
each fiscal month of the Company (or, if such day is not a Business Day, on the
next succeeding Business Day); provided, however, during any Increased BBC
Reporting Period, the Borrowing Base Reporting Date shall mean Wednesday of each
week (or, if such day is not a Business Day, on the next succeeding Business
Day).
 
“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03, which shall be, in the case of any
such written request, in the form of Exhibit C or any other form approved by the
Administrative Agent.
 
“BRX” means BRX DBI Joint Venture LLC, a Delaware limited liability company.
 
6

--------------------------------------------------------------------------------

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by Law to be closed
for business in Dallas, Texas; provided that when used in connection with a
LIBOR Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in U.S. Dollars in the London interbank
market.
 
“Camuto Entities” means, collectively, Camuto LLC, a Delaware limited liability
company and any Person that is a Subsidiary thereof.  For the avoidance of
doubt, each of CCI Operations LLC, an Ohio limited liability company, Camuto
Overseas Holding Subsidiary, LLC, an Ohio limited liability company, Vincent
Camuto LLC, a Connecticut limited liability company, Sole Society Group, Inc., a
Delaware corporation, VCJS LLC, a Connecticut limited liability company, VCS
Group LLC, a Delaware limited liability company, Hot on time LLC, a Connecticut
limited liability company, VC Line Building Services LLC, a Connecticut limited
liability company, VC Footwear LLC, a Connecticut limited liability company, and
Article II JV and BC/VC shall constitute a Camuto Entity.
 
“Canada” means the country of Canada and any province or territory thereof.
 
“Canadian Blocked Person” means any Person that is a “politically exposed
foreign person” or “terrorist group” or similar person whose property or
interests in property are blocked or subject to blocking pursuant to, or as
described in, any Canadian Economic Sanctions and Export Control Laws.
 
“Canadian Borrower” means Designer Brands Canada Inc.
 
“Canadian Borrowing Base” means “Canadian Borrowing Base” as defined in the ABL
Credit Agreement as in effect on the date hereof or as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the ABL Intercreditor Agreement.
 
“Canadian Collateral” means any and all property of any Canadian Loan Party
covered by the Collateral Documents and any and all other property of any
Canadian Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Canadian Secured Obligations.
 
“Canadian Commitment” has the meaning specified therefor in Section 2.01(b)(i).
 
“Canadian Defined Benefit Plan” means a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the ITA.
 
“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures.
 
“Canadian Guaranteed Obligation” has the meaning assigned to such term in
Section 11.01.
 
“Canadian Guarantor” means each Restricted Subsidiary of  the Canadian Borrower
that is listed on the signature pages hereto as a Canadian Guarantor or that
becomes a party hereto as a Canadian Guarantor pursuant to Section 5.14, in each
case, until such Subsidiary’s Canadian Guaranty is released in accordance
herewith.
 
“Canadian Guaranty” means Article XI of this Agreement.
 
“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrower and the Canadian Guarantors.
 
7

--------------------------------------------------------------------------------

“Canadian MEPP” means any plan that is a multi-employer pension plan as defined
under the applicable federal or provincial pension standards legislation in
Canada.
 
“Canadian Obligated Party” has the meaning set forth in Section 11.02.
 
“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Canadian Term Loans to the Canadian Borrower, all accrued and
unpaid fees (including the Yield Maintenance Premium and any Prepayment Premium)
and all expenses, reimbursements, indemnities and other obligations of the
Canadian Loan Parties to the Lenders or to any Lender, the Administrative Agent,
or any indemnified party arising under the Loan Documents (including guarantee
obligations and interest, costs, fees and other amounts accruing during the
pendency of any proceeding under any Insolvency Laws, regardless of whether
allowed or allowable in such proceeding), in each case, to the extent relating
to the Canadian Term Loans.
 
“Canadian Pension Event” means (a) the whole or partial withdrawal of a Loan
Party from a Canadian Defined Benefit Plan during a plan year where any
additional funding obligations of the Loan Party (other than the remittance of
normal cost contributions owing in respect of periods up to the withdrawal date)
would be triggered by such withdrawal; (b) the filing of a notice of intent to
terminate in whole or in part a Canadian Defined Benefit Plan; (c) the treatment
by a Governmental Authority of a Canadian Defined Benefit Plan amendment as a
termination or partial termination; or (d) the appointment of a trustee by a
Governmental Authority to administer the termination, in whole or in part, of a
Canadian Defined Benefit Plan.  Notwithstanding anything to the contrary herein,
a Canadian Pension Event shall not include any event that relates to the partial
wind-up or termination of solely the defined contribution component of a
Canadian Defined Benefit Plan.
 
“Canadian Pension Plans” means any plan, program or arrangement that is a
pension plan that is required to be registered under any applicable Canadian
federal or provincial pension standard legislation, whether or not registered
under any such laws, which is maintained or contributed to by, or to which there
is or may be an obligation to contribute by, a Loan Party in respect of any
Person’s employment in Canada with such Loan Party, other than any Canadian MEPP
or plans established by statute, which shall include, without limitation, the
Canada Pension Plan maintained by the government of Canada and the Quebec
Pension Plan maintained by the Province of Quebec.
 
“Canadian Secured Obligations” means the Canadian Obligations.
 
“Canadian Security Agreement” means the Canadian Security Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
to be entered into as of the Closing Date, among the Canadian Loan Parties and
the Administrative Agent, and, as the context requires, any other pledge or
security agreement or deed of hypothec entered into, after the Closing Date by
any other Canadian Loan Party (as required by this Agreement or any other Loan
Document), as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Canadian Subsidiary” means any Subsidiary of the Company that has been formed
or is organized under the laws of Canada or any province or territory thereof.
 
“Canadian Term Loan” means a Term Loan made to the Canadian Borrower.
 
“Capital Expenditures” means expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures.
 
8

--------------------------------------------------------------------------------

“CARES Act Tax Refund Claim” means the refund claim resulting from the carry
back of net operating losses pursuant to Section 172(b)(1)(D) of the Internal
Revenue Code and any similar rule of state or local law.
 
“CARES Act Tax Refund Proceeds” means the cash proceeds actually received by the
Company in respect of the CARES Act Tax Refund Claim.
 
“Cash Equivalents” means: (a) direct obligations of the United States of America
or any agency or instrumentality thereof or obligations backed by the full faith
and credit of the United States of America maturing in twelve (12) months or
less from the date of acquisition; (b) commercial paper maturing in one (1) year
or less rated not lower than A-1, by S&P or P-1 by Moody’s on the date of
acquisition; (c) demand deposits, time deposits or certificates of deposit
maturing within one year in commercial banks whose obligations are rated A-1, A
or the equivalent or better by S&P on the date of acquisition; (d) money market
or mutual funds whose investments are limited to those types of investments
described in clauses (a)‑(c) above; and (e) fully collateralized repurchase
agreements with a term of not more than one hundred eighty (180) days for
securities described in clause (a) above and entered into with commercial banks
whose obligations are rated A-1, A or the equivalent or better by S&P on the
date of acquisition.
 
“Casualty” has the meaning assigned to such term in Section 5.12.
 
“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended.
 
“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.
 
“CFC Holdco” means a Person (a) owning, directly or indirectly, no material
assets other than Equity Interests and/or Indebtedness of one or more CFCs or
(b) that has no material assets other than Equity Interests and/or Indebtedness
in one or more Persons described in clause (a) above and/or this clause (b).
 
“Change in Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than a Permitted Holder, shall have acquired beneficial
ownership of (within the meaning of Rule 13d-3 promulgated by the SEC under the
Exchange Act), directly or indirectly, of more than twenty-five percent (25%) of
the voting Equity Interests of the Company, (b) the Company ceases to own,
directly or indirectly, one hundred percent (100%) of the fully diluted Equity
Interests of any other Loan Party except with respect to this clause (b), in any
transaction permitted hereunder, free and clear of all Liens (other than
Permitted Specified Liens or (c) a “Change in Control” (or words of similar
import) shall have occurred under the ABL Credit Agreement.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory


9

--------------------------------------------------------------------------------

authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
 
“Charges” has the meaning assigned to such term in Section 9.18.
 
“CIP Regulations” shall have the meaning set forth in Section 8.11 hereof.
 
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the U.S. Secured Obligations or the Canadian Secured
Obligations.
 
“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent in its Permitted
Discretion, between the Administrative Agent and any third party (including any
bailee, consignee, customs broker, or other similar Person) in possession of any
Collateral or any landlord of any real property where any Collateral is or may
be located, as such landlord waiver or other agreement may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Collateral and Guaranty Requirement” means, at any time, the requirement that:
 
(a)          the Administrative Agent shall have received from the Company and
each other Loan Party either (i) (A) in the case of each U.S. Loan Party, a
counterpart of this Agreement and the U.S. Security Agreement, duly executed and
delivered on behalf of such Person or (B) in the case of each Loan Party that is
a Canadian Subsidiary, a counterpart of this Agreement and the Canadian Security
Agreement, duly executed and delivered on behalf of such Person, or (ii) in the
case of any Person that becomes a Subsidiary (other than Excluded Subsidiary)
after the date hereof, (A) a Joinder Agreement, duly executed and delivered on
behalf of such Person, and (B) instruments in the form or forms specified in the
applicable Security Agreement under which such Person becomes a party to the
applicable Security Agreement, duly executed and delivered on behalf of such
Person, together with such certificates, documents and opinions with respect to
such Subsidiary as may reasonably be requested by the Administrative Agent;
 
(b)          the Administrative Agent shall have received all Intellectual
Property security agreements, deposit account control agreements, securities
account control agreements and other Collateral Documents required to be
provided to it hereunder or under the applicable Security Agreement;
 
(c)          the Administrative Agent shall have received all Real Property
Deliverables with respect to all Material Real Property;
 
(d)         all documents and instruments, including UCC financing statements,
PPSA registrations and registrations in respect of deeds of hypothec required by
the Collateral Documents or this Agreement with the priority required by the
Collateral Documents shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or recording;
 
10

--------------------------------------------------------------------------------

(e)          the Administrative Agent shall have received the IPCo JV Consent
and Pledge; and
 
(f)          each Loan Party shall have obtained all material consents and
approvals required in connection with the execution and delivery of all
Collateral Documents to which it is a party and the performance of its
obligations thereunder.
 
Notwithstanding the foregoing, any Subsidiary formed or acquired after the date
hereof and required to become a Loan Party shall not be required to comply with
the foregoing requirements prior to the time specified in Section 5.14. The
foregoing definition shall not require the creation or perfection of pledges of
or security interests in, or legal opinions or other deliverables with respect
to, particular assets of the Loan Parties, or the provision of Guarantees by any
Subsidiary, if and for so long as the Administrative Agent, in consultation with
the Company, determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining legal opinions or other
deliverables in respect of such assets, or providing such Guarantees, shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may in its sole discretion grant extensions of time for the
creation and perfection of security interests in, or the delivery of legal
opinions or other deliverables with respect to, particular assets or the
provision of any Guarantee by any Subsidiary (including extensions beyond the
Closing Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the date hereof) where it determines that such action cannot be
accomplished without unreasonable effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Collateral Documents. Notwithstanding the foregoing, no action required to be
taken by any Person to effect compliance by the Administrative Agent and the
Lenders with any applicable Requirement of Law shall be deemed to cause
unreasonable effort or expense hereunder.
 
“Collateral Documents” means, collectively, the Security Agreements, the
Mortgages (if applicable), the ABL Intercreditor Agreement, the IPCo JV Consent
and Pledge, any deposit account control agreement, any securities account
control agreement, and any other agreements, instruments and documents executed
in connection with this Agreement that are intended to create, perfect or
evidence Liens to secure the Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, the
U.S. Guaranty or the Canadian Guaranty or any joinder or supplement hereto or
any other Guarantee of all or any portion of the Obligations, subordination
agreements, pledges, and collateral assignments, whether theretofore, now or
hereafter executed by any Borrower or any other Loan Party and delivered to the
Administrative Agent.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Term Loans hereunder, as such commitment may be reduced pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Commitment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable.  The initial aggregate amount of all of
the Lenders’ Commitments is $250,000,000.
 
“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).
 
“Communications” has the meaning assigned to such term in Section 9.01(d).
 
“Company” has the meaning assigned to such term in the introductory paragraph
hereof.
 
“Competitor” shall mean any Person that is an operating company and is engaged
primarily in the same or similar business as the Company.
 
11

--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate executed by a Financial Officer of
the Borrower Representative in substantially the form of Exhibit D.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income or capital (however denominated) or that are franchise
Taxes or branch profits Taxes.
 
“Consideration” means with respect to any Permitted Acquisition, the aggregate
of (without duplication) (i) the cash paid by any of the Loan Parties, directly
or indirectly, to the seller in connection therewith, (ii) the Indebtedness
incurred or assumed by any of the Loan Parties, whether in favor of the seller
or otherwise and whether fixed or contingent, in connection therewith, (iii) any
Guarantee given or incurred by any Loan Party in connection therewith, and (iv)
any other cash or equity consideration given or obligation incurred by any of
the Loan Parties in connection therewith, as each of the foregoing is recorded
by the Loan Parties in accordance with GAAP.
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Company and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash and Cash Equivalents.
 
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Company and its Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt and any
outstanding ABL Loans and other revolving indebtedness.
 
 “Consolidated EBITDA” means, for any period of determination, without
duplication, consolidated net income of the Company and its Restricted
Subsidiaries plus (i) the following (to the extent deducted from such
calculation of consolidated net income): (a) depreciation, (b) amortization, (c)
non-cash expenses related to stock based compensation, (d) other non-cash
charges, non-cash expenses, or non-cash losses to net income (provided, however
that cash payments made in such period or in any future period in respect of
such non-cash charges, expenses or losses shall be subtracted from consolidated
net income in calculating Consolidated EBITDA), (e) interest expense, (f) income
tax expense, and (g) restructuring charges or expenses (including integration
costs, restructuring costs and severance costs related to acquisitions and to
closure or consolidation of plants, facilities or locations and any expense
related to any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate use) not to exceed $20,000,000 in the aggregate incurred
prior to the date hereof, minus (ii) non-cash credits or non-cash gains (to the
extent included in such calculation of consolidated net income), in each case
determined and consolidated for the Company and its Restricted Subsidiaries in
accordance with GAAP; provided that the foregoing shall exclude the income (or
deficit) of any Person (other than a Restricted Subsidiary) in which the Company
or any of its Restricted Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Company or such
Restricted Subsidiary in the form of dividends or similar distributions.
 
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for the Company and its Restricted Subsidiaries on a consolidated
basis equal to: (a) the sum, without duplication, of the amounts for such period
of (i) Consolidated EBITDA, plus (ii) the Consolidated Working Capital
Adjustment excluding any gains or losses attributable to Dispositions, minus (b)
the sum, without duplication, of the amounts for such period of (i) voluntary
and scheduled (but not mandatory) repayments and repurchases of Consolidated
Total Debt including any premiums or penalties paid in connection therewith
(excluding repayments of revolving loans except to the extent the commitments to
make such revolving loans are permanently reduced in connection with such
repayments), plus (ii) Unfinanced Capital Expenditures, plus (iii) consolidated
cash Interest Expense, plus (iv) provisions for current taxes based on income of
Company and its Restricted Subsidiaries and payable


12

--------------------------------------------------------------------------------

in cash with respect to such period, plus (v) the aggregate amount of any
Extraordinary Receipts used to make any mandatory repayment pursuant to Section
2.11(b)(vi) to the extent such amount is included in, and results in an increase
to, Consolidated EBITDA.
 
“Consolidated Total Debt” means, as at any date of determination for any Person,
the aggregate principal amount (or stated balance sheet amount, if larger) of
all Indebtedness of such Person and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Working Capital” means, as at any date of determination, the
excess or deficiency of Consolidated Current Assets minus Consolidated Current
Liabilities.
 
“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
 
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
 
(1)          to purchase any such primary obligation or any property
constituting direct or indirect security therefor,
 
(2)          to advance or supply funds:
 
(a)          for the purchase or payment of any such primary obligation; or
 
(b)          to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; or
 
(3)          to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation against loss in
respect thereof.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Card Accounts” means any “payment intangibles,” as defined in the UCC or
PPSA, receivables or other rights to payment of a monetary obligation due to any
Loan Party in connection with purchases of Inventory of such Loan Party in the
ordinary course of business from (1) a credit card issuer or a credit card
processor with respect to (a) credit cards issued by Visa, MasterCard, American
Express, Discover, each of their respective Affiliates, and any other credit
card issuers that are reasonably acceptable to the Administrative Agent, (b)
private label credit cards of any Loan Party issued under non-recourse
arrangements substantially similar to those in effect on the date hereof or (c)
debit cards issued by issuers or providers that are reasonably acceptable to the
Administrative Agent or (2) PayPal, Inc., Stripe, Square, Venmo, Apple Pay or
any other e-commerce service providers or electronic payment services providers
that are reasonably acceptable to the Administrative Agent, in each case, which
have been earned by performance by such Loan Party but not yet paid to such Loan
Party by such credit card issuer, credit card processor, or other service
provider.
 
13

--------------------------------------------------------------------------------

“Credit Card Agreement” means any agreement between (i) on the one hand, a Loan
Party, and (ii) on the other hand (a) a credit card issuer or a credit card
processor (including any credit card processor that processes purchases of
Inventory from a Loan Party through debit cards) or (b) PayPal, Inc., Stripe,
Square, Venmo, Apple Pay or any other e-commerce service providers or electronic
payment services providers reasonably acceptable to the Administrative Agent, in
each case, relating to any Credit Card Account included or intended to be
included in the Borrowing Base.
 
“Credit Party” means the Administrative Agent or any other Lender.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent and the Borrower Representative in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
Default, if any) has not been satisfied; (b) has notified any Borrower or any
Credit Party in writing, or has made a public statement, to the effect that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular Default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party or any Borrower, in each
case, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund its Loans, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt by such Credit Party and such Borrower of such certification in
form and substance satisfactory to them and the Administrative Agent, or (d) has
become the subject of a Bankruptcy Event or a Bail-In Action.
 
“Designated Non-cash Consideration” means the Fair Market Value (as determined
in good faith by the Company) of non-cash consideration received by the Company
or a Restricted Subsidiary in connection with a Disposition that is so
designated as Designated Non-cash Consideration pursuant to an officer’s
certificate signed by a Financial Officer of the Company, setting forth such
valuation, less the amount of Cash Equivalents received in connection with a
subsequent sale of such Designated Non-cash Consideration.
 
“Disbursement Letter” means a disbursement letter, in form and substance
reasonably satisfactory to the Administrative Agent, by and among the Loan
Parties, the Administrative Agent, the Lenders and the other Persons party
thereto, and the related funds flow memorandum describing the sources and uses
of all cash payments in connection with the transactions contemplated to occur
on the Closing Date.
 
“Disposition” means with respect to any property, any sale, lease, sub lease (as
lessor or sublessor), license, sale and leaseback, assignment, conveyance,
transfer, license or other disposition thereof, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of any Loan Party’s businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, including, without limitation, the Equity Interests of
any Loan Party (other than the Company), other than inventory (or other assets
including cash and cash equivalents) sold, transferred,   licensed or otherwise
transferred in the ordinary course of business or leased in the ordinary course
of business. For purposes of clarification,


14

--------------------------------------------------------------------------------

“Disposition” shall not include the creation of a Permitted Lien and shall
include (a) the sale or other disposition for value of any contracts, (b) any
disposition of property through a “plan of division” under the Delaware Limited
Liability Company Act or any comparable transaction under any similar law, (c)
the early termination or modification of any contract resulting in the receipt
by any Loan Party of a cash payment or other consideration in exchange for such
event (other than payments in the ordinary course for accrued and unpaid amounts
due through the date of termination or modification) or (d) any sale of merchant
accounts (or any rights thereto (including, without limitation, any rights to
any residual payment stream with respect thereto)) by any Loan Party. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
 
“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a Competitor of the Company or any of its Subsidiaries, which Person has
been designated by the Company as a “Disqualified Institution” by written notice
to the Administrative Agent not less than five (5) Business Days prior to such
date; provided that “Disqualified Institutions” shall exclude any Person that
the Company has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to
time; provided further that, for the avoidance of doubt, a Competitor shall not
include any bona fide debt fund or investment vehicle that is primarily engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business which is
managed, sponsored or advised by any person controlling, controlled by or under
common control with such Competitor or affiliate thereof, as applicable.
 
“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than as a result of a change of control or asset sale), or is redeemable
at the option of the holder thereof, in whole or in part (other than as a result
of a change of control or asset sale), in each case at any time on or prior to
the date that is 91 days after the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i)
Indebtedness or (ii) any Equity Interests referred to in (a) above, in each case
at any time prior to the date that is 91 days after the Maturity Date; provided,
however, that only the portion of such Equity Interests which so matures or is
mandatorily redeemable, is so redeemable at the option of the holder or is so
convertible or exchangeable thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Equity Interests
are issued to any employee or to any plan for the benefit of employees of the
Company or their Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by such Person in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Equity
Interests of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Stock shall not be deemed to be Disqualified Stock.
 
“Dollar Amount” means (a) with regard to any calculation denominated in U.S.
Dollars, the amount thereof, and (b) with regard to any calculation denominated
in any other currency, the amount of U.S. Dollars which is equivalent to the
amount so expressed in such currency at the Spot Rate on the relevant date of
determination.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.
 
“DQ List” has the meaning specified in Section 9.04(e).
 
15

--------------------------------------------------------------------------------

“Early Opt-in Event” means a determination by the Administrative Agent that with
respect to Loans which bear interest with reference to the LIBO Rate, U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in Section 2.14(b), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate for loans in U.S. Dollars.
 
“Ebuys” means Ebuys, Inc., a California corporation.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including email, Syndtrak,
e-fax, Intralinks®, ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
 
“Eligible Consigned Inventory” and all constituent definitions contained in such
term as set forth in the ABL Credit Agreement shall have the meaning set forth
in the ABL Credit Agreement as in effect on the date hereof or as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the ABL Intercreditor Agreement.
 
“Eligible Credit Card Accounts” and all constituent definitions contained in
such term as set forth in the ABL Credit Agreement shall have the meaning set
forth in the ABL Credit Agreement as in effect on the date hereof or as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the ABL Intercreditor Agreement.
 
“Eligible Inventory” and all constituent definitions contained in such term as
set forth in the ABL Credit Agreement shall have the meaning set forth in the
ABL Credit Agreement as in effect on the date hereof or as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the ABL Intercreditor Agreement.
 
“Environment” shall mean any surface water, groundwater, drinking water supply,
land surface or subsurface strata or ambient air.
 
16

--------------------------------------------------------------------------------

“Environmental Indemnity” shall mean each environmental indemnity customary for
syndicated loan transactions of this type, made by each Loan Party with respect
to Mortgaged Property  in each case in form and substance reasonably
satisfactory to the Administrative Agent.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances, and
all binding orders, decrees, judgments, injunctions, notices or agreements
passed, adopted, issued, promulgated or entered into by any Governmental
Authority, relating to protection of the environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of any Hazardous Material or to health and safety matters to the extent related
to exposure to Hazardous Materials.
 
“Environmental Liability” means (i) any obligation or responsibility of any Loan
Party or any Restricted Subsidiary to comply with the terms of any order,
decree, injunction, claim, notice or obligation of an agreement (including an
Environmental Indemnity); or (ii) any obligation or responsibility of any Loan
Party or any Restricted Subsidiary for damages, costs of environmental
investigations or remediation, fines, or penalties of any Loan Party or
Restricted Subsidiary, either of which is resulting from or based upon (a) a
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any exposure to any Hazardous Materials resulting in physical injury or property
damage or a claim of such injury or property damage, (d) the Release or
threatened Release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed by or imposed upon any Loan Party or any Restricted Subsidiary with
respect to the foregoing clauses (i) or (ii).
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing (but excluding any debt security that is convertible into, or
exchangeable for, Equity Interests).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by any
Loan Party or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination or partial termination of any Plan; (e) the receipt
by any Loan Party or any ERISA Affiliate from the PBGC of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Loan Party or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of any
Loan Party or any ERISA Affiliate from any Multiemployer Plan; (g) the receipt
by any Loan Party or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Loan Party or any ERISA Affiliate of any notice,
concerning the imposition upon any Loan Party or any ERISA Affiliate of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Title IV of ERISA), in
“at‑risk” status (as defined in Section 303(i) of ERISA or


17

--------------------------------------------------------------------------------

Section 430(i) of the Code) or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (h) the failure to
timely make a contribution required to be made with respect to any Plan or
Multiemployer Plan; or (i) the conditions for imposition of a lien under Section
303(k) of ERISA shall have been met with respect to any Plan.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty of Rome of March 25, 1957, as amended by the Single
European Act 1986 and the Maastricht Treaty (signed February 7, 1992), as
amended from time to time.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Asset” has the meaning assigned to such term in the applicable
Security Agreement.
 
“Excluded Domestic Subsidiary” means, each of (a) Article II JV, (b) BC/VC, (c)
Camuto Overseas Holding Subsidiary LLC, an Ohio limited liability company, and
any other CFC Holdco, (d) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a CFC and (e) any other Domestic Subsidiary of any Loan Party
formed or otherwise acquired after the date hereof if the execution of a Joinder
Agreement and the Guarantee of the U.S. Obligations (or, if applicable, a pledge
of 100% of such Subsidiary’s issued and outstanding shares of Equity Interests
entitled to vote) would cause material adverse Tax consequences to any Loan
Party or any Affiliate of a Loan Party (pursuant to Section 956 of the Code and
the Treasury Regulations promulgated thereunder, or otherwise) in the mutual
good-faith determination of the Company and the Administrative Agent.
 
“Excluded Subsidiary” means each (a) Immaterial Subsidiary, (b) Unrestricted
Subsidiary, (c) Excluded Domestic Subsidiary (other than, with respect to the
Canadian Obligations, any CFC Holdco that owns equity interests of one or more
Canadian Subsidiaries), (d) Foreign Subsidiary (other than Canadian Subsidiaries
with respect to the Canadian Obligations), (e) Subsidiary that is not a Wholly
Owned Subsidiary, (f) Subsidiary that is prohibited by applicable law, rule or
regulation or by any contractual obligation (if, with respect to any such
contractual obligations, such contractual obligations were existing on the date
hereof or existing at the time of acquisition thereof after the date hereof), in
each case from guaranteeing the U.S. Obligations or Canadian Obligations, as
applicable, or that would require governmental (including regulatory) consent,
approval, license or authorization to provide a guarantee unless such consent,
approval, license or authorization has been received, (g) other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent
(confirmed in writing by notice to the Company), the cost or other consequences
of becoming a Guarantor shall be excessive in view of the benefits to be
obtained by the Lenders therefrom and (h) any other Subsidiary if, in the mutual
good faith determination of the Company and the Administrative Agent, a
guarantee by such Subsidiary would result in materially adverse Tax consequences
to the Company or any of its Subsidiaries; provided that any Subsidiary of the
Company that is a guarantor of the obligations under the ABL Credit Agreement
shall become a Guarantor hereunder, subject to Section 9.20.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income or capital (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with


18

--------------------------------------------------------------------------------

respect to an applicable interest in a Loan or Commitment or otherwise under a
Loan Document pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or becomes a Lender hereunder
(other than pursuant to an assignment request by the Borrowers under Section
2.19(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office; (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f); (d) any U.S. Federal withholding Taxes imposed under
FATCA; and (e) any Canadian federal withholding Taxes imposed on the payment as
a result of having been made to a Recipient that, at the time of making such
payment, (i) is a person with which a Loan Party does not deal at arm’s length
(for the purposes of the ITA), or (ii) is a “specified shareholder” (as defined
in subsection 18(5) of the ITA) of a Loan Party or does not deal at arm’s length
(for the purposes of the ITA) with such a “specified shareholder” (other than
where the non-arm’s length relationship arises, or where the Recipient is a
“specified shareholder” or does not deal at arm’s length with a “specified
shareholder”, in connection with or as a result of the Recipient having become a
party to, received or perfected a security interest under or received or
enforced any rights under, a Loan Document).
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 25, 2017, by and among the Company, certain Subsidiaries of the Company,
PNC Bank, National Association, as administrative agent, and a syndicate of
lenders, as amended.
 
“Existing Owned Real Property” means the real property owned by the Loan Parties
as of the date hereof and described on Schedule 1.01(c).
 
“Extraordinary Receipts” means any cash received by the Company or any of its
Restricted Subsidiaries not in the ordinary course of business (and not
consisting of proceeds described in Section 2.11(b)(i) or (b)(ii) hereof),
including, without limitation, (a) foreign, United States, state or local tax
refunds (including the CARES Act Tax Refund Proceeds but excluding sales tax
refunds), (b) pension plan reversions, (c) judgments, proceeds of settlements or
other consideration of any kind in connection with any cause of action (other
than to the extent such judgments, proceeds of settlements or other
consideration are (i) immediately payable to a Person that is not an Affiliate
of the Company or any of its Restricted Subsidiaries or (ii) received by the
Company or any of its Restricted Subsidiaries as reimbursement for any costs or
damages previously incurred or any payment previously made by such Person), (d)
condemnation awards (and payments in lieu thereof), (e) indemnity payments and
(f) any purchase price adjustment received in connection with any purchase
agreement.
 
“Factoring Agreements” means receivables purchase or factoring agreements
entered into by one or more Camuto Entities and The CIT Group/Commercial
Services, Inc. or other Person satisfactory to the Administrative Agent, as such
agreements may be amended, modified, supplemented, restated or replaced from
time to time; provided that, any amendments, modifications, restatements or
replacements of the Factoring Agreements in effect on the Closing Date that are
materially adverse to the interests of the Lenders shall only be made with the
consent of the Administrative Agent; provided further that, (a) none of the
Company or any Restricted Subsidiary thereof (other than any Camuto Entity)
shall become party to any such agreement pursuant to any such agreement,
amendment, modification, supplement, restatement or replacement and (b) such
receivables purchase or factoring agreements shall not include any obligation of
the Company or any Restricted Subsidiary thereof  in respect of borrowed money.
 
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length transaction, for cash, between a
willing seller and a willing and able buyer with neither party being compelled
to buy or sell and, with respect to any Mortgage, the amount as


19

--------------------------------------------------------------------------------

reasonably determined by the applicable Loan Party based upon any recent
appraisal, broker assessment of value or real property Tax assessment.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
 
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) calculated by the Federal Reserve Bank of New York (or any
successor), based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as such Federal Reserve Bank (or any
successor) shall set forth on its public website from time to time, and as
published on the next succeeding Business Day by such Federal Reserve Bank as
the “Federal Funds Effective Rate”; provided, if such Federal Reserve Bank (or
its successor) does not publish such rate on any day, the “Federal Funds
Effective Rate” for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three major
banks of recognized standing selected by it; provided, further, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
 
“Fee Letter” means that certain fee letter, dated as of the date hereof,
executed by the Company and the Administrative Agent, as amended, amended and
restated, supplemented or otherwise modified from time to time by the parties
thereto.
 
“Finance Lease” means, with respect to any Person, any lease of any real or
personal property by such Person as lessee that, in conformity with GAAP, is
accounted for as a finance lease on the balance sheet of such Person.
 
“Finance Lease Obligations” means, with respect to any Person and a Finance
Lease, the amount of the obligation of such Person as the lessee under such
Finance Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
 
“Financial Officer” means with respect to the Company, its President, Chief
Executive Officer, Chief Financial Officer, Treasurer or Controller, or other
duly elected officer of the Borrower Representative reasonably acceptable to the
Administrative Agent.
 
“Fixed Charge Coverage Ratio” means, for any period of determination with
respect to the Company and its Restricted Subsidiaries, the ratio of (a)
Consolidated EBITDA for such period minus the sum of (i) Unfinanced Capital
Expenditures plus (ii) the portion of taxes based on income actually paid in
cash and provisions for cash income taxes, to (b) Fixed Charges for such period.
 
“Fixed Charges” means, for any period of determination, the sum of (a) any
scheduled amortization payments paid or payable during such period on all
Indebtedness of the Company and its Restricted Subsidiaries (including the
principal component of all obligations in respect of all Finance Lease
Obligations), plus (b) consolidated cash Interest Expense of the Company and its
Restricted Subsidiaries for such period, plus (c) solely for the purposes of
calculating the Fixed Charge Coverage Ratio when determining compliance with the
Payment Conditions for the making of a Restricted Payment, the amount of
Restricted Payments (if applicable) to be made at such time and Restricted


20

--------------------------------------------------------------------------------

Payments previously made in cash in reliance on the Payment Conditions during
such period, in each case, on a consolidated basis in accordance with GAAP.
 
“Flood Laws” means, collectively, (i) the National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto, (iii) the Biggert-Waters
Flood Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto, and (iv) related legislation.
 
“Foreign Benefit Event” means, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law, or in excess of the amount that would be permitted under any
applicable Requirements of Law absent a waiver from a Governmental Authority,
(b) the failure to make the required contributions, under any applicable
Requirement of Law, on or before the date such contributions are due, except
where the failure to do so would not reasonably be expected to result in a
material liability or is due to an administrative error that is corrected, (c)
the receipt of a notice by a Governmental Authority relating to the intention to
terminate any such Foreign Plan or to appoint a trustee or similar official to
terminate any such Foreign Plan, or alleging the insolvency of any such Foreign
Plan, (d) the incurrence of any additional liability by any Borrower, any
Restricted Subsidiary of a Borrower or any Loan Party under applicable
Requirements of Law on account of the complete or partial termination of such
Foreign Plan or the complete or partial withdrawal of any participating employer
therein or (e) the occurrence of any transaction that is prohibited under any
applicable Requirements of Law and that would reasonably be expected to result
in the incurrence of any material liability by any Borrower or any Restricted
Subsidiary of a Borrower.
 
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for Tax purposes.
 
“Foreign Plan” means any plan established under the law of a jurisdiction other
than the United States or Canada (or a state, province, territory or local
government thereof) primarily for employees or former employees outside the
United States of America and Canada, that is established, maintained or
contributed to by a Borrower or any of its Restricted Subsidiaries or Affiliates
and which provides pension, retirement or savings benefits through a trust or
other funding vehicle, other than any state social security arrangements.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“GAAP” means accounting principles generally accepted in the U.S., consistently
applied.
 
“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether
provincial, territorial, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national body
exercising such powers or functions, such as the European Union or the European
Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and


21

--------------------------------------------------------------------------------

including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include (i) warranties
or indemnities made in trade contracts, asset sale agreements, acquisition
agreements, commitment letters, engagement letters and brokerage and deposit
agreements in the ordinary course of business, and warranties and indemnities to
lenders in any documents evidencing Indebtedness permitted pursuant to Section
6.01 with respect to the guarantor, (ii) any indemnities made in connection with
liability of a Person’s directors, officers and employees in their capacities as
such as permitted by applicable law, (iii) any contingent liability arising from
the endorsement of negotiable or other instruments for deposit or collection in
the ordinary course of business, and (iv) any continuing liability of the
Company or its Subsidiaries as a lessee under a lease after such lease has been
assigned or subleased by such Person.
 
“Guaranteed Obligations” means U.S. Guaranteed Obligations or Canadian
Guaranteed Obligations, as the context requires.
 
“Guarantors” means all U.S. Guarantors and Canadian Guarantors.
 
“Hazardous Material” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is (i) petroleum, petroleum derivative or fraction, or a petroleum
by-product, (ii) asbestos or asbestos-containing material, (iii) polychlorinated
biphenyls, (iv) perfluoralkyl or polyfluoralkyl substances, (v) ozone depleting
substances, (vi) radon gas or (vii) a pesticide, herbicide, or other substance
regulated under the Federal Insecticide, Fungicide and Rodentide Act (“FIFRA”),
7 U.S.C. §136 et seq.
 
“Immaterial Subsidiary” shall mean any Subsidiary (other than a Borrower)
designated by the Borrower Representative to the Administrative Agent as an
“Immaterial Subsidiary” and that meets each of the following criteria as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered to the Administrative Agent pursuant to Sections 5.01(a) or (b):
(a) such Subsidiary and its Subsidiaries accounted for less than (x) 2.5% of
Total Assets at such date and (y) 2.5% of the consolidated revenues of the
Company and its Subsidiaries for the most recent four fiscal quarter period
ending on such date, (b) all Immaterial Subsidiaries and their respective
Subsidiaries accounted for less than (x) 5.0% of Total Assets at such date and
(y) 5.0% of the consolidated revenues of the Company and its Subsidiaries for
the most recent four fiscal quarter period ending on such date, and (c) such
Subsidiary and its Subsidiaries do not own any Material Real Property, Material
Intellectual Property, Equity Interests of the IPCo JV or the CARES Act Tax
Refund Proceeds; provided, that no Subsidiary shall be or be designated as an
“Immaterial Subsidiary” if such Subsidiary has provided a Guaranty of, or
pledged any Collateral as security for, the ABL Credit Facility (unless such
Guaranty or pledge, as applicable, is released prior to or substantially
concurrently with such designation).  Each Immaterial Subsidiary as of the date
hereof shall be set forth in Schedule 1.01(d), and the Borrower Representative
shall update such Schedule from time to time after the date hereof as necessary
to reflect all Immaterial Subsidiaries at such


22

--------------------------------------------------------------------------------

time (the selection of Subsidiaries to be added to or removed from such Schedule
to be made as the Borrower may determine).
 
“Increased BBC Reporting Period” means any period (i) commencing at any time
when Availability shall be less than the greater of (x) $60,000,000 and (y)
17.5% of the Maximum Credit Amount, in either case, for a period of three (3)
consecutive Business Days and (ii) ending when Availability shall have been
greater than or equal to the greater of (x) $60,000,000 and (y) 17.5% of the
Maximum Credit Amount, in either case, for a period of forty-five (45)
consecutive Business Days.
 
“Incur” means issue, assume, guarantee, incur or otherwise be or become liable
for; provided, however, that any Indebtedness or Equity Interests of a Person
existing at the time such person becomes a Subsidiary (whether by merger,
amalgamation, consolidation, acquisition or otherwise) shall be deemed to be
Incurred by such Person at the time it becomes a Subsidiary. “Incurred” and
“Incurrence” shall have like meanings.
 
“Indebtedness” means, with respect to any Person:
 
(1)         the principal amount of any indebtedness of such Person, whether or
not contingent, (a) in respect of borrowed money, (b) evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(or, without duplication, reimbursement agreements in respect thereof), (c)
representing the deferred and unpaid purchase price of any property (except any
such balance that constitutes (i) a trade payable or similar obligation to a
trade creditor Incurred in the ordinary course of business, (ii) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP, (iii) obligations accounted for as an
operating lease in conformity with GAAP, and (iv) liabilities accrued in the
ordinary course of business), (d) in respect of Finance Lease Obligations, (e)
all obligations and liabilities, contingent or otherwise, of such Person, in
respect of letters of credit, acceptances and similar facilities, and (f) all
monetary obligations that qualify as indebtedness in accordance with GAAP under
any receivables factoring, receivable sales or similar transactions and all
attributable indebtedness calculated in accordance with GAAP under any synthetic
lease, tax ownership/operating lease, off-balance sheet financing or similar
financing;
 
(2)         to the extent not otherwise included, any obligation of such Person
to be liable for, or to pay, as obligor, guarantor or otherwise, the obligations
referred to in clause (1) of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and
 
(3)         to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of:  (a) the Fair Market Value (as
determined in good faith by the Company) of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person;
 
provided, however, that, notwithstanding the foregoing, Indebtedness shall be
deemed not to include (1) Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) trade and other ordinary course payables and accrued
expenses arising in the ordinary course of business; (5) in the case of the
Company and the Subsidiaries, (x) all intercompany Indebtedness solely between
the Company and the Restricted Subsidiaries having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary
course of business and (y) intercompany liabilities in connection with cash
management, tax and accounting operations of the Company and the Subsidiaries;
and (6) any Swap Agreement Obligations; provided that such agreements are
entered into


23

--------------------------------------------------------------------------------

for bona fide hedging purposes of the Company and the Subsidiaries (as
determined in good faith by the board of directors or senior management of the
Company, whether or not accounted for as a hedge in accordance with GAAP) and,
in the case of any foreign exchange contract, currency swap agreement, futures
contract, option contract or other similar agreement, such agreements are
related to business transactions of the Company and the Subsidiaries entered
into in the ordinary course of business and, in the case of any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement, such agreements substantially correspond in terms of notional
amount, duration and interest rates, as applicable, to Indebtedness of the
Company or the Subsidiaries Incurred without violation of this Agreement.
 
Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Financial Accounting Standards Board Accounting Standards Codification 815 (or
any other Accounting Standards Codification or Financial Accounting Standards
having a similar result or effect or any successor thereto) to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness; and any such amounts that
would have constituted Indebtedness under this Agreement but for the application
of this sentence shall not be deemed an Incurrence of Indebtedness under this
Agreement.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
subsection (a), Other Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing, that
is, in the good faith determination of the Company, qualified to perform the
task for which it has been engaged.
 
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
 
“Initial Appraisal” has the meaning assigned to such term in Section 5.07(b).
 
“Initial Field Examination” has the meaning assigned to such term in Section
5.07(a).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Insolvency Laws” means each of the Bankruptcy Code, the BIA, the CCAA, the
Winding-Up and Restructuring Act (Canada), in each case as amended, and any
other applicable state, provincial, territorial or federal bankruptcy laws, each
as now and hereafter in effect, any successors to such statutes and any other
applicable insolvency or other similar law of any jurisdiction, including any
corporate law of any jurisdiction permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it and including any rules and
regulations pursuant thereto.
 
“Intellectual Property” means all present and future:  trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications (including copyrights for computer


24

--------------------------------------------------------------------------------

programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
customer lists, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property; and all
common law and other rights throughout the world in and to all of the foregoing.
 
“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, to be entered into as of the Closing Date, among the Company and its
Subsidiaries, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, as amended, amended and restated,
supplemented or otherwise modified from time to time.
 
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08, which shall be
in the form of Exhibit E or any other form approved by the Administrative Agent.
 
“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense of such Person determined in accordance with GAAP for the
relevant period ended on such date.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, (i) the last
Business Day of each month, commencing on the first such date to occur after the
Closing Date, and (ii) the Maturity Date, (b) with respect to any LIBOR Loan,
(i) the last Business Day of each month commencing on the first such date to
occur after the Closing Date, and (ii) the last Business Day of each Interest
Period applicable to such Loan.
 
“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, or three months
thereafter, as the Borrower Representative may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Inventory” has the meaning assigned to such term in each Security Agreement, as
applicable.
 
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions, repayments of intercompany
Indebtedness pursuant to clauses (a) and (b) of the definition of “Junior
Indebtedness”, purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
of such Person in the same manner as the other investments included in this
definition to the extent such transactions involve the transfer of cash or other
property. For purposes of the definition of “Unrestricted Subsidiary” and
Section 6.02:
 
(1) “Investments” shall include the portion (proportionate to the Company’s
direct or indirect equity interest in such Subsidiary) of the Fair Market Value
(as determined in good faith by the


25

--------------------------------------------------------------------------------

Company) of the net assets of such Subsidiary at the time that such Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Company shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary equal to an amount (if positive) equal to:
 
(a)          its “Investment” in such Subsidiary at the time of such
redesignation less
 
(b)         the portion (proportionate to its direct or indirect equity interest
in such Subsidiary) of the Fair Market Value (as determined in good faith by the
Company) of the net assets of such Subsidiary at the time of such redesignation;
and
 
(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value (as determined in good faith by the Company) at
the time of such transfer.
 
“IPCo JV” means ABG-Camuto, LLC, a Delaware limited liability company.
 
“IPCo JV Consent and Pledge” means (i) a consent, duly executed by each member
of the IPCo JV, to permit the pledge in favor of the Administrative Agent of the
Equity Interests of the IPCo JV owned by the Loan Parties and (ii) a pledge in
favor of the Administrative Agent of the Equity Interests of the IPCo JV owned
by the Loan Parties.
 
“IRS” means the United States Internal Revenue Service.
 
“ITA” means the Income Tax Act (Canada), as amended.
 
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit F.
 
“Joint Venture” means a corporation, partnership, limited liability company or
other entity (excluding any Subsidiary) in which any Person other than a Loan
Party or any Subsidiary holds, directly or indirectly, an equity interest.
 
“Joint Venture Equity Interests” has the meaning given to such term in Section
3.02.
 
“Junior Indebtedness” means (a) unsecured Indebtedness for borrowed money (other
than intercompany Indebtedness owing to the Company or to a Subsidiary if an
Investment in such Subsidiary by the obligor of such Indebtedness in such amount
would be permitted at such time; provided that any repayment of such
Indebtedness will be deemed an Investment in such Subsidiary in such amount) and
(b) any Indebtedness which is by its terms subordinated in right of payment or
lien priority to the Obligations (other than (x) intercompany Indebtedness owing
to the Company or to a Subsidiary if an Investment in such Subsidiary by the
obligor of such Indebtedness in such amount would be permitted at such time;
provided that any repayment of such Indebtedness will be deemed an Investment in
such Subsidiary in such amount and (y) ABL Obligations).
 
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.
 
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of 11:00 a.m., London time two (2) Business Days
prior to the first day of such Interest Period, with a maturity comparable to
such Interest Period.
 
26

--------------------------------------------------------------------------------

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate, the LIBO Rate.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest or similar encumbrance of any kind in
respect of such asset, whether or not filed, recorded or otherwise perfected
under applicable law (including any conditional sale or other title retention
agreement or any lease in the nature thereof); provided that in no event shall
an operating lease or an agreement to sell be deemed to constitute a Lien.
 
“Liquidity” means the sum of (i) Qualified Cash of the Loan Parties plus (ii)
Availability in excess of the Availability required to satisfy the covenant in
Section 6.12.
 
“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, the Collateral Documents, the Loan Guaranty,
the Intercompany Subordination Agreement, any Environmental Indemnity (if any),
the Fee Letter, each Compliance Certificate any Borrowing Base Certificate any
promissory notes issued hereunder, and any and all other instruments,
agreements, documents and writings executed in connection with the foregoing
which the Company and the Administrative Agent agree in writing is a “Loan
Document.” Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
 
“Loan Guaranty” means the U.S. Guaranty and the Canadian Guaranty.
 
“Loan Parties” means, collectively, the Borrowers and the Guarantors and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns, and the term “Loan Party” shall mean
any one of them or all of them individually, as the context may require.
 
“Loans” means the loans and advances made by the Lenders or the Administrative
Agent pursuant to this Agreement, including Term Loans and Protective Advances.
 
“Material Adverse Effect” means any set of circumstances or events which (a) is
material and adverse to the business, properties, assets or financial condition
of the Loan Parties and their Subsidiaries taken as a whole, (b) impairs
materially the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or the ability of the Loan Parties taken as a whole to
duly and punctually pay or perform any of the Obligations, (c) has a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party, (d) has a
material adverse effect upon the Collateral, or (e) has a material adverse
effect upon the Administrative Agent’s Liens (on behalf of itself and other
Secured Parties) on the Collateral or the priority of such Liens; provided,
however, during the period from the date hereof through January 30, 2021, solely
for purposes of clauses (a) and (d) of this definition of “Material Adverse
Effect”, a Material Adverse Effect shall not arise or be determined to exist as
a result of the COVID-19 pandemic and all events, conditions or circumstances
arising out of, resulting from or relating thereto to the extent that the
impacts of COVID-19 on the business, properties, assets or financial condition
of the Loan Parties and their Subsidiaries, taken as a whole, do not materially
disproportionately impact the Loan Parties and their Subsidiaries, taken as a
whole, relative to other similarly situated companies in the same industry as
the Loan Parties that are operating in the United States (for the avoidance of
doubt, clauses (b), (c) and (e) of the definition of Material Adverse Effect
shall not be impacted in any way by the impact of the COVID-19 pandemic).
 
27

--------------------------------------------------------------------------------

“Material Event” means, with respect to Mortgaged Property (if any) (a) any
portion thereof (the loss of which shall have, in the Permitted Discretion of
the Administrative Agent, a material and adverse impact on the use, operation or
value of thereof) has been damaged by a Casualty or taken through a
condemnation, either temporarily or permanently, or (b) any waste, impairment,
deterioration or abandonment of such Real Estate has occurred (which shall have,
in the Permitted Discretion of the Administrative Agent, a material and adverse
impact on the use, operation or value of thereof) other than as a result of (i)
ordinary wear and tear and (ii) depreciation in accordance with GAAP.
 
“Material Intellectual Property” means trademarks, trademark applications,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; customer lists; license agreements related to
any of the foregoing and income therefrom; in each case, that accounts for
$5,000,000 or more, individually or in the aggregate, of the revenues of Company
and its Subsidiaries or that has a Fair Market Value of $5,000,000 or more,
individually or in the aggregate (as determined by the Agent and the applicable
Loan Party in good faith).
 
“Material Real Property” means the (i) Existing Owned Real Property and (ii) any
fee owned real property having a Fair Market Value in excess of $5,000,000 as of
the date of the acquisition thereof.
 
“Maturity Date” means the earlier to occur of (i) the date that is five (5)
years after the Closing Date and (ii)  the date on which Loans shall become due
and payable in full hereunder, whether by acceleration or otherwise.
 
“Maximum Credit Amount” means “Maximum Credit Amount” as defined in the ABL
Credit Agreement as in effect on the date hereof or as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the ABL Intercreditor Agreement.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.18.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, in form and substance
satisfactory to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, on real property of a Loan Party, including
any amendment, restatement, modification or supplement thereto.
 
“Mortgaged Property” shall mean, collectively, the Real Estate subject to the
Mortgages.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
“Net Orderly Liquidation Value” as defined in the ABL Credit Agreement as in
effect on the date hereof or as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the ABL Intercreditor
Agreement.
 
“Net Proceeds” means, (a) with respect to any Disposition, an amount equal to:
(i) the cash proceeds received in respect of such Disposition, minus (ii) any 
direct costs incurred in connection with


28

--------------------------------------------------------------------------------

such Disposition to the extent paid or payable to third parties (other than
Affiliates), including (A) Taxes (including transfer Taxes, deed or recording
Taxes and repatriation Taxes or any withholding or deduction) paid (or
reasonably estimated to be payable) in connection with such Disposition during
the Tax period the sale occurs, (B) payment of the outstanding principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Disposition,
and (C) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Disposition undertaken by the Company
or any of its Restricted Subsidiaries in connection with such Disposition;
provided that upon release of any such reserve, the amount released shall be
considered Net Proceeds; and (b) with respect to any Casualty, (i) the cash
proceeds received in respect of such event including (A) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received and (B) insurance proceeds (net of any
Taxes imposed in respect of the receipt or accrual thereof), minus (ii) the sum
of (A) all reasonable fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such event, (B) the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) that is secured by a Lien in such asset that is not
Collateral or is senior to the Liens securing the Secured Obligations or, other
than with respect to assets that are Collateral in which the Administrative
Agent has a first priority Lien, otherwise subject to mandatory prepayment as a
result of such event and (C) the amount of all Taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year (or, if different, the Tax period) that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer of the Borrower
Representative).
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
 
 “Obligated Party” means a U.S. Obligated Party or a Canadian Obligated Party,
as the context requires.
 
“Obligations” means, individually and collectively as the content may require,
the U.S. Obligations and the Canadian Obligations.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
29

--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” shall mean, for any, day the rate per annum (based
on a year of 360 days and actual days elapsed) comprised of both overnight
federal funds and overnight eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the Federal Reserve Bank of New York, as set forth on its public website from
time to time, and as published on the next succeeding Business Day as the
overnight bank funding rate by such Federal Reserve Bank (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error).  If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero for purposes of this Agreement. The rate of interest
charged shall be adjusted as of each Business Day based on changes in the
Overnight Bank Funding Rate without notice to the Loan Parties.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that:
 
(a)          no Default or Event of Default then exists or would arise as a
result of entering into such transaction or the making such payment;
 
(b)          immediately after giving effect to such transaction or payment, one
of the following tests shall be satisfied:
 
(i)          (1) Liquidity for the 90 consecutive day period immediately
preceding such specified transaction or payment shall not have been less than
$250,000,000, (2) Liquidity on the date of such specified transaction or payment
shall not be less than $250,000,000 and (3) the Fixed Charge Coverage Ratio,
based on the most recently completed Test Period and for which financial
statements have been, or have been required to be delivered to the
Administrative Agent, shall not be less than 1.10 to 1.00; or
 
(ii)         (1) the aggregate outstanding principal amount of the Term Loan is
less than or equal to $175,000,000 prior to the making of such specified
transaction or payment, (2) Liquidity for the 90 consecutive day period
immediately preceding such specified transaction or payment shall not have been
less than $150,000,000, (3) Liquidity on the date of such specified transaction
or payment shall not be less than $150,000,000, and (4) the Fixed Charge
Coverage Ratio, based on the most recently completed Test Period and for which
financial statements have been, or have been required to be delivered to the
Administrative Agent, shall not be less than 1.00 to 1.00; and
 
(c)        the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower Representative, including an updated
Borrowing Base Certificate (as applicable), certifying as to compliance with the
preceding clauses and demonstrating (in reasonable detail) the calculations
required thereby; provided that no such certificate shall be required for any


30

--------------------------------------------------------------------------------

transaction made in reliance on the Payment Conditions with a value of less than
$5,000,000 (or, in the case of any Investment in a Restricted Subsidiary,
$5,000,000).
 
“Payment Office” shall mean initially 2100 McKinney Ave Ste 1500, Dallas, TX
75252; thereafter, such other office or account of the Administrative Agent, if
any, which it may designate by notice to the Borrower Representative and to each
Lender to be the Payment Office.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any Acquisition by the Company or any Restricted
Subsidiary in a transaction that satisfies each of the following requirements:
 
(a)         as of the date of the execution of the definitive acquisition
agreement, no Default or Event of Default shall have occurred and be continuing
or would result from the consummation of the proposed Acquisition; provided
that, if the proposed Acquisition is not consummated on or prior to the date
that is 60 days from the date of execution of the definitive acquisition
agreement relating to such Acquisition, no Default or Event of Default shall
have occurred and be continuing on the date of consummation of the proposed
Acquisition;
 
(b)         if a Loan Party is acquiring the ownership interests in a Domestic
Subsidiary (other than an Excluded Subsidiary) or in a Canadian Subsidiary
(other than an Excluded Subsidiary), such Person shall execute a Joinder
Agreement and such other documents required by Section 5.14 and join this
Agreement as a Borrower or Guarantor pursuant to Section 5.14;
 
(c)         the board of directors or other equivalent governing body of such
Person shall have approved such Acquisition and the Loan Parties also shall have
delivered to the Administrative Agent and the Lenders written evidence of the
approval of the board of directors (or equivalent body) of such Person for such
Acquisition;
 
(d)          each applicable Governmental Authority shall have approved such
Acquisition and the Loan Parties shall have delivered to the Administrative
Agent and the Lenders written evidence of the approval of such Governmental
Authority or such Acquisition;
 
(e)        the business, division, product line or line of business acquired, or
the business conducted by the Person whose ownership interests are being
acquired, as applicable, shall be engaged in a business otherwise permitted to
be engaged in by a Loan Party under this Agreement;
 
(f)          the assets being acquired (other than a de minimis amount of assets
in relation to the assets being acquired) are located within the United States
or Canada or the Person whose Equity Interests are being acquired is organized
in a jurisdiction located within the United States or Canada;
 
(g)         the Loan Parties shall deliver to the Administrative Agent at least
five (5) Business Days before (or such shorter timeframe as may be agreed to by
the Administrative Agent in its sole discretion) such Acquisition (i) notice of
such Acquisition, (ii) copies of (x) any agreements entered into or proposed to
be entered into by such Loan Parties in connection with such Acquisition, (y)
such other information about such Person or its assets as the Administrative
Agent or any Lender may reasonably require, (iii) if the Consideration payable
in respect of the proposed Acquisition is greater than $10,000,000, pro forma
financial statements of the Company and its Subsidiaries after the consummation
of such Acquisition and (iv) if the Consideration payable in respect of the
proposed Acquisition is greater than $10,000,000, a certificate of a Financial
Officer of the Company, demonstrating on a pro forma basis compliance, as at


31

--------------------------------------------------------------------------------

the end of the most recently ended fiscal quarter for which internally prepared
financial statements are available, with all covenants set forth in Sections
6.12 and 6.13 hereof after the consummation of such Acquisition;
 
(h)         such Acquisition shall be effected in such a manner so that the
acquired assets or Equity Interests are owned either by a Loan Party or a Wholly
Owned Subsidiary of a Loan Party and, if effected by merger or consolidation
involving a Loan Party, such Loan Party shall be the continuing or surviving
Person;
 
(i)          the assets being acquired or the Person whose Equity Interests are
being acquired did not have negative Consolidated EBITDA during the 12
consecutive month period most recently concluded prior to the date of execution
of the definitive acquisition agreement, provided that, if the proposed
Acquisition is not consummated on or prior to the date that is 60 days from the
date of execution of the definitive acquisition agreement relating to such
Acquisition, the date of the proposed Acquisition;
 
(j)          if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U; and
 
(k)        the aggregate Consideration for all Permitted Acquisitions does not
exceed (i) $10,000,000 in the aggregate in respect of any single Permitted
Acquisition or series of related Permitted Acquisitions and (ii) $25,000,000 in
the aggregate in respect of all Permitted Acquisitions during the term of this
Agreement; provided that, (A)(x) if the Loan Parties shall have satisfied the
Payment Conditions before and immediately after giving effect to such Permitted
Acquisition and (y) the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States, then the aggregate Consideration
for all Permitted Acquisitions shall be increased to (1) $75,000,000 in the
aggregate in respect of any single Permitted Acquisition or series of related
Permitted Acquisitions and (2) $150,000,000 in the aggregate in respect of all
Permitted Acquisitions during the term of this Agreement and (B) if the
conditions set forth in the preceding clauses (A)(x) and (A)(y) are satisfied
but the condition set forth in clause (i) of the definition of “Permitted
Acquisition” is not satisfied with respect to such Permitted Acquisition, but
the assets being acquired or the Person whose Equity Interests are being
acquired has positive Consolidated EBITDA (on a pro forma basis after giving
effect to adjustments that are reasonably satisfactory to the Administrative
Agent) for the 12 consecutive month period most recently concluded prior to the
date of execution of the definitive acquisition agreement, provided that, if the
proposed Acquisition is not consummated on or prior to the date that is 60 days
from the date of execution of the definitive acquisition agreement relating to
such Acquisition, the date of the proposed Acquisition, then the aggregate
Consideration for all Permitted Acquisitions shall be increased to (x)
$50,000,000 in the aggregate in respect of any single Permitted Acquisition or
series of related Permitted Acquisitions and (y) $100,000,000 in the aggregate
in respect of all Permitted Acquisitions during the term of this Agreement.
 
“Permitted Discretion” means a determination made by the Administrative Agent in
the exercise of its reasonable (from the perspective of a secured term loan
lender) credit judgment, exercised in good faith in accordance with customary
business practices in the retail industry.
 
“Permitted Holders” means Jay L. Schottenstein, Affiliates Controlled by him and
his Affiliated Holders.
 
32

--------------------------------------------------------------------------------

“Permitted Investments” means:
 
(1)         any Investment in the Company or any Restricted Subsidiary; provided
that the aggregate amount of Investments by Loan Parties in Restricted
Subsidiaries that are not Loan Parties in reliance on this Clause (1) shall not
exceed (when combined with Investments made by Loan Parties in Subsidiaries that
are not (or do not become in connection with such transaction) Loan Parties in
reliance on Clauses (3), (21) and (22) of the definition of Permitted
Investments) $10,000,000 (or, if the aggregate outstanding principal amount of
the Term Loan is less than or equal to $150,000,000 immediately prior to the
making of such Investment, $20,000,000); provided further that the aggregate
amount of Investments by U.S. Loan Parties in Canadian Loan Parties in reliance
on this Clause (1) shall not exceed $10,000,000 (or, if the aggregate
outstanding principal amount of the Term Loan is less than or equal to
$150,000,000 immediately prior to the making of such Investment, $20,000,000);
provided, further that, upon written notice from a Responsible Officer of the
Borrower Representative to the Administrative Agent, the dollar amounts set
forth in the foregoing provisos shall be reset at $10,000,000 and $10,000,000
respectively on any such date as the Payment Conditions become satisfied (or, if
the aggregate outstanding principal amount of the Term Loan is less than or
equal to $150,000,000 immediately prior to the making of such Investment,
$20,000,000 and $20,000,000 respectively as the Payment Conditions become
satisfied) (it being understood that such written notice shall include an
updated Borrowing Base Certificate (as applicable) and calculations (in
reasonable detail) demonstrating compliance with the Payment Conditions);
provided, further that, with respect to any such Investment (in a single
transaction or a series of related transactions) consisting of assets
constituting ABL Priority Collateral or Canadian Collateral of the type eligible
to be included in the Borrowing Base that decreases the Borrowing Base by
$2,500,000 or more (after giving effect thereto), the Borrower Representative
shall have first delivered an updated Borrowing Base Certificate to the
Administrative Agent giving pro forma effect to such Investment and
demonstrating pro forma compliance with Section 6.12;
 
(2)         any Investment in (A) cash, (B) Cash Equivalents, (C) short term
tax-exempt securities rated not lower than BBB by S&P, Baa2 by Moody’s or an
equivalent rating by Fitch with provisions for liquidity or maturity
accommodations of two (2) years or less; (D) investments in other readily
marketable securities (excluding any equity or equity-linked securities other
than auction rate preferred securities) which are rated P1 or P2 by Moody’s, A1
or A2 by S&P or F1 or F2 by Fitch (in lieu of a short term rating, a long term
rating of not less than A2 by Moody’s, A by S&P or an equivalent rating by Fitch
would qualify under this sub-clause (vii), provided that no such security
position shall exceed five percent (5%) of the invested cash portfolio of the
Loan Parties); and (E) in the case of investments by any Foreign Subsidiary,
obligations of a credit quality and maturity comparable to that of the items
referred to in clauses (B) through (D) above that are available in local
markets;
 
(3)        any Permitted Acquisition; provided that the aggregate amount of
Investments by Loan Parties in Restricted Subsidiaries that are not Loan Parties
(or do not merge into a Loan Party in connection with such transaction) in
reliance on this Clause (3) shall not exceed (when combined with Investments
made by Loan Parties in Subsidiaries that are not (or do not become in
connection with such transaction) Loan Parties in reliance on Clauses (1), (21)
and (22) of the definition of Permitted Investments) $10,000,000 (or, if the
aggregate outstanding principal amount of the Term Loan is less than or equal to
$150,000,000 immediately prior to the making of such Investment, $20,000,000);
provided, further that, upon written notice from a Responsible Officer of the
Borrower Representative to the Administrative Agent, the dollar amount set forth
in the foregoing proviso shall be reset at $10,000,000 on any such date as the
Payment Conditions become satisfied (or, if the aggregate outstanding principal
amount of the Term Loan is less than or equal to $150,000,000 immediately prior
to the making of such Investment, $20,000,000 as the Payment Conditions become
satisfied) (it being understood that such written notice shall include an
updated Borrowing Base Certificate (as applicable) and calculations (in
reasonable detail) demonstrating compliance with the Payment Conditions);
provided, further that, with


33

--------------------------------------------------------------------------------

respect to any such Investment (in a single transaction or a series of related
transactions) consisting of assets constituting ABL Priority Collateral or
Canadian Collateral of the type eligible to be included in the Borrowing Base
that decreases the Borrowing Base by $2,500,000 or more (after giving effect
thereto), the Borrower Representative shall have first delivered an updated
Borrowing Base Certificate to the Administrative Agent giving pro forma effect
to such Investment and demonstrating pro forma compliance with Section 6.12;
 
(4)         any Investment in securities or other assets not constituting cash
or Cash Equivalents and received in connection with any disposition of assets
permitted by Section 6.04;
 
(5)         any Investment existing on the date hereof or an Investment
consisting of any extension, modification or renewal of any Investment existing
on the date hereof; provided that the amount of any such Investment may be
increased (x) as required by the terms of such Investment as in existence on the
date hereof to the extent set forth Schedule 6.02(a) or (y) as otherwise
permitted under this Agreement;
 
(6)         loans and advances to officers, directors, employees or consultants
of the Company or any of its Subsidiaries (i) in the ordinary course of business
in an aggregate outstanding amount (valued at the time of the making thereof,
and without giving effect to any write-downs or write-offs thereof) not to
exceed $5,000,000 at the time of Incurrence, (ii) in respect of payroll payments
and expenses in the ordinary course of business and (iii) in connection with
such Person’s purchase of Equity Interests of the Company or any direct or
indirect parent of the Company solely to the extent that the amount of such
loans and advances shall be contributed to the Company in cash as common equity;
 
(7)         any Investment acquired by the Company or any Restricted Subsidiary
(a) in exchange for any other Investment or accounts receivable held by the
Company or such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, or (b) as a result of a foreclosure by
the Company or any Restricted Subsidiary with respect to any secured Investment
or other transfer of title with respect to any secured Investment in default, or
as a result of a Bail-In Action with respect to any contractual counterparty of
the Company or any Restricted Subsidiary;
 
(8)         any Investment acquired by the Company or any Subsidiary in the
settlement of overdue Indebtedness and accounts payable owed to a Loan Party or
a Subsidiary in the ordinary course of business and for amounts which,
individually and in the aggregate, are not material to the Loan Parties or their
Subsidiaries;
 
(9)         [Reserved];
 
(10)      additional Investments by the Company or any Restricted Subsidiary
having an aggregate Fair Market Value (as determined in good faith by the
Company), taken together with all other Investments made pursuant to this clause
(10) that are at that time outstanding, not to exceed $20,000,000; provided,
however, that if any Investment pursuant to this clause (10) is made in any
Person that is not a Loan Party at the date of the making of such Investment and
such Person becomes a Loan Party after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause (10) for so long as such Person
continues to be a Loan Party;
 
(11)        [Reserved];
 
34

--------------------------------------------------------------------------------

(12)        Investments the payment for which consists of Equity Interests of
the Company (other than Disqualified Stock);
 
(13)        any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 6.05 (except
transactions described in clauses (a), (b), (c), (e), (f), (g), (i) or (m) of
Section 6.05);
 
(14)      guarantees issued in accordance with Section 6.01, including, without
limitation, any guarantee or other obligation issued or incurred under this
Agreement in connection with any letter of credit issued for the account of the
Company or any of its Restricted Subsidiaries (including with respect to the
issuance of, or payments in respect of drawings under, such letters of credit);
 
(15)       Investments consisting of purchases and acquisitions of inventory,
supplies, materials, services or equipment or purchases of contract rights or
licenses or leases of in-bound intellectual property, in each case, in the
ordinary course of business (it being understood and agreed that for this
purpose, “ordinary course of business” shall give effect to the Company’s
business needs, as determined in its reasonable business judgment, to respond to
the impacts on the business, properties, assets or financial condition of the
Loan Parties as a result of the coronavirus disease known as COVID-19);
 
(16)       [Reserved];
 
(17)       [Reserved];
 
(18)       Investments of a Restricted Subsidiary acquired after the date hereof
or of an entity merged into, amalgamated with, or consolidated with a Loan Party
or a Restricted Subsidiary in a transaction that is not prohibited by Section
6.08 after the date hereof to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;
 
(19)       Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;
 
(20)       advances in the form of a prepayment of expenses in the ordinary
course of business, so long as such expenses are being paid in accordance with
customary trade terms of the Company or the Restricted Subsidiaries;
 
(21)       Investments in Joint Ventures or Unrestricted Subsidiaries having an
aggregate Fair Market Value (as determined in good faith by the Company), taken
together with all other Investments made pursuant to this clause (21) that are
at that time outstanding, not to exceed (x) $10,000,000 (or, if the aggregate
outstanding principal amount of the Term Loan is less than or equal to
$150,000,000 immediately prior to the making of such Investment, $20,000,000
(which amount shall be increased to $30,000,000 solely in connection with
Investments in Joint Ventures made under this clause (21) if the Equity
Interests of the applicable Joint Venture are pledged to the Administrative
Agent to secure the Obligations)), plus (y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); provided that the aggregate amount of Investments made by Loan Parties
in reliance on this Clause (21) shall not exceed (when combined with Investments
made by Loan Parties in Subsidiaries that are not (or do not become in


35

--------------------------------------------------------------------------------

connection with such transaction) Loan Parties in reliance on Clauses (1), (3)
and (22) of the definition of Permitted Investments) $10,000,000 (or, if the
aggregate outstanding principal amount of the Term Loan is less than or equal to
$150,000,000 immediately prior to the making of such Investment, $20,000,000
(which amount shall be increased to $30,000,000 solely in connection with
Investments in Joint Ventures made under this clause (21) if the Equity
Interests of the applicable Joint Venture are pledged to the Administrative
Agent to secure the Obligations)); provided, further that, upon written notice
from a Responsible Officer of the Borrower Representative to the Administrative
Agent, the dollar amount set forth in the foregoing proviso shall be reset at
$10,000,000 on any such date as the Payment Conditions become satisfied (or, if
the aggregate outstanding principal amount of the Term Loan is less than or
equal to $150,000,000 immediately prior to the making of such Investment,
$20,000,000 as the Payment Conditions become satisfied) (it being understood
that such written notice shall include an updated Borrowing Base Certificate (as
applicable) and calculations (in reasonable detail) demonstrating compliance
with the Payment Conditions); provided, however, that if any Investment pursuant
to this clause (21) is made in any Person that is not a Loan Party at the date
of the making of such Investment and such Person becomes a Loan Party after such
date, such Investment shall thereafter be deemed to have been made pursuant to
clause (1) above and shall cease to have been made pursuant to this clause (21)
for so long as such Person continues to be a Loan Party; provided, further that,
with respect to any such Investment (in a single transaction or a series of
related transactions) consisting of assets constituting ABL Priority Collateral
or Canadian Collateral of the type eligible to be included in the Borrowing Base
that decreases the Borrowing Base by $2,500,000 or more (after giving effect
thereto), the Borrower Representative shall have first delivered an updated
Borrowing Base Certificate to the Administrative Agent giving pro forma effect
to such Investment and demonstrating pro forma compliance with Section 6.12;
 
(22)       any Investment in any Subsidiary of the Company or any Joint Venture
in connection with intercompany cash management arrangements or related
activities arising in the ordinary course of business; provided that the
aggregate amount of Investments made by Loan Parties in Subsidiaries or joint
ventures that are not Loan Parties in reliance on this Clause (22) shall not
exceed (when combined with Investments made by Loan Parties in Subsidiaries that
are not (or do not become in connection with such transaction) Loan Parties in
reliance on Clauses (1), (3) and (21) of the definition of Permitted Investment)
$10,000,000 (or, if the aggregate outstanding principal amount of the Term Loan
is less than or equal to $150,000,000 immediately prior to the making of such
Investment, $20,000,000); provided, further that, upon written notice from a
Responsible Officer of the Borrower Representative to the Administrative Agent,
the dollar amount set forth in the foregoing proviso shall be reset at
$10,000,000 (or, if the aggregate outstanding principal amount of the Term Loan
is less than or equal to $150,000,000 immediately prior to the making of such
Investment, $20,000,000) on any such date as the Payment Conditions become
satisfied (it being understood that such written notice shall include an updated
Borrowing Base Certificate (as applicable) and calculations (in reasonable
detail) demonstrating compliance with the Payment Conditions); provided,
however, that if any Investment pursuant to this clause (22) is made in any
Person that is not a Loan Party at the date of the making of such Investment and
such Person becomes a Loan Party after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause (22) for so long as such Person
continues to be a Loan Party;
 
(23)       trade credit extended on usual and customary terms in the ordinary
course of business;
 
(24)       Guarantees of any Loan Party or any Restricted Subsidiary of leases
or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;
 
36

--------------------------------------------------------------------------------

(25)       any other Investments in Joint Ventures; provided that, (i) any such
Joint Venture is organized in a jurisdiction located within the United States,
(ii) the Equity Interests of any such Joint Venture are pledged to the
Administrative Agent to secure the Obligations on terms reasonably satisfactory
to the Administrative Agent, (iii) either (A) the Loan Parties shall have
satisfied clause (i) of the Payment Conditions before and immediately after
giving effect to such Investment and the aggregate principal amount of Term
Loans outstanding at such time is less than or equal to $150,000,000 or (B) the
Loan Parties shall have satisfied clause (i) or (ii) of the Payment Conditions
before and immediately after giving effect to such Investment and the aggregate
principal amount of Term Loans outstanding at such time is less than or equal to
$100,000,000 and (iv) the Fair Market Value of such Investments shall not exceed
(A) $50,000,000 in the aggregate in respect of any single Investment or series
of related Investments and (B) $100,000,000 in the aggregate in respect of all
such Investments during the term of this Agreement;
 
(26)       Investments consisting of the ownership of Equity Interests in
Article II JV and BC/VC existing as of the date hereof; and
 
(27)       Investments arising as a result of the Factoring Agreements.
 
“Permitted Liens” means, with respect to any Person:
 
(1)         pledges, bonds or deposits and other Liens granted by such Person
under workmen’s compensation laws, unemployment or employment insurance laws,
old age pensions or similar legislation or programs, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness (it being understood that Indebtedness permitted pursuant to
Section 6.01(q) and other obligations in respect of cash management services
shall not constitute Indebtedness for purposes of this clause (1))) or leases to
which such Person is a party, or deposits to secure public or statutory
obligations of such Person or deposits of cash or U.S. or Canadian government
bonds to secure surety or appeal bonds, performance and return of money bonds,
or deposits as security for contested Taxes or import duties or payments of
rent, in each case Incurred in the ordinary course of business;
 
(2)        (a) Liens imposed by law and landlords’, carriers’ warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction, or other like Liens, (b)
Liens of customs brokers, freight forwarders and common carriers, (c) inchoate
Liens imposed pursuant to applicable Canadian federal or provincial pension
standards legislation, and (d) statutory and common law Liens of landlords, in
each case securing obligations that are not overdue by more than 45 days or that
are being contested in good faith by appropriate proceedings;
 
(3)        Liens for Taxes not yet delinquent by more than 45 days, or that are
being contested in good faith by appropriate proceedings, in an aggregate amount
not to exceed $2,500,000 at any one time outstanding, if adequate reserves with
respect thereto have been provided in accordance with GAAP;
 
(4)        deposits or escrows to secure performance and surety bonds or bid
bonds or with respect to other regulatory requirements or letters of credit,
security deposits in connection with leases, subleases or licenses of real
property, bankers’ acceptances or similar obligations (other than Indebtedness
for borrowed money (it being understood that Indebtedness permitted pursuant to
Section 6.01(q) and other obligations in respect of cash management services
shall not constitute Indebtedness for purposes of this clause (4))) issued
pursuant to the request of and for the account of any Person in the ordinary
course of business;
 
37

--------------------------------------------------------------------------------

(5)        (a) any state of facts as shown by any professional survey or
physical inspection of any Material Real Property delivered to the
Administrative Agent (i) prior to the Closing Date with respect to any Existing
Owned Real Property and (ii) prior to the date of acquisition of any such
Material Real Property acquired after the Closing Date and (b) minor survey
exceptions, minor encumbrances, minor encroachments, trackage rights, special
and supplemental assessments, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines,  telegraph and telephone
lines, communication towers, other utilities and other similar purposes,
servicing agreements, development agreements, site plan agreements land use and
air rights agreements, reservations, restrictions and leases for mineral and
water rights, all title exceptions, exclusions and encumbrances in existence
with respect to all owned or leased real property as of the date of this
Agreement and at the time of acquisition of any interest in real property
acquired after the date of this Agreement and in existence at the time of such
acquisition, and other similar liens, charges and encumbrances incurred in the
ordinary course of business, or title defects or irregularities that are of a
minor nature or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not Incurred in connection with
Indebtedness, and which would  not in the aggregate with respect to any
particular real property be reasonably expected to materially adversely affect
the value of said properties or materially impair their use, in the operation of
the business of such Person as of the date of this Agreement or the date of any
future acquisition as the case may be;
 
(6)          (A) Liens on assets of a Subsidiary that is not a Loan Party
securing Indebtedness of a Subsidiary that is not a Loan Party permitted to be
Incurred pursuant to Section 6.01;
 
(B)          [Reserved];
 
(C)          Liens securing obligations in respect of Indebtedness permitted to
be Incurred pursuant to clause (d) or (m) (to the extent such guarantees are
issued in respect of any Indebtedness) of Section 6.01; provided that, in the
case of clause (m) any Lien on the Collateral in reliance on this clause (6)(C)
shall be junior to the Liens on the Collateral securing the Obligations pursuant
to the ABL Intercreditor Agreement and/or a junior lien intercreditor agreement
or collateral trust agreement reasonably satisfactory to the Administrative
Agent reflecting the junior-lien status of the Liens securing such Indebtedness
as it relates to Collateral;
 
(D)          [Reserved];
 
(E)          Liens created pursuant to the Collateral Documents or otherwise
securing the Obligations;
 
(7)         any Lien existing on the date of this Agreement and described on
Schedule 6.07, provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien
(except pursuant to the terms of the agreements governing such Lien as in effect
on the date of this Agreement);
 
(8)         Liens on assets, property or shares of stock of a Person at the time
such Person becomes a Subsidiary; provided, however, that such Liens are not
created or Incurred in connection with, or in contemplation of, such other
Person becoming such a Subsidiary; provided, further, however, that such Liens
may not extend to any other property owned by the Company or any Subsidiary
(other than pursuant to after-acquired property clauses in effect with respect
to such Lien at the time of acquisition on property of the type that would have
been subject to such Lien notwithstanding the occurrence of such acquisition);
 
38

--------------------------------------------------------------------------------

(9)         Liens on assets or property at the time the Company or a Restricted
Subsidiary acquired the assets or property, including any acquisition by means
of a merger, amalgamation or consolidation with or into the Company or any
Restricted Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such acquisition; provided,
further, however, that the Liens may not extend to any other property owned by
the Company or any Restricted Subsidiary (other than pursuant to after-acquired
property clauses in effect with respect to such Lien at the time of acquisition
on property of the type that would have been subject to such Lien
notwithstanding the occurrence of such acquisition);
 
(10)       [Reserved];
 
(11)       [Reserved];
 
(12)       [Reserved];
 
(13)       (a) leases, subleases, licenses and sublicenses of real property
(excluding any leases, subleases, licenses and sublicenses with respect to any
Material Real Property entered into after the Closing Date unless with the prior
written consent of the Administrative Agent) which do not materially interfere
with the ordinary conduct of the business of the Company or any of the
Subsidiaries and (b) all Liens created or purported to be created by any lessee,
sub lessee, licensee or sub licensee of any Loan Parties in violation of any
applicable lease, sublease, licensee or sub licensee, without the  knowledge of
such Loan Parties (and upon learning of such Liens in this clause (b), so long
as the applicable Loan Party promptly takes all reasonable action to remove,
satisfy, discharge or bond such Liens);
 
(14)       Liens arising from Uniform Commercial Code financing statement
filings (or equivalent filings including under the PPSA) regarding operating
leases;
 
(15)       Liens in favor of any Loan Party;
 
(16)       [Reserved];
 
(17)       pledges and deposits and other Liens made in the ordinary course of
business to secure liability to insurance carriers;
 
(18)       Liens on the Equity Interests of Unrestricted Subsidiaries;
 
(19)       (a) leases or subleases, and licenses or sublicenses (including with
respect to Intellectual Property on a non-exclusive basis or on an exclusive
basis with the prior written consent of the Administrative Agent) granted to
others in the ordinary course of business, but excluding any leases, subleases,
licenses and sublicenses with respect to any Material Real Property entered into
after the Closing Date unless with the prior written consent of the
Administrative Agent, in all such cases, not interfering in any material respect
with the business of the Company and the Subsidiaries, taken as a whole and (b)
and Liens on real property which is not owned but is leased or subleased by the
Company or any Restricted Subsidiary;
 
(20)       Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses 6(C), (7), (8), (9), (11), and (35) of this definition;
provided, however, that (x) such new Lien shall be limited to all or part of the
same property (including any after acquired property to the extent it would have
been subject to the original Lien) that secured the


39

--------------------------------------------------------------------------------

original Lien (plus improvements on and accessions to such property, proceeds
and products thereof, customary security deposits and any other assets pursuant
to the after-acquired property clauses to the extent such assets secured (or
would have secured) the Indebtedness being refinanced, refunded, extended,
renewed or replaced), and (y) the Indebtedness secured by such Lien at such time
is not increased to any amount greater than the sum of (A) the outstanding
principal amount (or accreted value, if applicable) described under clauses
6(C), (7), (8), (9), (11) and (35) (with respect to clause (35) in the case of
increases, solely with the consent of the Administrative Agent) of this
definition at the time the original Lien became a Permitted Lien under this
Agreement and, in the case of any Lien on Collateral, shall not have a greater
priority level with respect to Liens securing the Obligations that the Liens
securing the Indebtedness so refinanced, refunded, extended, renewed or
replaced, (B) unpaid accrued interest and premiums (including tender premiums),
and (C) an amount necessary to pay any underwriting discounts, defeasance costs,
commissions, fees and expenses related to such refinancing, refunding,
extension, renewal or replacement; provided, further, however, that in the case
of Liens to secure any refinancing, refunding, extension or renewal of
Indebtedness secured by a Lien referred to in clause (8) or (9), such new Lien
shall have priority equal to or more junior than the Lien securing such
refinanced, refunded, extended or renewed Indebtedness;
 
(21)       [Reserved];
 
(22)        judgment and attachment Liens not giving rise to an Event of Default
and notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
 
(23)       Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale or purchase of goods entered into in the
ordinary course of business (it being understood and agreed that for this
purpose, “ordinary course of business” shall give effect to the Company’s
business needs, as determined in its reasonable business judgment, to respond to
the impacts on the business, properties, assets or financial condition of the
Loan Parties as a result of the coronavirus disease known as COVID-19);
 
(24)       [Reserved];
 
(25)        Liens (i) in favor of credit card companies pursuant to agreements
therewith and (ii) in favor of customers, in each case, in the ordinary course
of business and consistent with past practice and in the case of Intellectual
Property, on a non-exclusive basis;
 
(26)       any encumbrance or restriction (including put and call arrangements)
with respect to Equity Interests of any Joint Venture or similar arrangement
securing obligations of such Joint Venture or pursuant to any joint venture
agreement or similar agreement;
 
(27)       any amounts held by a trustee in the funds and accounts under any
indenture issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture pursuant to customary discharge,
redemption or defeasance provisions;
 
(28)       Liens (i) arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business or (iii)
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;
 
40

--------------------------------------------------------------------------------

(29)       Liens that are contractual rights of set-off relating to pooled
deposits, sweep accounts, reserve accounts or similar accounts of the Company or
any Restricted Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company or any
Restricted Subsidiary, including with respect to credit card charge-backs and
similar obligations;
 
(30)       Liens disclosed by the title reports, commitments or title insurance
policies (and future date downs) delivered pursuant to (a) this Agreement, and,
in each case, any replacement, modification, date down, extension or renewal of
any such Lien (and all existing surveys); provided that such replacement,
modification, date down, extension or renewal Lien shall not cover any property
other than the property that was subject to such Lien prior to such replacement,
modification, date down, extension or renewal; provided, further, that the
Indebtedness and other obligations secured by such replacement, modification,
date down, extension or renewal Lien are permitted under this Agreement or (b)
the acquisition of any interest of any Loan Party in real property acquired
after the date of this Agreement and in existence at the time of such
acquisition (and not created or suffered in anticipation of such acquisition),
so long as any Liens in this clause (b) would not interfere in any material
respect with the business of the applicable Loan Party as intended to be
conducted on such after-acquired real property;
 
(31)       Liens that are contractual rights of set-off relating to purchase
orders and other agreements entered into with customers, suppliers or service
providers of the Company or any Subsidiary in the ordinary course of business;
 
(32)       in the case of real property that constitutes a leasehold or
subleasehold interest, (x) any Lien to which the fee simple interest (or any
superior leasehold interest) is or may become subject and any subordination of
such leasehold or subleasehold interest to any such Lien in accordance with the
terms and provisions of the applicable leasehold or subleasehold documents, and
(y) any right of first refusal, right of first negotiation or right of first
offer which is granted to the lessor or sublessor;
 
(33)        Reserved;
 
(34)       Liens securing insurance premium financing arrangements; provided
that such Liens are limited to the applicable unearned insurance premiums;
 
(35)       Liens on the Collateral securing the ABL Credit Facility and the
related Guarantees so long as such Liens are subject to the ABL Intercreditor
Agreement;
 
(36)       Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (e) of the definition thereof;
 
(37)       [Reserved];
 
(38)       with respect to the Factoring Agreements, Liens on accounts
receivable and other related property as set forth in the Factoring Agreements;
 
(39)       Liens in favor of landlords on leasehold improvements financed by
allowances or advances provided by such landlords pursuant to lease
arrangements;
 
(40)       [Reserved];
 
(41)       Liens with respect to any leasehold interest created in connection
with any Sale/Leaseback Transaction permitted by Section 6.04; and
 
41

--------------------------------------------------------------------------------

(42)       Liens securing other obligations of the Loan Parties and their
Subsidiaries in an aggregate amount not to exceed $25,000,000 at any one time
outstanding;
 
provided, however, notwithstanding the foregoing and Section 6.07, the Loan
Parties and their Restricted Subsidiaries shall not, directly or indirectly,
create, Incur or suffer to exist any Lien on any of the Material Real Property
other than (a) with respect to Material Real Property acquired after the Closing
Date, pursuant to the foregoing clauses (2), (3), (4), (5), 6(E), (7), (8), (9),
(13), (22), (30) and (35) in this definition of “Permitted Liens” and (b) with
respect to the Existing Owned Real Property, pursuant to the foregoing clauses
(2), (3), (5), 6(E), (7), (22), (30) and (35) in this definition of “Permitted
Liens”.
 
“Permitted Specified Liens” means Permitted Liens described in clauses (2), (3),
6(E) of the definition of Permitted Liens, and, solely in the case of Section
5.14(a), including clauses (5), (13) and (39) of the definition of Permitted
Liens.
 
“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
 
“PPSA” means the Personal Property Security Act (Ontario) or such other
applicable legislation in effect from time to time in such other jurisdiction in
Canada (including the Civil Code (Quebec)) for purposes of the provisions hereof
relating to perfection, effect of perfection or non-perfection or priority.
 
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
 
“Prepayment Premium” has the meaning specified in the Fee Letter.
 
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. 
Any Agent or any other Lender may make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.
 
“Pro Forma Compliance” means, with respect to any determination for any period
and any transaction, that such determination shall be made by giving pro forma
effect to each such transaction, as if each such transaction had been
consummated on the first day of such period, based on, in the case of
determinations made in reliance on pro-forma financial statement calculations
only, historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in detail in the
relevant compliance certificate, financial statement or other document provided
to the Administrative Agent or any Lender in connection herewith (which shall be
prepared by the Company in good faith (subject to the approval of the
Administrative Agent, not to be unreasonably withheld)) and for such purposes
historical financial statements shall be recalculated as if such transaction had
been consummated at the beginning of the applicable period, and any Indebtedness
or other liabilities


42

--------------------------------------------------------------------------------

to be incurred, assumed or repaid had been incurred, assumed or repaid at the
beginning of such period (and assuming that such Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to such Indebtedness incurred during such period) and, to the extent
pro forma financial statements are required to be prepared by the Company under
Regulation S-X of the Securities Act of 1933 (“Reg. S-X”) reflecting such
transaction for any period, all pro forma calculations made hereunder with
respect to such transaction and for such period shall be in conformity with Reg.
S-X at all times after such pro-forma financial statements reflecting such
transactions are required to be filed by the Company under Reg. S-X.
 
“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Finance Act (Canada), as amended.
 
“Projections” has the meaning assigned to such term in Section 3.06(b)(i).
 
“Protective Advance” has the meaning assigned to such term in Section 2.04.
 
“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents of the Loan Parties that (i) is in
deposit accounts or in securities accounts, or any combination thereof, which
such deposit account or securities account is subject to a control agreement in
form and substance reasonably satisfactory to Administrative Agent, and is
maintained by a branch office of the bank or securities intermediary located
within the United States and Canada or (ii) is in an Excluded Account under
clause (b) or (e) of the definition of “Excluded Accounts” in the U.S. Security
Agreement or the Canadian Security Agreement, as applicable.
 
“Real Estate” means all leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party or any Restricted Subsidiary, as the context may
require, including all easements, rights-of-way, and similar rights relating
thereto and all leases, tenancies, and occupancies thereof.
 
“Real Property Deliverables” means each of the following agreements, instruments
and other documents in respect of each Material Real Property, each in form and
substance reasonably satisfactory to the Administrative Agent:
 
(a)          a Mortgage duly executed by the applicable Loan Party;
 
(b)          evidence of the recording of each Mortgage in such office or
offices as may be necessary or, in the reasonable opinion of the Administrative
Agent, desirable to perfect the Lien purported to be created thereby or to
otherwise protect the rights of the Administrative Agent and the Lenders
thereunder;
 
(c)          a Title Insurance Policy or bring-down of the existing Title
Insurance Policy with respect to each Mortgage, dated as of the Closing Date;
 
(d)          an existing ALTA survey together with a survey affidavit of no
change to induce removal of the survey exception to the Title Insurance Policy
and issue a survey endorsement to the Title Insurance Policy (if such
endorsement is available at commercially reasonable rates and customarily issued
in similar circumstances in the applicable jurisdiction, unless such endorsement
is waived by Administrative Agent in its reasonable discretion);
 
(e)          a zoning report issued by a provider reasonably satisfactory to the
Administrative Agent or a copy of each letter issued by the applicable
Governmental Authority, evidencing each Material Real


43

--------------------------------------------------------------------------------

Property’s compliance with all applicable Requirements of Law, together with a
copy of all certificates of occupancy issued with respect to each Material Real
Property;
 
(f)          an opinion of counsel, satisfactory to the Administrative Agent, in
the state where such Material Real Property is located with respect to the
enforceability of the Mortgage to be recorded and such other matters as the
Administrative Agent may reasonably request;
 
(g)         an ASTM 1527-13 Phase I Environmental Site Assessment (“Phase I
ESA”) (and if reasonably requested by the Administrative Agent based upon the
results of such Phase I, a Phase II Environmental Site Assessment with respect
to all Material Real Property acquired after the date of this Agreement ), by an
independent firm reasonably satisfactory to the Administrative Agent; and
 
(h)          such other agreements, instruments, appraisals and other documents
(including opinions of counsel, flood zone certificates and proof of flood
insurance, if required) as the Administrative Agent may reasonably require.
 
“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender, or any combination thereof (as the context requires).
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
 
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any Hazardous Material into the environment.
 
“Relevant Entity” means (a) each Loan Party and each Subsidiary of any Loan
Party, and (b) each Person that, directly or indirectly, is in control of a
Person described in clause (a) above.  For purposes of this definition, control
of a Person means the direct or indirect (x) ownership of, or power to vote,
twenty-five percent (25%) or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person, or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
 
“Relevant Plan” has the meaning set forth in Section 9.04(e).
 
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
 
“Reportable Compliance Event” means that any Relevant Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially


44

--------------------------------------------------------------------------------

detained in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or has knowledge of facts or circumstances to the effect
that it is reasonably likely that any aspect of its operations is in actual or
probable violation of any Anti-Terrorism Law.
 
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Term Exposures and unused Commitments representing more than 50% of the
sum of the Aggregate Term Exposure and unused Commitments at such time.
 
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
 
“Responsible Officer” means, with respect to any Loan Party, the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of
such Loan Party, any other executive officer, including any Executive Vice
President or Senior Vice President of such Loan Party, any Vice President of any
Restricted Subsidiary of such Loan Party, any manager or the members (as
applicable) in the case of any Loan Party which is a limited liability company,
and such other individuals, designated by written notice to the Administrative
Agent from the Borrower Representative, authorized to execute notices, reports
and other documents on behalf of such Loan Party required hereunder.  The
Borrower Representative may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party in their capacity as an officer of such Loan Party and not in
any individual capacity.
 
“Refinancing Indebtedness” has the meaning specified in Section 6.01(n).
 
“Restricted Investment” means any Investment that is not a Permitted Investment.
 
“Restricted Payments” has the meaning specified in Section 6.02(a).
 
“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless the
context otherwise requires, the term “Restricted Subsidiary” shall mean a
Restricted Subsidiary of Company. Each Loan Party (other than the Company) shall
constitute a Restricted Subsidiary.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by a Loan Party or a Restricted Subsidiary whereby such
Loan Party or Restricted Subsidiary transfers such property to a Person and such
Loan Party or Restricted Subsidiary leases it from such Person, other than
leases between any Loan Party and a Restricted Subsidiary or between Restricted
Subsidiaries.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.
 
45

--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, Her Majesty’s Treasury of the
United Kingdom, the European Union or any EU member state, (b) a Canadian
Blocked Person, or (c) any Person otherwise the subject of any Sanctions.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, (b) by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, or (c) by a government of Canada pursuant to Canadian Economic
Sanctions and Export Control Laws.
 
“Screen Rate” means in respect of the LIBO Rate for any Interest Period, the
rate of interest published each Business Day on the applicable Bloomberg Page
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which U.S. dollar deposits are offered by leading banks in
the London interbank deposit market, in all cases, with a maturity comparable to
such Interest Period; provided that if the Screen Rate, determined as provided
above, would be less than zero, the Screen Rate shall for all purposes of this
Agreement be zero.
 
“SEC” means the Securities and Exchange Commission of the U.S.
 
“Secured Obligations” means all U.S. Secured Obligations and Canadian Secured
Obligations.
 
“Secured Parties” means (a) the Administrative Agent, (b) the Lenders and (c)
the successors and assigns of each of the foregoing.
 
“Security Agreement” means and refers to each of the U.S. Security Agreement and
the Canadian Security Agreement.
 
“Seller” means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.
 
“Similar Business” has the meaning specified in Section 6.06.
 
“Solvent” means, with respect to any Person on any date of determination, taking
into account any right of reimbursement, contribution or similar right available
to such Person from other Persons, that on such date (i) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (ii) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, (v) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged, and
(vi) such Person is not an “insolvent person” as such term is defined in the
BIA.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the


46

--------------------------------------------------------------------------------

facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
“Spot Rate” means, on any date, as determined by the Administrative Agent, the
spot selling rate posted by Bloomberg on its website for the sale of the
applicable currency for U.S. Dollars at approximately 11:00 a.m., New York City
time, on such date (the “Applicable Quotation Date”); provided, that if, for any
reason, no such spot rate is being quoted, the spot selling rate shall be
determined by reference to such publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate reasonably determined by the Administrative Agent as the spot rate of
exchange quoted to it by major banks in respect of the applicable currency, at
or about 11:00 a.m., New York City time, on the Applicable Quotation Date for
the purchase of the relevant currency for delivery two Business Days later.
 
“SSP” means Sixth Street Specialty Lending, Inc., a Delaware corporation.
 
“Statements” has the meaning given to such term in Section 3.06(a).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. LIBOR Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.  Notwithstanding the foregoing or anything herein to the
contrary none of IPCo JV or BRX or any of their respective Subsidiaries shall
constitute a Subsidiary of the Company or any Subsidiary of the Company for
purposes of this Agreement, but shall each be considered a Joint Venture for
purposes hereof.
 
“Subsidiary Equity Interests” has the meaning specified in Section 3.02.
 
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one


47

--------------------------------------------------------------------------------

or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.
 
“Swap Agreement Obligations” means “Swap Agreement Obligations” as defined in
the ABL Credit Agreement as in effect on the date hereof or as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the ABL Intercreditor Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
“Term Exposure” means, with respect to any Lender at any time, the sum of (a)
the outstanding principal amount of such Lender’s Term Loans at such time plus
(b) an amount equal to its Applicable Percentage of the aggregate principal
amount of Protective Advances outstanding at such time.
 
“Term Loan” means a Loan made pursuant to Section 2.01(a).
 
“Term Priority Collateral” has the meaning specified in the ABL Intercreditor
Agreement.
 
“Test Period” means, as of any date of determination, the most recently
completed four (4) fiscal quarters of the Loan Parties ended on or prior to such
time (taken as one accounting period) for which financial statements have been
delivered (or are required to have been delivered) to the Administrative Agent.
 
“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
satisfactory to the Administrative Agent, together with all endorsements made
from time to time thereto, issued to the Administrative Agent by or on behalf of
a title insurance company selected by or otherwise reasonably satisfactory to
the Administrative Agent, insuring the Lien created by a Mortgage in an amount
(not to exceed 105% of the Fair Market Value of the Mortgaged Property) and on
terms and with such endorsements satisfactory to the Administrative Agent,
delivered to the Administrative Agent.
 
“Total Assets” means, at any date of determination, the consolidated total
assets of the Company and its Restricted Subsidiaries as of the last day of the
most recent fiscal quarter of the Company for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) as adjusted to give effect to
any acquisition or Disposition of a Person or assets that may have occurred on
or after the last day of such fiscal quarter.
 
“Trade Date” has the meaning set forth in Section 9.04(e).
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions and the use of the proceeds thereof.
 
“Type” refers, when used in reference to any Loan or Borrowing, to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
48

--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unfinanced Capital Expenditures” means for any period, Capital Expenditures of
the Company and its Restricted Subsidiaries made in cash during such period,
except to the extent financed with the proceeds of Finance Lease Obligations or
other Indebtedness (other than Loans incurred hereunder), common Equity
Interests or Disqualified Stock, or casualty proceeds, condemnation proceeds, or
other proceeds that would not be included in Consolidated EBITDA, less cash
received from the sale of any fixed assets of the Company and its Restricted
Subsidiaries (including, without limitation, equipment) during such period;
provided that the aggregate amount of Unfinanced Capital Expenditures during
such period may not be less than zero.
 
“Unfunded Pension Liability” means, in respect of a Canadian Defined Benefit
Plan, any solvency deficiency or wind-up deficiency (as determined for the
purposes of the Pension Benefits Act (Ontario) or other equivalent provincial
legislation), as identified in the most recent actuarial valuation report that
has been filed with the applicable pension regulator in respect of such Canadian
Defined Benefit Plan.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) any obligation (including any
guarantee) that is contingent in nature at such time; or (ii) an obligation to
provide collateral to secure any of the foregoing types of obligations.
 
“Unrestricted Subsidiary” means:
 
(1)          any Subsidiary of the Company that at the time of determination
shall be designated an Unrestricted Subsidiary by the Board of Directors of the
Company in the manner provided below; and
 
(2)          any Subsidiary of an Unrestricted Subsidiary.
 
The Company may designate any Subsidiary of the Company (including any newly
acquired or newly formed Subsidiary of the Company) to be an Unrestricted
Subsidiary by written notice to the Administrative Agent unless at the time of
such designation such Subsidiary or any of its Subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on any property of, the
Company or any other Restricted Subsidiary that is not a Subsidiary of the
Subsidiary to be so designated, in each case at the time of such designation;
provided, however, that the Subsidiary to be so designated and its Subsidiaries
do not at the time of designation have and do not thereafter Incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Company or any of the Restricted Subsidiaries unless otherwise permitted
under Section 6.02; provided, further, however, that either:
 
(a)          the Subsidiary to be so designated has total consolidated assets of
$1,000 or less; or
 
(b)          if such Subsidiary has consolidated assets greater than $1,000,
then such designation would be permitted under Section 6.02.
 
The Company may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary by written notice to the Administrative Agent; provided, however,
that immediately after giving effect to such designation, the Company shall be
in Pro Forma Compliance with the Payment Conditions.
 
49

--------------------------------------------------------------------------------

In no event may any Subsidiary that is a “Restricted Subsidiary” under (and as
defined in) the ABL Credit Agreement be designated an Unrestricted Subsidiary
(unless such Subsidiary is designated an “Unrestricted Subsidiary” under the ABL
Credit Agreement prior or substantially concurrently with such designation).  As
of the date hereof, no entity is an Unrestricted Subsidiary.
 
“U.S.” means the United States of America.
 
“U.S. Borrower” means the Company.
 
“U.S. Borrowing Base” and all constituent definitions contained in such term as
set forth in the ABL Credit Agreement shall have the meaning set forth in the
ABL Credit Agreement as in effect on the date hereof or as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the ABL Intercreditor Agreement.
 
“U.S. Collateral” means any and all property owned, leased or operated by a U.S.
Loan Party covered by the Collateral Documents and any and all other property of
any U.S. Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Secured Obligations.
 
“U.S. Commitment” has the meaning specified therefor in Section 2.01(b)(i).
 
“U.S. Dollar” or “$”means the lawful money of the United States of America.
 
“U.S. Guaranteed Obligations” has the meaning set forth in Section 10.01.
 
“U.S. Guarantor” means each Domestic Subsidiary of a Borrower that is listed on
the signature pages hereto as a Guarantor or that becomes a party hereto as a
Guarantor pursuant to Section 5.14, in each case, until such Subsidiary’s U.S.
Guaranty is released in accordance herewith.
 
“U.S. Guaranty” means Article X of this Agreement.
 
“U.S. Loan Parties” means the Company and each Domestic Subsidiary of the
Company that is listed on the signature pages hereto as a Guarantor or that
becomes a party hereto as a Guarantor pursuant to Section 5.14, in each case,
until such Subsidiary’s Guaranty is released in accordance herewith.
 
“U.S. Obligated Party” has the meaning set forth in Section 10.02.
 
“U.S. Obligations” means, with respect to the U.S. Loan Parties, all unpaid
principal of and accrued and unpaid interest on the Loans to the U.S. Borrower,
all accrued and unpaid fees (including the Yield Maintenance Premium and any
Prepayment Premium) and all expenses, reimbursements, indemnities and other
obligations of the U.S. Loan Parties to the Lenders or to any Lender, the
Administrative Agent or any indemnified party arising under the Loan Documents
(including guarantee obligations and interest, costs, fees and other amounts
accruing during the pendency of any proceeding under any Insolvency Laws,
regardless of whether allowed or allowable in such proceeding) but, in each
case, excluding any obligations of the U.S. Parties in respect of the Canadian
Obligations.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Secured Obligations” means the U.S. Obligations.
 
50

--------------------------------------------------------------------------------

“U.S. Security Agreement” means that certain Security Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
to be entered into as of the Closing Date, among the U.S. Loan Parties and the
Administrative Agent, and, as the context requires, any other pledge or security
agreement entered into, after the Closing Date by any other U.S. Loan Party (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“U.S. Term Loan” means a Term Loan made to the U.S. Borrower.
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing (1) the sum of the products of the number of years
from the date of determination to the date of each successive scheduled
principal payment of such Indebtedness or redemption or similar payment with
respect to such Disqualified Stock or Preferred Stock multiplied by the amount
of such payment, by (2) the sum of all such payments.
 
“Wholly Owned Subsidiary” of any Person means a Restricted Subsidiary of such
Person 100% of the outstanding Equity Interests or other ownership interests of
which (other than directors’ qualifying shares or shares required pursuant to
applicable Requirements of Law) shall at the time be owned by such Person or by
one or more Wholly Owned Subsidiaries of such Person.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
“Yield Maintenance Premium” has the meaning specified in the Fee Letter.
 
SECTION 1.02  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “LIBOR Loan” or a “LIBOR Borrowing”).
 
SECTION 1.03  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be


51

--------------------------------------------------------------------------------

construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein or in the other Loan Documents), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignments set forth herein) and, in the case
of any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Québec, (a) “priority” shall be deemed to
include “rank” or “prior claim”, as applicable, (b) “beneficial ownership” shall
be deemed to include “ownership”, (c) “leasehold interest” shall be deemed to
include “valid rights resulting from a lease”, (d) “lease” shall be deemed to
include a “lease” or a “contract of leasing (crédit-bail)”, as applicable, (e)
“personal property” shall be deemed to include “movable property”, (f) “real
property” shall be deemed to include “immovable property”, (g) “tangible
property” shall be deemed to include “corporeal property”, (h) “intangible
property” shall be deemed to include “incorporeal property”, (i) “security
interest”, “lien” and “mortgage” shall be deemed to include a “hypothec”, “prior
claim”, “reservation of ownership” and a “resolutory clause”, as applicable, (j)
all references to filing, registering or recording under the UCC or the PPSA
shall be deemed to include publication by registration under the Civil Code of
Québec, (k) all references to “perfection” of or “perfected” Liens shall be
deemed to include a reference to the “opposability” of such Liens to third
parties, (l) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (m) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (n) an “agent” shall be
deemed to include a “mandatary”, and (o) “deposit account” shall be deemed to
include a “financial account” (within the meaning of Article 2713.6 of the Civil
Code of Québec).
 
SECTION 1.04  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs (a) any change in GAAP or in the application
thereof on the operation of any provision hereof or (b) any change in the
historical accounting practices, systems or reserves relating to the components
of the Borrowing Base that is adverse to the Lenders in any material respect,
and the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of such change (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change, then the provisions herein shall be interpreted on the
basis of GAAP as in effect and applied, or based on the historical accounting
practices, systems or reserves in effect, in each case, immediately before such
change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith, and the Borrower
Representative, the


52

--------------------------------------------------------------------------------

Administrative Agent and the Lenders agree to negotiate in good faith with
respect to any proposed amendment to eliminate or adjust for the effect of any
such change. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect
or any successor thereto) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
 
SECTION 1.05  [Reserved].
 
SECTION 1.06  Status of Obligations. In the event that any Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness, in each case, to the extent set forth in the
applicable subordination agreement. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness, in each case, to the extent set forth
in the applicable subordination agreement.
 
SECTION 1.07  Exchange Rates.  Without limiting the other terms of this
Agreement, the calculations and determinations under this Agreement of any
amount in any currency other than U.S. Dollars shall be deemed to refer to the
Dollar Amount thereof, as the case may be, and all Borrowing Base Certificates
delivered under this Agreement shall express such calculations or determinations
in U.S. Dollars or the Dollar Amount thereof, as the case may be. Each requisite
currency translation shall be based on the Spot Rate.
 
SECTION 1.08  Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws):  (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
 
ARTICLE II.
 
THE CREDITS
 
SECTION 2.01  Commitments.
 
53

--------------------------------------------------------------------------------

(a)         Subject to the terms and conditions set forth herein, each Lender
severally agrees to make, on the Closing Date, the U.S. Term Loan to the U.S.
Borrower in an aggregate principal amount not to exceed the amount of such
Lender’s U.S. Commitment and the Canadian Term Loan to the Canadian Borrower in
an aggregate principal amount not to exceed the amount of such Lender’s Canadian
Commitment.
 
(b)          Notwithstanding the foregoing:
 
(i)          the aggregate principal amount of the U.S. Term Loan made on the
Closing Date shall not exceed $225,000,000 (the “U.S. Commitment”) and the
aggregate principal amount of the Canadian Term Loan made on the Closing Date
shall not exceed $25,000,000 (the “Canadian Commitment”); and
 
(ii)       each U.S. Term Loan that is made shall automatically and permanently
reduce the Aggregate Commitment and the U.S. Commitment of each Lender, and each
Canadian Term Loan that is made shall automatically and permanently reduce the
Aggregate Commitment and the Canadian Commitment of each Lender.  Any principal
amount of any Term Loan which is repaid or prepaid may not be reborrowed.
 
SECTION 2.02  Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Protective Advance shall be made in accordance with the
procedures set forth in Section 2.04.
 
(b)          All Borrowings shall be denominated in U.S. Dollars. Subject to
Section 2.14, each Borrowing shall be comprised entirely of ABR Loans or LIBOR
Loans as the Borrower Representative may request in accordance herewith,
provided that, subject to a funding indemnity letter in form and substance
reasonably satisfactory to the Administrative Agent, all Borrowings made on the
Closing Date will be made as LIBOR Borrowings. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided, however, (i) the exercise of such option
shall be recorded in the Register in accordance with Section 9.04(b)(iv) and
such Affiliate shall have provided the tax forms required by 2.17(f) to the
Administrative Agent, and (ii) any that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.
 
(c)          [Reserved].
 
(d)          Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
SECTION 2.03  Requests for Borrowings. To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request in writing
(through a form of electronic submission acceptable to the Administrative Agent)
in a form approved by the Administrative Agent and signed by the Borrower
Representative not later than 1:00 p.m., New York time, three (3) Business Days
before the date of the proposed Borrowing (or such shorter period as agreed to
by the Administrative Agent in its sole discretion). Each such Borrowing Request
shall be irrevocable and signed by the Borrower


54

--------------------------------------------------------------------------------

Representative. Each such written Borrowing Request shall specify the following
information in compliance with Section 2.02:
 
(i)          the name of the applicable Borrower(s) and whether such Borrowing
is a U.S. Borrowing or Canadian Borrowing;
 
(ii)         the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;
 
(iii)        the date of such Borrowing, which shall be a Business Day;
 
(iv)        the Type of such Borrowing; and
 
(v)          in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
 
Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
Borrower Representative and, if so rejected, will be of no force or effect.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04  Protective Advances.
 
(a)         Subject to the limitations set forth below, after the Closing Date,
the Administrative Agent is authorized by the Borrowers and the Lenders, from
time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the U.S. Borrower and/or the
Canadian Borrower, as applicable, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the applicable Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
applicable Loans and other applicable Obligations, or (iii) to pay any other
amount chargeable to or required to be paid by the applicable Borrower pursuant
to the terms of this Agreement, including payments of reimbursable expenses
(including costs, fees, and expenses as described in Section 9.03) and other
sums payable under the Loan Documents (any of such Loans are herein referred to
as “Protective Advances”); provided that, without the consent of the Required
Lenders, the aggregate principal amount of outstanding Protective Advances shall
not, at any time, exceed $25,000,000.  Subject to Section 9.20, the Protective
Advances shall be secured by the Liens in favor of the Administrative Agent in
and to the applicable Collateral and shall constitute U.S. Obligations or
Canadian Obligations, as applicable, hereunder.  All Protective Advances shall
be in U.S. Dollars and ABR Borrowings.  The Administrative Agent’s authorization
to make Protective Advances may be revoked at any time by the Required Lenders. 
Any such revocation must be in writing and shall become effective prospectively
upon the Administrative Agent’s receipt thereof.  At any time Administrative
Agent may require the Lenders to fund their risk participations described in
Section 2.04(b).
 
(b)        Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly


55

--------------------------------------------------------------------------------

distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral (subject to Section
9.20) received by the Administrative Agent in respect of such Protective
Advance.
 
SECTION 2.05  [Reserved].
 
SECTION 2.06  [Reserved].
 
SECTION 2.07  Funding of Borrowings.
 
(a)         Each Lender shall make each Loan to be made by such Lender hereunder
on the proposed date thereof by wire transfer of immediately available funds by
3:00 p.m., New York time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage. Subject to Section 4.01, and upon
receipt of all requested funds, the Administrative Agent shall make such Term
Loans available to the applicable Borrower on the Closing Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Term Loans
received by Administrative Agent from Lenders to be wire transferred to such
account as may be designated in the Borrowing Request.
 
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume  that  such  Lender  has  made 
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the rate reasonably determined by the Administrative Agent to be the
cost to it of funding such amount or (ii) in the case of the Borrowers, the
interest rate applicable to ABR Loans.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the applicable Borrower, and the
applicable Borrower shall pay such interest at the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.  Any
payment by the applicable Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
 
SECTION 2.08  Interest Elections.
 
(a)          Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a LIBOR Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
the Borrower Representative may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a LIBOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Protective Advances, which may not be converted
or continued.
 
56

--------------------------------------------------------------------------------

(b)         To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by the
time that a Borrowing Request would be required under Section 2.03 if the
applicable Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower Representative.
 
(c)          Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
(i)          the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
 
(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)        the Type of Borrowing; and
 
(iv)        if the resulting Borrowing is a LIBOR Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a LIBOR Borrowing, but does not
specify an Interest Period, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)          If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a LIBOR Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, such Borrowing shall be
converted to an ABR Borrowing.
 
(f)          Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative
(provided that no such notice shall be required in the case of an Event of
Default under clause (e) of Article VII), then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing, and (ii) unless repaid, each LIBOR Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.09  Termination of Commitments.
 
(a)          Unless previously terminated, the Commitments shall terminate at
5:00 p.m., New York time, on the Closing Date.
 
57

--------------------------------------------------------------------------------

(b)          The Borrowers may, upon at least 10 Business Days prior written
notice to the Administrative Agent, terminate this Agreement by paying to the
Administrative Agent, in cash, the Obligations, in full, plus the Yield
Maintenance Premium and Prepayment Premium, if any, payable in connection with
such termination of this Agreement.  If the Borrower Representative has sent a
notice of termination pursuant to this Section 2.09(b), then the Borrowers shall
be obligated to repay the Obligations, in full, plus the Yield Maintenance
Premium and Prepayment Premium, if any, payable in connection with such
termination of this Agreement on the date set forth as the date of termination
of this Agreement in such notice; provided that such notice may provide that it
is conditioned upon the consummation of other financing or the consummation of a
sale of Equity Interests, in which case, such notice may be revoked or extended
by the applicable Borrower if any such condition is not satisfied prior to the
date of termination of this Agreement in such notice.
 
SECTION 2.10  Repayment and Amortization of Loans; Evidence of Debt.
 
(a)          Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Borrower on the Maturity Date, and (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and demand by the Administrative Agent.
 
(b)         The U.S. Borrower shall repay the principal amount of the U.S. Term
Loan in consecutive quarterly installments, each in an amount equal to
$2,812,500, on the last Business Day of each fiscal quarter, commencing on
October 31, 2020; provided, however, that the last such installment shall be in
the amount necessary to repay in full the unpaid principal amount of the U.S.
Term Loan.  The outstanding unpaid principal amount of the U.S. Term Loan, and
all accrued and unpaid interest thereon, shall be due and payable on the
earliest of (i) the Maturity Date and (ii) the date on which the U.S. Term Loan
is declared due and payable pursuant to the terms of this Agreement.
 
(c)         The Canadian Borrower shall repay the principal amount of the
Canadian Term Loan in consecutive quarterly installments, each in an amount
equal to $312,500, on the last Business Day of each fiscal quarter, commencing
on October 31, 2020; provided, however, that the last such installment shall be
in the amount necessary to repay in full the unpaid principal amount of the
Canadian Term Loan.  The outstanding unpaid principal amount of the Canadian
Term Loan, and all accrued and unpaid interest thereon, shall be due and payable
on the earliest of (i) the Maturity Date and (ii) the date on which the Canadian
Term Loan is declared due and payable pursuant to the terms of this Agreement.
 
(d)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(e)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each applicable Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
(f)          The entries made in the accounts maintained pursuant to paragraph
(d) or (e) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of each applicable
Borrower to repay the Loans in accordance with the terms of this Agreement.  In
the event of any conflict between the accounts


58

--------------------------------------------------------------------------------

maintained by the Lenders pursuant to clause (d) and the accounts maintained by
the Administrative Agent pursuant to clause (e), the accounts maintained
pursuant to clause (e) shall control.
 
(g)        Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the applicable Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit B-1 or Exhibit B-2, as applicable.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or to such
payee and its registered assigns).
 
SECTION 2.11  Prepayment of Loans.
 
(a)          Voluntary Prepayments.  Each Borrower shall have the right, at any
time and from time to time, upon at least 3 Business Days’ prior written notice
to the Administrative Agent, to prepay any Borrowing of such Borrower in whole
or in part, provided that such notice may provide that it is conditioned upon
the consummation of other financing or the consummation of a sale of Equity
Interests, in which case, such notice may be revoked or extended by the
applicable Borrower if any such condition is not satisfied prior to the date of
termination of this Agreement in such notice.  Each prepayment made pursuant to
this Section 2.11(a) shall be accompanied by the payment of (i) accrued interest
to the date of such payment on the amount prepaid, (ii) the Yield Maintenance
Premium and Prepayment Premium, if any, payable in connection with such
prepayment of the Term Loan and (iii) any break funding expenses under Section
2.16.  Each such prepayment shall be applied against the remaining installments
of principal due on the applicable Term Loan as directed by the applicable
Borrower and as specified in the notice of prepayment.
 
(b)          Mandatory Prepayments.
 
(i)          Dispositions.  No later than the third (3rd) Business Day following
the date of receipt by Company or any of its Restricted Subsidiaries of any Net
Proceeds from Dispositions of Term Priority Collateral in excess of $250,000 in
the aggregate in any fiscal year, the Borrowers shall prepay the Term Loan as
set forth in Section 2.11(c) in an aggregate amount equal to such Net Proceeds. 
Nothing contained in this Section 2.11(b)(i) shall permit the Loan Parties or
any of their Restricted Subsidiaries to sell or otherwise dispose of any assets
other than in accordance with Section 6.04; provided that, (i) so long as no
Event of Default exists, (ii) Company has delivered to the Administrative Agent
written notice promptly following receipt of such Net Proceeds setting forth the
Company’s intention to apply such Net Proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Company and its Subsidiaries or to make investments in Permitted Acquisitions
and the Administrative Agent consents to such application of the applicable Net
Proceeds, (iii) until such application or reinvestment the monies are held in a
deposit account in which the Administrative Agent has a perfected first-priority
security interest, and (iv) Company or its  Restricted Subsidiaries, as
applicable, complete such investment, replacement, purchase, reinvestment,
improvement, upgrade or repair within 180 days after the initial receipt of such
monies, Company and its Restricted Subsidiaries shall have the option to apply
such monies to the costs of such investment, replacement, purchase, improvement,
upgrade or repair in asset useful in the business of the Company or its
Restricted Subsidiaries unless and to the extent that such 180 day period then,
in either case, any amounts held for such application by the Company or its
Restricted Subsidiaries shall be applied to the Term Loans in accordance with
Section 2.11(c).
 
(ii)         Insurance/Condemnation Proceeds.  No later than the third (3rd)
Business Day following the date of receipt by Company or any of its Restricted
Subsidiaries, or Administrative Agent as loss payee, of any Net Proceeds from
insurance or any condemnation, taking or other Casualty, in each


59

--------------------------------------------------------------------------------

case with respect to Term Priority Collateral, the Borrowers shall prepay the
Term Loan as set forth Section 2.11(c) in an aggregate amount equal to such Net
Proceeds; provided, (i) so long as no Event of Default shall have occurred and
be continuing, (ii) Company has delivered to the Administrative Agent  written
notice promptly following receipt of such Net Proceeds setting forth the
Company’s intention to apply or reinvest the Net Proceeds received to the costs
of replacement of the properties or assets that are the subject of such
condemnation, taking or other casualty or the cost of purchase or construction
of other assets useful in the business of Company or its Subsidiaries, (iii)
until such application or reinvestment the monies are held in a deposit account
in which the Administrative Agent has a perfected first-priority security
interest, and (iv) Company or its Restricted Subsidiaries, as applicable,
complete such replacement, purchase, or construction within 180 days after the
initial receipt of such monies, Company and its Restricted Subsidiaries shall
have the option to apply such monies in an aggregate amount not to exceed
$5,000,000 in any fiscal year to the costs of replacement of the assets that are
the subject of such condemnation, taking or other casualty or the costs of
purchase or construction of other assets useful in the business of Company and
its Subsidiaries unless and to the extent that either (x) such applicable period
shall have expired without such replacement, purchase or construction being made
or completed, or (y) there shall occur an Event of Default that is continuing,
then, in either case, any amounts held for reinvestment by the Company or its
Restricted Subsidiaries shall be applied to the Term Loan in accordance with
Section 2.11(c).
 
(iii)        [Reserved].
 
(iv)        Issuance of Debt.  No later than the first (1st) Business Day
following the date of receipt by Company or any of its Restricted Subsidiaries
of any cash proceeds from the incurrence of any Indebtedness of Company or any
of its Restricted Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.01), the Borrowers shall prepay
the Loans as set forth in Section 2.11(c) in an aggregate amount equal to 100%
of such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates, including reasonable legal fees and expenses.
 
(v)         Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any fiscal year (commencing with fiscal year
2021), the Borrowers shall, no later than ninety (90) days after the end of such
fiscal year, prepay the Loans as set forth in Section 2.11(c) in an aggregate
amount equal to 50% of such Consolidated Excess Cash Flow minus the sum of all
voluntary prepayments of Term Loans in such fiscal year.  Any amounts prepaid
pursuant to this Section 2.11(b)(v) with respect to any fiscal year in excess of
50% of Consolidated Excess Cash Flow shall be treated as voluntary prepayments
made pursuant to Section 2.11(a).
 
(vi)        Extraordinary Receipts No later than the third (3rd) Business Day
following the date of receipt by Company or any of its Restricted Subsidiaries
of any Extraordinary Receipts arising from Term Priority Collateral in excess of
$250,000 in the aggregate in any fiscal year, the Borrowers shall prepay the
Loans and as set forth in Section 2.11(c) in the amount of such Extraordinary
Receipts in excess of $250,000; provided that, notwithstanding the foregoing,
(A) the Borrowers shall only be required to prepay the Loans in an amount equal
to 50% of the proceeds of foreign, United States, state or local tax refunds
commencing with any refunds related to the taxable year ending on January 30,
2021 and thereafter (excluding the CARES Act Tax Refund Proceeds) (for the
avoidance of doubt, the Company and its Restricted Subsidiaries shall not be
required to prepay the Loans with the proceeds of sales tax refunds) and (B) so
long as no Event of Default has occurred and is continuing on the date of
receipt by the Company or any of its Restricted Subsidiaries of the CARES Act
Tax Refund Proceeds, the Borrowers shall only be required to prepay the Term
Loan as set forth in Section 2.11(c) from the CARES Act Tax Refund Proceeds in
an aggregate amount equal to $50,000,000.
 
60

--------------------------------------------------------------------------------

Notwithstanding any of the foregoing, (a) in no event shall any Net Proceeds or
cash proceeds from the incurrence of any Indebtedness or Extraordinary Receipts
of the Canadian Loan Parties be required to be applied to prepay any U.S. Term
Loan or other U.S. Obligations (and for the avoidance of doubt, the foregoing
provisions shall in all cases be subject to Section 9.20), (b) to the extent
that any or all of the Net Proceeds of any Disposition by a Foreign Subsidiary
(other than a Canadian Loan Party) giving rise to a prepayment event pursuant to
Section 2.11(b)(i) (a “Foreign Disposition”), the Net Proceeds of any Casualty
from a Foreign Subsidiary (other than a Canadian Loan Party) (a “Foreign
Casualty Event”) or Extraordinary Receipts of a Foreign Subsidiary (other than a
Canadian Loan Party to the extent used to prepay Canadian Term Loans) are
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Proceeds or Extraordinary Receipts so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.11(b) but may be retained by the applicable Foreign
Subsidiary (other than a Canadian Loan Party to the extent used to prepay
Canadian Term Loans) so long as the applicable local law will not permit
repatriation to the United States (each Borrower hereby agreeing to cause the
applicable Foreign Subsidiary (other than a Canadian Loan Party to the extent
used to prepay Canadian Term Loans) to use its commercially reasonable efforts
to promptly take all actions reasonably required by the applicable local law to
permit such repatriation) and, if within 12 months of the applicable prepayment
event, such repatriation of any of such affected Net Proceeds or Extraordinary
Receipt is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Proceeds will be promptly (and in
any event not later than ten Business Days after such repatriation) applied (net
of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 2.11(b) to the extent
provided herein and (c) to the extent that the applicable Borrower has
determined in good faith and in consultation with the Administrative Agent that
repatriation to the United States of any or all of the Net Proceeds of any
Foreign Disposition or any Foreign Casualty Event or Extraordinary Receipts of a
Foreign Subsidiary (other than a Canadian Loan Party to the extent used to
prepay Canadian Term Loans) would have material adverse tax consequences
(relative to the relevant Foreign Disposition, Foreign Casualty Event or
Extraordinary Receipt and taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation) with respect to such Net
Proceeds or Extraordinary Receipt, the Net Proceeds or Extraordinary Receipt so
affected may be retained by the applicable Foreign Subsidiary (other than a
Canadian Loan Party to the extent used to prepay Canadian Term Loans); provided
that, to the extent that within 12 months of the applicable prepayment event,
the repatriation of any Net Proceeds or Extraordinary Receipt from such Foreign
Subsidiary (other than a Canadian Loan Party to the extent used to prepay
Canadian Term Loans) would no longer have material adverse tax consequences
(relative to the relevant Foreign Disposition, Foreign Casualty Event or
Extraordinary Receipt), such Foreign Subsidiary (other than a Canadian Loan
Party to the extent used to prepay Canadian Term Loans) shall promptly
repatriate an amount equal to such Net Proceeds or Extraordinary Receipt to the
Administrative Agent, which amount shall be applied to the prepayment of Term
Loans pursuant to Section 2.11(b).


(c)          Application of Payments.  Except in connection with any Waivable
Mandatory Prepayment provided for in Section 2.11(f), so long as no Event of
Default has occurred and is continuing, and subject to Section 9.20 and the
terms of the ABL Intercreditor Agreement, any mandatory prepayment of a Term
Loan pursuant to Sections 2.11(b)(i) through (b)(vi) above shall be applied to
the principal of the Term Loan in the inverse order of maturity, until paid in
full. Notwithstanding the foregoing, (i) after the occurrence and during the
continuance of an Event of Default, if the Administrative Agent has elected, or
has been directed by the Required Lenders, to apply payments in respect of any
Obligations in accordance with Section 2.18(b), prepayments required under
Section 2.11(b) shall be applied in the manner set forth in Section 2.18(b) and
(ii) (A) any payments from the U.S. Loan Parties or in respect of U.S.
Collateral shall be applied in accordance with Section 2.18(b) first to the U.S.
Obligations until paid in full and second to the Canadian Obligations until paid
in full and (B)


61

--------------------------------------------------------------------------------

any payments from the Canadian Loan Parties or in respect of Canadian Collateral
shall be applied in accordance with Section 2.18(b) solely in respect of the
Canadian Obligations until paid in full.
 
(d)         Interest and Fees.  Any prepayment made pursuant to this Section
2.11 shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any break funding expenses under Section
2.16, and (iii) the Yield Maintenance Premium and Prepayment Premium, if any,
payable in connection with such prepayment of the applicable Term Loan.
 
(e)          Cumulative Prepayments.  Except as otherwise expressly provided in
this Agreement, payments with respect to any subsection of this Section 2.11 to
the extent applicable are in addition to payments made or required to be made
under any other subsection of this Section 2.11.
 
(f)         Waivable Mandatory Prepayment.  Anything contained herein to the
contrary notwithstanding, in the event that any Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Loans of such
Borrower pursuant to Section 2.11(b) not less than 3 Business Days prior to the
date on which such Borrower is required to make such Waivable Mandatory
Prepayment (the “Required Prepayment Date”), the Borrower Representative shall
notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender of the amount
of such Lender’s Applicable Percentage of such Waivable Mandatory Prepayment and
such Lender’s option to refuse such amount.  Each such Lender may exercise such
option by giving written notice to the Borrower Representative and the
Administrative Agent of its election to do so by 4:00 p.m., New York time on or
before the first Business Day prior to the Required Prepayment Date (it being
understood that any Lender that does not notify the Borrower Representative and
the Administrative Agent of its election to exercise such option by 4:00 p.m.,
New York time on or before the first Business Day prior to the Required
Prepayment Date shall be deemed to have elected, as of such date, not to
exercise such option). On the Required Prepayment Date, the applicable Borrower
shall pay to the Administrative Agent the amount of the Waivable Mandatory
Prepayment, which amount shall be applied (i) in an amount equal to that portion
of the Waivable Mandatory Prepayment payable to those Lenders that have elected
not to exercise such option, to prepay the applicable Term Loan of such Lenders
(which prepayment shall be applied to the scheduled installments of principal of
such Term Loan in accordance with Section 2.11(c)), and (ii) to the extent of
any excess, to the Company.
 
SECTION 2.12  Fees.
 
(a)          Company agrees to pay to the Administrative Agent all fees payable
by it in the Fee Letter in the amounts and at the times specified therein.
 
(b)          All fees payable hereunder shall be paid on the dates due and shall
be paid in U.S. Dollars, in immediately available funds, to the Administrative
Agent for distribution, in the case of commitment fees and participation fees,
to the Lenders.
 
(c)          Upon payment, such fees in this Section 2.12 shall not be
refundable under any circumstances, absent manifest error in calculation.
 
SECTION 2.13  Interest.
 
(a)          The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
 
(b)          The Loans comprising each LIBOR Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
 
62

--------------------------------------------------------------------------------

(c)          Each Protective Advance shall bear interest at the Alternate Base
Rate plus the Applicable Rate.
 
(d)         Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower Representative, declare
that (i) all Loans shall bear interest at 2% plus the rate otherwise applicable
to such Loans as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount outstanding (including any Yield Maintenance
Premium and Prepayment Premium, if applicable) hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder, in each case, from the date such Event of Default occurred
until the date such Event of Default is cured or waived in writing in accordance
herewith; provided, that (x) the default rate of interest set forth in this
clause (d) shall apply automatically and without notice to the Borrower
Representative upon the occurrence and during the continuance of any Event of
Default under clauses (a) and (e) of Article VII and (y) application of the
default rate of interest pursuant to this clause (d) may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates.
 
(e)          Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.
 
(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Adjusted
LIBO Rate, LIBO Rate or Alternate Base Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. For the purposes of the Interest Act (Canada), the yearly rate of
interest to which any rate calculated on the basis of a period of time different
from the actual number of days in the year (360 days, for example) is equivalent
is the stated rate multiplied by the actual number of days in the year (365 or
366, as applicable) and divided by the number of days in the shorter period (360
days, in the example).
 
SECTION 2.14  Alternate Rate of Interest; Successor LIBOR Rate Index.
 
(a)          Alternative Rate of Interest.
 
(i)          If prior to the commencement of any Interest Period for a LIBOR
Borrowing:
 
(A)         the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the LIBO Rate for an applicable Interest Period;
or
 
(B)        the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for an applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining the Loans included in
such Borrowing for such Interest Period;
 
63

--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by electronic communication as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, an affected LIBOR Borrowing, as the case may
be, shall be ineffective, (ii) any affected LIBOR Borrowing that is requested to
be continued shall be continued as an ABR Borrowing on the last day of the then
current Interest Period applicable thereto, and (iii) any Borrowing Request for
an affected LIBOR Borrowing shall be deemed a request for an ABR Borrowing.
 
(b)          Successor LIBOR Rate Index.
 
(i)        Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or if an Early
Opt-in Event has occurred with respect to the LIBO Rate, the Administrative
Agent and the Borrower Representative may amend this Agreement to replace the
LIBO Rate with a Benchmark Replacement; and any such amendment will become
effective at 5:00 p.m.  New York City time on the fifth (5th) Business Day after
the Administrative Agent has provided such proposed amendment to all Lenders, so
long as the Administrative Agent has not received, by such time, written notice
of objection to such amendment from Lenders comprising the Required Lenders. 
Until the Benchmark Replacement with respect to the LIBO Rate is effective, each
advance, conversion and renewal of a Loan bearing interest at the LIBO Rate will
continue to bear interest with reference to the LIBO Rate; provided however,
during a Benchmark Unavailability Period (i) any pending selection of,
conversion to or renewal of a Loan bearing interest at the LIBO Rate that has
not yet gone into effect shall be deemed to be a selection of, conversion to or
renewal of the Alternate Base Rate in the amount of such Loan, (ii) all
outstanding Loans bearing interest at the LIBO Rate shall automatically be
converted to ABR Loans at the expiration of the existing Interest Period (or
sooner, if Administrative Agent cannot continue to lawfully maintain such
affected LIBOR Loan) and (iii) the component of the Alternate Base Rate based
upon the LIBO Rate will not be used in any determination of the Alternate Base
Rate.
 
(ii)        In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
 
(iii)        The Administrative Agent will promptly notify the Company and the
Lenders of (i) the implementation of any Benchmark Replacement, (ii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iii) the
commencement of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Administrative Agent or the Lenders pursuant
to this Section 2.14(b) including any determination with respect to a tenor,
rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 2.14(b).
 
SECTION 2.15  Increased Costs.
 
(a)          If any Change in Law shall:
 
64

--------------------------------------------------------------------------------

(i)         impose, modify or deem applicable any reserve, special deposit, or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);
 
(ii)         impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or
 
(iii)       subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or otherwise), then,
upon request of such Lender or such other Recipient, the applicable Borrower
will pay to such Lender or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
 
(b)        If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of, or the
Loans made by, such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the applicable Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.
 
(c)         A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower Representative accompanied by a certificate setting forth in reasonable
detail any amount or amounts and upon such delivery of such items, shall be
conclusive absent manifest error. Each applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
 
(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than nine (9) months prior to the date that such Lender
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 9-month period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
(e)         Without duplication of any such reserves which have been compensated
as a result of the Statutory Reserve Rate, each applicable Borrower shall pay to
each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including eurocurrency
funds or deposits, additional interest on the unpaid principal amount of each
LIBOR Loan


65

--------------------------------------------------------------------------------

equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement under Regulation D or
under any similar, successor or analogous requirement of the Board of Governors
of the Federal Reserve System (or any successor) or any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the LIBOR Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Loan; provided that in
each case the Borrower Representative shall have received at least ten days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender.
 
SECTION 2.16  Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or as a result
of any prepayment pursuant to Section 2.11), (b) the conversion of any LIBOR
Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert, continue or prepay any LIBOR Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
LIBOR Loan other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower Representative pursuant to Section 2.19
or 9.02(d), then, in any such event, each applicable Borrower shall compensate
each Lender for the loss, cost and expense (excluding any loss of margin or
profit therefrom) attributable to such event which in the reasonable judgment of
such Lender, such Lender incurred. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) with respect to a LIBOR Loan, the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate, margin or profit applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London, European or
Canadian interbank market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower Representative and
upon delivery of such items shall be conclusive absent manifest error.  Each
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.
 
SECTION 2.17  Withholding of Taxes; Gross-Up.
 
(a)          Payments Free of Taxes. Any and all payments by or on account of 
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding for Indemnified Tax been made.
 
66

--------------------------------------------------------------------------------

(b)          Payment of Other Taxes by the Loan Parties. The applicable Loan
Party shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
 
(c)          Evidence of Payment. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(d)         Indemnification by the Loan Parties. Subject in all cases to Section
9.20, the Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after receipt by the applicable Loan Party of demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.17) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the calculation of the amount of
such payment or liability delivered to the Borrower Representative by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error. 
Notwithstanding the foregoing, in no event shall the Canadian Borrower or any
other Excluded Subsidiary be required to indemnify any Lender in respect of any
Indemnified Taxes in respect of any U.S. Term Loan or any other U.S. Obligations
(or any reasonable expenses arising therefrom or with respect thereto).
 
(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the calculation of the amount of such payment or liability delivered to
any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to such Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (e).
 
(f)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent and at the time or times prescribed
by applicable law, such properly completed and executed documentation reasonably
requested by the Borrower Representative or  the  Administrative Agent or
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower Representative or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower Representative or the Administrative Agent
as will enable the Borrowers or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding


67

--------------------------------------------------------------------------------

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,
 
(A)        any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed copies of IRS Form W-9 (or successor form)
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
 
(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:
 
(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed copies of IRS
Form W-8BEN or W-8BEN-E, as applicable (or successor form), establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, properly completed and executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable (or successor form),
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)          in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, properly completed and
executed copies of IRS Form W-8ECI (or successor form);
 
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed copies of IRS Form W- 8BEN or W-8BEN-E, as
applicable (or successor form); or
 
(4)         to the extent a Foreign Lender is not the Beneficial Owner, properly
completed and executed copies of IRS Form W-8IMY (or successor
68

--------------------------------------------------------------------------------

form), accompanied by IRS Form W-8ECI (or successor form), IRS Form W- 8BEN or
W-8BEN-E, as applicable (or successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9 (or
successor form), and/or other certification documents from each Beneficial
Owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;
 
(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and
 
(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.
 
(g)         Treatment of Certain Refunds. If any party determines in its sole
discretion exercised in good faith that it has received a refund of any Taxes
(including any application thereof to another amount owed to the refunding
Governmental Authority) as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental


69

--------------------------------------------------------------------------------

Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(h)         Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
(i)           Defined Terms. For purposes of this Section 2.17, the term
“applicable law” includes FATCA.
 
SECTION 2.18  Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Sections
2.15, 2.16 or 2.17, or otherwise) prior to 3:00 p.m., New York time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Payment
Office, or as otherwise directed by the Administrative Agent, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest in respect of
any Loan and all other payments hereunder and under each other Loan Document,
shall be made in U.S. Dollars.
 
(b)         Any proceeds of Collateral received by the Administrative Agent (i)
not constituting either (A) a specific payment of principal, interest, fees or
other sum payable under the Loan Documents or (B) a mandatory prepayment (which
shall be applied in accordance with Section 2.11(c)) or (ii) after an Event of
Default has occurred and is continuing and the Administrative Agent so elects or
the Required Lenders so direct, shall be applied ratably (but subject to Section
9.20) first, to pay any fees (other than any Yield Maintenance Premium and
Prepayment Premium), indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the applicable Borrower until paid in
full, second, to pay any fees (other than any Yield Maintenance Premium and
Prepayment Premium) or expense reimbursements then due to the Lenders from the
applicable Borrower until paid in full, third, to pay interest due in respect of
Protective Advances until paid in full, fourth, to pay the principal of
Protective Advances until paid in full, fifth, to pay interest then due and
payable on the applicable Loans (other than Protective Advances) until paid in
full, sixth, to prepay principal on the applicable Loans secured by such
Collateral (other than Protective Advances) until paid in full, seventh, to pay
any Yield Maintenance Premium and Prepayment Premium then due and payable to the
Lenders until paid in full and eighth, to the payment of any other Secured
Obligation of the applicable Borrower; provided that any such application of
proceeds from any Canadian Collateral or any Canadian Loan Party shall be made
solely in respect of Canadian Secured Obligations. Notwithstanding anything to
the contrary contained in


70

--------------------------------------------------------------------------------

this Agreement, unless so directed by the Borrower Representative, or unless an
Event of Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any LIBOR Loan, except (a)
on the expiration date of the Interest Period applicable thereto or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans and, in
any such event, each applicable Borrower shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations. Notwithstanding the foregoing, (i) any payments from the U.S. Loan
Parties or in respect of U.S. Collateral shall be applied in accordance with
this Section 2.18(b) first, to the U.S. Obligations until paid in full and
second, to the Canadian Obligations until paid in full and (ii) any payments
from the Canadian Loan Parties or in respect of Canadian Collateral shall be
applied in accordance with this Section 2.18(b) solely in respect of  the
Canadian Obligations until paid in full.
 
(c)          [Reserved].
 
(d)         If, except as otherwise expressly provided herein, any Lender shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than its applicable proportion as provided
herein, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by all such
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender or a Disqualified Institution), or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the applicable
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Subject to Section 9.20, the U.S. Borrower and
Canadian Borrower each agrees, with respect to itself and the Term Loans made to
it, to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation in Term Loans made to such Borrower pursuant to the
foregoing arrangements may, subject to Section 9.08, exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation to the extent otherwise permitted under this Agreement for
a Lender. It is acknowledged and agreed that the foregoing provisions of this
Section 2.18(d) reflect an agreement entered into solely among the Lenders (and
not the Company or any Borrower) and the consent of the Company or any Borrower
shall not be required to give effect to any action taken by the Lenders or the
Administrative Agent pursuant to such provisions.
 
(e)        Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that a Borrower
will not make such payment, the Administrative Agent may assume that each
applicable Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
due.  In such event, if an applicable Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
 

71

--------------------------------------------------------------------------------

(f)          If any Lender shall fail to make any payment required to be made by
it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder. Application of amounts pursuant to (i) and
(ii) above shall be made in any order determined by the Administrative Agent in
its discretion.


(g)          The Administrative Agent may from time to time provide the
Borrowers with billing statements or invoices with respect to any of the Secured
Obligations (the “Billing Statements”). The Administrative Agent is under no
duty or obligation to provide Billing Statements, which, if provided, will be
solely for the Borrowers’ convenience. The Billing Statements may contain
estimates of the amounts owed during the relevant billing period, whether of
principal, interest, fees or other Secured Obligations. If the Borrowers pay the
full amount indicated on a Billing Statement on or before the due date indicated
on such Billing Statement, the Borrowers shall not be in default; provided, that
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the payment due at that time shall not constitute a waiver of
the Administrative Agent’s or the Lenders’ right to receive payment in full at
another time.
 
SECTION 2.19  Mitigation Obligations; Replacement of Lenders.
 
(a)          If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender.
 
(b)          If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with paragraph (a) of this
Section, or if any Lender becomes a Defaulting Lender, then the Borrowers may,
at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) if the assignee is not already a Lender, an Affiliate of a
Lender or an Approved Fund, the Borrowers shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the  extent  of  such outstanding principal and accrued interest and fees)
or the applicable Borrower (in the case of all other amounts) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.
 
72

--------------------------------------------------------------------------------

SECTION 2.20  Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)          [reserved];
 
(b)        such Defaulting Lender shall not have the right to vote on any issue
on which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Term Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
 
(c)          [reserved];
 
(d)          [reserved]; and
 
(e)          Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of any Defaulting Lender or received
by the Administrative Agent from a Defaulting Lender pursuant to Section 9.08
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower Representative may request (so long as no Default or Event of Default
exists) to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and a Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower Representative as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower
Representative or any other Loan Party against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 2.20(e) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
SECTION 2.21  Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been


73

--------------------------------------------------------------------------------

taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.21 shall survive the
termination of this Agreement.
 
ARTICLE III.
 

REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Lenders that:
 
SECTION 3.01  Organization and Qualification; Power and Authority; Compliance
With Laws; Event of Default.  Each Loan Party and each Restricted Subsidiary of
each Loan Party (i) is a corporation, partnership, limited liability company or
unlimited liability company duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) has the lawful
power to own or lease its properties and to engage in the business it presently
conducts or proposes to conduct, (iii) is duly licensed or qualified and in good
standing in each jurisdiction where the property owned or leased by it or the
nature of the business transacted by it or both makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
and in good standing would not constitute a Material Adverse Effect, (iv) has
full power to enter into, execute, deliver and carry out this Agreement and the
other Loan Documents to which it is a party, to incur the Indebtedness
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part, and (v) is in compliance with all
applicable Requirements of Law (other than Environmental Laws which are
specifically addressed in Section 3.13 and Anti-Terrorism Laws which are
specifically addressed in Section 3.16) in all jurisdictions in which any Loan
Party or Restricted Subsidiary of any Loan Party is presently or will be doing
business except where the failure to do so would not constitute a Material
Adverse Effect.  No Event of Default or Default exists or is continuing.  No
Loan Party is a Covered Entity.
 
SECTION 3.02  Capitalization; Subsidiaries and Joint Ventures; Investment
Companies.  Schedule 3.02 states (i) the name of each of the Company’s
Subsidiaries, its jurisdiction of organization and the amount, percentage and
type of equity interests in such Subsidiary (the “Subsidiary Equity Interests”),
(ii) all Joint Ventures in which the Company or any Restricted Subsidiary owns
any Equity Interests (the “Joint Venture Equity Interests”) and (iii) any
options, warrants or other rights outstanding to purchase any such Subsidiary
Equity Interests or Joint Venture Equity Interests.  The Company and each
Restricted Subsidiary of the Company has good and marketable title to all of the
Subsidiary Equity Interests and Joint Venture Equity Interests it purports to
own, free and clear in each case of any Lien (other than Permitted Liens) and
all such Subsidiary Equity Interests and Joint Venture Equity Interests have
been validly issued and fully paid and are nonassessable (if applicable).  None
of the Loan Parties or Subsidiaries of any Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940 and shall not become such an “investment
company” or under such “control.”
 
SECTION 3.03  Validity and Binding Effect.  This Agreement and each of the other
Loan Documents (i) has been duly and validly executed and delivered by each Loan
Party that is a party thereto and (ii) constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party that is a party thereto,
enforceable against such Loan Party in accordance with its terms, except to the
extent that enforceability of this Agreement or any other Loan Document may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance or by general principles of equity.
 
74

--------------------------------------------------------------------------------

SECTION 3.04  No Conflict; Material Agreements; Consents.  Neither the execution
and delivery of this Agreement, the other Loan Documents or the ABL Documents by
any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the articles or certificate of
incorporation, code of regulations, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, operating agreement, limited
liability company agreement or other organizational documents of any Loan Party,
(ii) any Requirement of Law or any agreement or instrument or order, writ,
judgment, injunction or decree to which any Loan Party or any of its Restricted
Subsidiaries is a party or by which it or any of its Restricted Subsidiaries is
bound or to which it is subject, in each case under clause (ii), except as would
not result in a Material Adverse Effect, or (iii) result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Restricted Subsidiaries
(except Liens created pursuant to the Loan Documents and the ABL Documents). 
None of the Loan Parties or their Restricted Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any Requirement of Law which results in a Material Adverse Effect. 
No consent, approval, exemption, order or authorization of, or a registration or
filing with, any Governmental Authority or any other Person is required by any
Requirement of Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents other than those
which have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents.
 
SECTION 3.05  Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Restricted Subsidiary of such Loan Party at law
or in equity before any arbitrator or any Governmental Authority which (i)
involve any Loan Document or the Transactions or (ii) individually or in the
aggregate would reasonably be expected to result in a Material Adverse Effect. 
None of the Loan Parties or any Restricted Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Governmental
Authority which constitutes a Material Adverse Effect.
 
SECTION 3.06  Financial Statements; No Material Adverse Effect; Beneficial
Ownership Certification.
 
(a)          Historical Statements.  The Loan Parties have delivered or caused
to be delivered to the Administrative Agent copies of the (i) audited
consolidated year-end financial statements of the Company and its Subsidiaries
for and as of the end of the fiscal year ended February 1, 2020 and (ii)
unaudited consolidated interim financial statements of the Company and its
Subsidiaries for and as of the fiscal quarter ended on May 2, 2020 (such annual
and interim statements being collectively referred to as the “Statements”).  The
Statements were compiled from the books and records maintained by the Loan
Parties’ management, are correct and complete in all material respects and
fairly represent in all material respects the consolidated financial condition
of the Company and its Subsidiaries as of the respective dates thereof and the
results of operations for the fiscal periods then ended and have been prepared
in accordance with GAAP consistently applied, subject (in the case of the
interim statements) to normal year-end audit adjustments.
 
(b)          Financial Projections.
 
(i)          The Loan Parties have delivered to the Administrative Agent summary
projected financial statements (including, without limitation, statements of
operations and cash flow together with a detailed explanation of the assumptions
used in preparing such projected financial statements) of the Company and its
Subsidiaries on a monthly basis for fiscal year 2021 and on an annual basis
thereafter


75

--------------------------------------------------------------------------------

through fiscal year 2024 derived from various assumptions of the Loan Parties’
management (the “Projections”).
 
(ii)         The Projections have been prepared in good faith based on
assumptions believed by the Company to be reasonable at the time such
Projections were prepared and information believed by the Company to have been
accurate based upon the information available to the Company at the time such
Projections were furnished to the Lenders, and the Company is not be aware of
any facts or information that would lead it to believe that such Projections are
incorrect or misleading in any material respect; it being understood that (a)
the Projections represent a reasonable range of possible results in light of the
history of the business, present and foreseeable conditions and the intentions
of the Loan Parties’ management, it being understood that such Projections (i)
are as to future events and not to be viewed as facts, (ii) are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and (iii) no assurance can
be given that the Projections will be realized, (b) actual results may
significantly vary from the Projections and such variations may be adverse and
material and (c) the Projections should not be regarded as a representation by
the Loan Parties or its management that the projected results or financial
condition of the Loan Parties will be achieved.
 
(c)        Accuracy of Financial Statements; No Material Adverse Effect.  As of
the respective dates of the Statements, no Loan Party nor any Subsidiary thereof
has any liabilities, contingent or otherwise, or forward or long-term
commitments that are not disclosed in the Statements or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of any Loan Party or any Subsidiary thereof and, in each
case, which constitutes a Material Adverse Effect.  Since February 1, 2020, no
Material Adverse Effect has occurred.
 
(d)          Beneficial Ownership.  As of the date hereof, the information
included in the Beneficial Ownership Certification is true and correct in all
material respects.
 
SECTION 3.07  Margin Stock.  None of the Loan Parties or any Subsidiaries of any
Loan Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System).  No part of the proceeds of any Loan has been or will
be used, immediately, incidentally or ultimately, to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or which is inconsistent with the provisions of the
regulations of the Board of Governors of the Federal Reserve System.  None of
the Loan Parties or any Subsidiary of any Loan Party holds or intends to hold
or, after giving effect to the use of proceeds of any Loan, will hold, margin
stock in such amounts that more than twenty-five (25%) of the reasonable value
of the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.
 
SECTION 3.08  Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
to the Administrative Agent or any Lender in connection herewith or therewith,
taken as a whole, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein, in light of the circumstances under which they were made, not
misleading.  There is no fact known to any Loan Party which would reasonably be
expected to constitute a Material Adverse Effect which has not been set forth in
this Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Administrative Agent and the Lenders prior to or at
the date hereof in connection with the transactions contemplated hereby.


76

--------------------------------------------------------------------------------

SECTION 3.09  Taxes.  All federal and other material Tax returns required to
have been filed with respect to each Loan Party and each Restricted Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all Taxes, fees, assessments and other governmental
charges which have or may become due pursuant to said returns or to assessments
received, except to the extent that (a) the amount thereof is not individually
or in the aggregate material or (b) such Taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made.  Each Loan Party and each of
its respective Restricted Subsidiaries has withheld all employee withholdings
and has made all employer contributions to be withheld and made by it pursuant
to applicable law on account of the Canadian Pension Plans, employment insurance
and employee income Taxes, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.10  Properties, Patents, Trademarks, Copyrights, Licenses, Etc.
 
(a)         As of the date hereof, Schedule 3.10(a) hereto sets forth the
address of each parcel of real property that is owned or leased by any Loan
Party.  Except as set forth on Schedule 3.10(a), (i) each of such leases and
subleases of each Loan Party is valid and enforceable in accordance with its
terms and is in full force and effect, except to the extent that enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance or by general principles of
equity, (ii), no default by any party to any such lease or sublease exists, and
(iii) each of the Loan Parties and each of its Restricted Subsidiaries has good
and indefeasible title to, or valid leasehold interests in, all of its material
real and personal property, free of all Liens other than Permitted Liens except,
in the case of (i) or (ii), to the extent that the failure of the foregoing to
be true would result in a Material Adverse Effect.
 
(b)         Each Loan Party and each Restricted Subsidiary of each Loan Party
owns or possesses all the material patents, trademarks, service marks, trade
names, copyrights, licenses, registrations, franchises, permits and rights
necessary to own and operate its properties and to carry on its business as
presently conducted and planned to be conducted by such Loan Party or Restricted
Subsidiary, without known possible, alleged or actual conflict with the rights
of others, except with respect to any conflict that does not, individually or in
the aggregate, result in a Material Adverse Effect. Except as set forth on
Schedule 3.10(b), each Loan Party’s and each Restricted Subsidiary’s rights with
respect to such material patents, trademarks, service marks, trade names,
copyrights, and other Intellectual Property necessary to own and operate its
properties and to carry on its business as presently conducted and planned to be
conducted are not subject to any licensing agreement or similar arrangement
(other than (A) restrictions relating to software licenses that may limit such
Loan Party’s ability to transfer or assign any such agreement to a third party
and (B) licensing agreements or similar agreements that do not materially impair
the ability of the Administrative Agent or the Lenders to avail themselves of
their rights of disposal and other rights granted under the Collateral Documents
in respect of Inventory).
 
SECTION 3.11  Insurance.  Schedule 3.11 hereto sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the date hereof.
As of the date hereof, no premiums in respect of such insurance are overdue. 
The properties of each Loan Party and each of its Restricted Subsidiaries are
insured pursuant to policies and other bonds which are valid and in full force
and effect and which provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of each such
Loan Party and Restricted Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Restricted Subsidiaries.
 
SECTION 3.12  ERISA Compliance; Canadian Pension Plans.


77

--------------------------------------------------------------------------------

(i)          Each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code and other federal or state law, except where the
failure to comply does not result in a Material Adverse Effect.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received from the
IRS a favorable determination or opinion letter, which has not by its terms
expired, that such Plan is so qualified, or such Plan is entitled to rely on an
IRS advisory or opinion letter with respect to an IRS-approved master and
prototype or volume submitter plan, or a timely application for such a
determination or opinion letter is currently being processed by the IRS with
respect thereto; and, to the best knowledge of the Company, nothing has occurred
which would prevent, or cause the loss of, such qualification.  Except as would
not result in a Material Adverse Effect, (a) the Company and each ERISA
Affiliate have made all required contributions to each Plan subject to Sections
412 or 430 of the Code, and (b) no application for a funding waiver or an
extension of any amortization period pursuant to Sections 412 or 430 of the Code
has been made with respect to any Plan.
 
(ii)         Except as would not, either individually or in the aggregate,
result in a Material Adverse Effect, (a) no ERISA Event has occurred or is
reasonably expected to occur; (b) no Plan has any unfunded pension liability
(i.e., excess of benefit liabilities over the current value of that Plan’s
assets, determined pursuant to the assumptions used for funding the Plan for the
applicable plan year in accordance with Section 430 of the Code); (c) neither
the Company nor any of its ERISA Affiliates has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (d) neither
the Company nor any of its ERISA Affiliates has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA, with respect to a Multiemployer Plan; (e) neither the
Company nor any of its ERISA Affiliates has received notice that a Multiemployer
Plan is insolvent or in critical or endangered status and that additional
contributions are due to the Multiemployer Plan; and (f) neither the Company nor
any of its ERISA Affiliates has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA.
 
(iii)        Each Foreign Plan is duly registered under all applicable
Requirements of Law which require registration and, as applicable, is approved
for tax purposes by the relevant tax authorities in the jurisdiction in which
such Foreign Plans are registered. Each Loan Party and any Restricted Subsidiary
thereof have complied with and performed in all material respects all of its
obligations under and in respect of the Foreign Plans under the terms thereof,
any funding agreements and all applicable Requirements of Law (including any
fiduciary, funding, investment and administration obligations).
 
(iv)        No Foreign Benefit Event has occurred and no Borrower, no Restricted
Subsidiary of a Borrower or any Loan Party is aware of any fact, event or
circumstance existing as of the date hereof that would reasonably be expected to
constitute or result in a Foreign Benefit Event.
 
(v)         Schedule 3.12 lists as of the Closing Date all Canadian Pension
Plans currently maintained or contributed to by the Loan Parties. Except as
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect, as of the Closing Date, the Canadian Pension Plans
are duly registered under the ITA and all other applicable laws which require
registration. Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Loan Party has
complied with and performed all of its obligations under and in respect of the
Canadian Pension Plans under the terms thereof, any funding agreements and all
applicable laws (including any fiduciary, funding, investment and


78

--------------------------------------------------------------------------------

administration obligations), (ii) all employer and employee payments,
contributions or premiums to be remitted, paid to or in respect of each Canadian
Pension Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws, and (iii) there have
been no improper withdrawals or applications of the assets of the Canadian
Pension Plans. As at the date of this Agreement, no promises of benefit
improvements under the Canadian Pension Plans have been made except where such
improvement would not be reasonably expected to have a Material Adverse Effect,
and, in any event, no such improvements will result in any additional solvency
deficiency or going concern unfunded liability under any Canadian Defined
Benefit Plan which would be reasonably expected to have a Material Adverse
Effect. There are no outstanding disputes concerning the assets of the Canadian
Pension Plans which would be reasonably expected to have a Material Adverse
Effect. No Canadian Pension Event has occurred which has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect.  Each of the
Canadian Pension Plans is fully funded on both a going concern and on a solvency
basis (using actuarial methods and assumptions which are consistent with the
valuations last filed with the applicable Governmental Authorities and which are
consistent with generally accepted actuarial principles) and no Canadian Pension
Event has occurred.
 
SECTION 3.13 Environmental Matters.  Each Loan Party and each Restricted
Subsidiary of each Loan Party is and has been in compliance with applicable
Environmental Laws except to the extent that any non-compliance would not in the
aggregate constitute a Material Adverse Effect.  No Loan Party or any Restricted
Subsidiary (i) has incurred an Environmental Liability, (ii) has received notice
of any claim with respect to any Environmental Liability or (iii) has knowledge
of any Environmental Liability except, in any case of (i), (ii) or (iii), that
the failure of the foregoing to be true would result in a Material Adverse
Effect.
 
SECTION 3.14  Labor Matters.  Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, (i)
there are no strikes, lockouts, slowdowns or any other labor disputes against
Company or any Restricted Subsidiary pending or, to the knowledge of Company,
threatened, (ii) the hours worked by and payments made to employees of Company
and the Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act of 1938, the Employee Standards Act (Ontario) or any other
applicable federal, state, provincial, territorial, local or foreign law dealing
with such matters and (iii) all payments due from Company or any Restricted
Subsidiary, or for which any claim may be made against Company or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of Company
or such Restricted Subsidiary to the extent required by GAAP. The consummation
of the Transactions do not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Company or any Restricted Subsidiary is bound.
 
SECTION 3.15  Solvency.  Before and after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents, including all
Indebtedness incurred thereby and the payment of all fees related thereto, the
Loan Parties, taken as a whole are Solvent.
 
SECTION 3.16  Anti-Terrorism Laws and Sanctions. Each Loan Party has implemented
and maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Terrorism Laws and applicable Sanctions, and such
Loan Party, its Subsidiaries and their respective officers and directors and, to
the knowledge of such Loan Party, its employees and agents, are in compliance
with Anti-Terrorism Laws and applicable Sanctions in all material respects and
are not knowingly engaged in any activity that would reasonably be expected to
result in any Loan Party being designated as a Sanctioned Person. None of (a)
any Loan Party, any Subsidiary or any of their respective directors, officers
or, to the knowledge of


79

--------------------------------------------------------------------------------

any such Loan Party or Subsidiary, employees, or (b) to the knowledge of any
such Loan Party or Subsidiary, any agent of such Loan Party or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.  No Borrowing, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Terrorism Laws or applicable Sanctions.
Notwithstanding the foregoing, the representations made in this Section 3.16
shall not be made by nor apply to any Person that qualifies as a corporation
that is registered or incorporated under the laws of Canada or any province
thereof and that carries on business in whole or in part in Canada within the
meaning of Section 2 of the Foreign Extraterritorial Measures (United States)
Order, 1992 passed under the Foreign Extraterritorial Measures Act (Canada) in
so far as such representations would result in a violation of or conflict with
the Foreign Extraterritorial Measures Act (Canada) or any similar law.
 
SECTION 3.17  EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
 
SECTION 3.18  Security Interest in Collateral.
 
(a)        The provisions of the Security Agreements create legal, valid and
enforceable (except to the extent that enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance or by general principles of equity) Liens on the
Collateral granted by (a) the U.S. Loan Parties in favor of the Administrative
Agent (for the benefit of the Secured Parties), securing the U.S. Secured
Obligations and (b) the Canadian Loan Parties in favor of the Administrative
Agent (for the benefit of the Secured Parties), securing the Canadian Secured
Obligations.
 
(b)         To the extent applicable, each of the Mortgages, if any, entered
into pursuant to Section 5.15 is effective to create in favor of the
Administrative Agent (for the benefit of the Secured Parties) securing the
Secured Obligations, a legal, valid and enforceable (except to the extent that
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforceability of creditors’
rights generally or limiting the right of specific performance or by general
principles of equity) Lien on the property described therein, and when the
Mortgages are filed in the appropriate offices, each such Mortgage shall
constitute a Lien on, and security interest in, all right, title and interest of
the Loan Parties in the subject property, in each case prior and superior in
right to any other Person (except Permitted Liens).
 
SECTION 3.19  Credit Card Agreements.  All Credit Card Agreements relating to
Eligible Credit Card Accounts are in full force and effect, currently binding
upon each Loan Party that is a party thereto and, to the knowledge of the Loan
Parties, binding upon other parties thereto in accordance with their terms
(except to the extent that enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance or by general principles of equity). The Loan Parties are in
compliance in all material respects with each such Credit Card Agreement. 
Annexed hereto as Schedule 3.19 is a list describing all arrangements as of the
date hereof to which any Loan Party is a party with respect to the processing
and/or payment to such Loan Party of the proceeds of any credit card charges,
debit card charges, and other e-commerce charges contemplated by the definition
of “Credit Card Accounts” for sales made by such Loan Party.
 
SECTION 3.20  Plan Assets; Prohibited Transactions. No Loan Party or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery or performance
of the transactions contemplated under this Agreement, including the making of
any Loan hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.


80

--------------------------------------------------------------------------------

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Company shall promptly provide the Administrative Agent in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same.  No Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Lenders, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule; provided however, that the
Company may update Schedule 3.2 without any Lender approval in connection with
any transaction permitted under Sections 6.04 and Section 6.08.
 
ARTICLE IV.
 
CONDITIONS
 
SECTION 4.01  Closing Date.  This Agreement and the obligations of the Lenders
to make Loans hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived by each of the Lenders):
 
(a)         Credit Agreement; Fee Letter. The Administrative Agent (or its
counsel) shall have received from each party hereto either (A) a counterpart of
this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.  The Administrative Agent (or
its counsel) shall have received from each person party to the Fee Letter either
(A) a counterpart of the Fee Letter signed on behalf of such party or (B)
written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of the Fee Letter.
 
(b)        Lien Searches. The Administrative Agent shall have received the
results of a recent lien search (1) in each jurisdiction where the Loan Parties
are organized and (2) in respect of (i) DSW Shoe Warehouse, Inc., eTailDirect
LLC, Ebuys, Inc., Camuto LLC and CCI Operations LLC, in Ohio, (ii) VCS Group
LLC, in Delaware, and (iii) Sole Society Group, Inc. in California, and such
searches shall reveal no Liens on any of the assets of the Loan Parties except
for Permitted Liens or subject to satisfactory estoppel letters discharged on or
prior to the Closing Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.
 
(c)          Corporate Structure. The corporate structure, capital structure and
other material debt instruments, material accounts and governing documents of
the Borrowers and their Subsidiaries shall be reasonably acceptable to the
Administrative Agent in its Permitted Discretion.
 
(d)          Tax Withholding. The Administrative Agent shall have received a
properly completed and signed IRS Form W-8 or W-9, as applicable, for each Loan
Party.
 
(e)          Due Diligence. The Administrative Agent and its counsel shall have
completed all legal, financial and collateral due diligence, the results of
which shall be satisfactory to Administrative Agent in its Permitted Discretion.
 
(f)         USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall
have received (i) all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT


81

--------------------------------------------------------------------------------

Act and Proceeds of Crime Act, for each Loan Party, (ii) a duly executed W-9 (or
other applicable tax form) of the Borrower Representative, and (iii) to the
extent requested by any Lender or the Administrative Agent from the Borrower
Representative directly at least five (5) Business Days prior to the date
hereof, each Borrower, to the extent qualifying as a “legal entity customer”
under the Beneficial Ownership Regulation, shall deliver to each such Lender or
Administrative Agent a Beneficial Ownership Certification at least three (3)
Business Days prior to the date hereof.
 
(g)        Other Loan Documents. The Administrative Agent (or its counsel) shall
have received either (A) a counterpart of each Collateral Document, the
Disbursement Letter, the Intercompany Subordination Agreement and any promissory
notes request pursuant to Section 2.10(g), in each case, signed on behalf of
each party thereto or (B) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
signature page thereof) that each such party has signed a counterpart of each
such Collateral Document, the Disbursement Letter, the Intercompany
Subordination Agreement, and promissory note.
 
(h)         Opinions. The Administrative Agent shall have received a written
opinion of (i) Wachtell, Lipton, Rosen & Katz, counsel to the Loan Parties, (ii)
Vorys, Sater, Seymour and Pease LLP, local counsel for the Loan Parties formed
under the laws of the state of Ohio, (iii) Shipman & Goodwin, local counsel for
the Loan Parties formed under the laws of the state of Connecticut, (iv) Evans &
Dixon, L.L.C., local counsel for the Loan Party formed under the laws of the
state of Missouri, and (v) Osler, Hoskin & Harcourt LLP, local counsel for the
Loan Party formed under the laws of the Province of Ontario, Canada, in each
case addressed to the Administrative Agent and the Lenders and in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
(i)          Financial Statements and Projections. The Lenders shall have
received the Statements and the Projections.
 
(j)          Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, to be dated as of the Closing Date and executed
by its Secretary or Assistant Secretary, which shall (A) certify the resolutions
of its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, (B)
identify by name and title and bear the signatures of the Responsible Officers
of such Loan Party authorized to sign the Loan Documents to which it is a party,
and (C) contain appropriate attachments, including the certificate or articles
of incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement,
and (ii) a good standing certificate for each Loan Party from its jurisdiction
of organization or the substantive equivalent available in the jurisdiction of
organization for each Loan Party from the appropriate governmental officer in
such jurisdiction.
 
(k)         Collateral and Guaranty Requirement; Perfection Certificate. Subject
to Section 5.17, the Collateral and Guaranty Requirement shall have been
satisfied with respect to all Loan Parties as of the Closing Date and the
Administrative Agent shall have received a completed perfection certificate, in
form and substance reasonably satisfactory to the Administrative Agent, dated as
of the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby.
 
(l)          Officer’s Certificate. The Administrative Agent shall have received
a certificate, signed by a Responsible Officer of the Borrower Representative,
dated as of the Closing Date (i) stating that no Default or Event of Default has
occurred and is continuing and (ii) stating that the representations and
warranties contained in the Loan Documents are true and correct in all material
respects as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date (it


82

--------------------------------------------------------------------------------

being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects.
 
(m)        Fees and Expenses. The Lenders and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented at least one (1) Business Day prior to the Closing Date
(including the reasonable and documented fees and expenses of legal counsel), on
or before the Closing Date.
 
(n)         Real Property Deliverables. With respect to each Existing Owned Real
Property, each of the Real Property Deliverables shall have been executed and
delivered by the applicable Loan Party.
 
(o)        Payoff. The Administrative Agent shall have received a payoff letter
from PNC Bank, National Association, as administrative agent under the Existing
Credit Agreement, reasonably satisfactory in form and substance to the
Administrative Agent evidencing that the Existing Credit Agreement has been or
concurrently with the Closing Date is being terminated, all obligations
thereunder are being paid in full (other than the Existing Letters of Credit (as
defined in the ABL Credit Agreement)), and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released.
 
(p)        Control Agreements. Subject to Section 5.17, the Administrative Agent
shall have received each deposit account control agreement and securities
account control agreement, in form and substance reasonably satisfactory to the
Administrative Agent, required to be provided to the Administrative Agent
pursuant to the Security Agreements.
 
(q)         [Reserved].
 
(r)          Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of the Company.
 
(s)          Borrowing Base Certificate. The Administrative Agent shall have
received a copy of any Borrowing Base Certificate delivered to the ABL Agent
under the terms of the ABL Credit Agreement on the date of, and in connection
with, the effectiveness of the ABL Credit Facility.
 
(t)          Closing Availability and Minimum Liquidity. After giving effect to
all Borrowings pursuant to the Credit Agreement and Borrowings (as defined in
the ABL Credit Agreement) pursuant to the ABL Credit Agreement, to be made on
the Closing Date and the payment of all fees and expenses due hereunder and
pursuant to the ABL Credit Agreement,  the Administrative Agent shall be
reasonably satisfied that (i) Availability shall not be less than $80,000,000
(“Excess Availability”) and (ii) the sum of (x) Excess Availability plus (y)
unrestricted cash on the balance sheet of the Loan Parties is not less than
$250,000,000.
 
(u)          Filings, Registrations and Recordings. Each document (including any
UCC or PPSA financing statement) required by the Collateral Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of itself, the Lenders and the other Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation.


83

--------------------------------------------------------------------------------

(v)          Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.11
hereof.
 
(w)         IPCo JV. The Administrative Agent shall have received the IPCo JV
Consent and Pledge, duly executed by the parties thereto.
 
(x)          [Reserved].
 
(y)          Borrowing Request. The Administrative Agent shall have received a
duly executed Borrowing Request in respect of the Term Loan to be made on the
Closing Date.
 
(z)         ABL Credit Agreement.  The Administrative Agent shall have received
certified copies of, and shall have been reasonably satisfied with the terms of,
the ABL Credit Agreement, and the guaranties and security agreement entered into
by the Loan Parties in respect thereof.
 
(aa)        ABL Intercreditor Agreement. The Administrative Agent shall have
received the ABL Intercreditor Agreement, duly executed by the Administrative
Agent, the ABL Agent and the Loan Parties.
 
(bb)       No Proceedings.  There shall not be any action, suit, investigation
or proceeding pending or, to the knowledge of the Loan Parties, threatened in
any court or before any arbitrator or Governmental Authority that is reasonably
likely to be adversely determined, and if, adversely determined would reasonably
be expected to have a Material Adverse Effect.
 
(cc)        Material Adverse Effect. No Material Adverse Effect shall have
occurred since February 1, 2020.
 
(dd)       Representations and Warranties. The representations and warranties of
the Loan Parties set forth in the Loan Documents shall be true and correct in
all material respects on and as of the Closing Date, except to the extent that
any such representation or warranty expressly relates solely to an earlier date
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).
 
(ee)        No Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Closing Date or would result from this
Agreement or the other Loan Documents becoming effective in accordance with its
or their respective terms.
 
ARTICLE V.
 
AFFIRMATIVE COVENANTS
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent or indemnity obligations for which no
claim has been made by the Person entitled thereto) shall have been paid in
full, each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:


84

--------------------------------------------------------------------------------

SECTION 5.01  Financial Statements; Borrowing Base and Other Information. The
Borrower Representative will furnish to the Administrative Agent, for
distribution to each Lender:
 
(a)         Within ninety (90) calendar days after the end of each fiscal year
(or, if the Company notifies the Administrative Agent that the SEC has extended
the applicable deadline for the Company to file its annual report on Form 10-K,
then such later date as so extended by the SEC (but not to exceed one hundred
thirty-five (135) days after the end of the applicable fiscal year)), financial
statements of the Company and its Subsidiaries consisting of an audited
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing reasonably satisfactory to the Administrative
Agent.  The certificate or report of accountants shall be free of any
qualification (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) or exception as to the scope of such audit and shall not
indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.
 
(b)        For each of the first three fiscal quarters of each fiscal year of
the Company, within forty-five (45) calendar days after the end of any such
fiscal quarter (or (i) with respect to the fiscal quarters ending May 2, 2020
and August 1, 2020, no later the date by which the Company is required to file
its quarterly report on Form 10-Q with the SEC after the close of such fiscal
quarter and (ii) with respect to any other fiscal quarter, if the Company
notifies the Administrative Agent that the SEC has extended the applicable
deadline for the Company to file its quarterly report on Form 10-Q, such later
date as so extended by the SEC (but not to exceed one hundred (100) days after
the end of the applicable fiscal quarter)), financial statements of the Company
and its Subsidiaries, consisting of a consolidated balance sheet as of the end
of such fiscal quarter and related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments and the absence of footnotes) by a
Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, consistently
applied, and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.
 
(c)         Within thirty (30) days after the end of each fiscal month of the
Company, (i) monthly financial statements of the Company and its Subsidiaries,
consisting of a consolidated balance sheet and related statement of operations
and a report of cash flows, including Capital Expenditures, depreciation and
amortization and other significant cash flow items for such fiscal month, in
each case, as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, all in reasonable detail and setting forth in
comparative form (A) the respective financial statements for the corresponding
date and period (or periods) in (or, in the case of the balance sheet, as of the
end of) the previous fiscal year and (B) the Projections and (ii) a report, in
form reasonably satisfactory to the Administrative Agent, of (A) sales and
demand broken down by product segment for the prior fiscal month and (B) store
count including store openings and store closings during the prior fiscal month.
 
(d)        Concurrently with any delivery of financial statements under clause
(a), (b) or (c) above, a Compliance Certificate, which shall (i) when delivered
concurrently with the delivery of the financial statements delivered under
clause (a) or (b), certify that such financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal


85

--------------------------------------------------------------------------------

year-end audit adjustments and the absence of footnotes, (ii) certify as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) when delivered concurrently with the delivery of the financial
statements delivered under clause (a) or (b), state whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.06 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, (iv) when delivered concurrently with the
delivery of the financial statements delivered under clause (a), include the
calculation of Consolidated Excess Cash Flow, (v) include a calculation of
Consolidated EBITDA to demonstrate compliance with the covenant set forth in
Section 6.13, (vi) describe whether, since the later of the date hereof and the
date of the last Compliance Certificate, any Loan Party shall have (A) changed
its name as it appears in official filings in the state or province of
incorporation or organization, (B) changed its chief executive office, (C)
changed the type of entity that it is, (D) changed its organization
identification number, if any, issued by its state or province of incorporation
or other organization, (E) changed its state or province of incorporation or
organization, or (F) acquired, registered or issued any new patents, trademarks
or copyrights and whether any material intent-to-use trademarks are no longer
“intent-to-use” trademarks, and (vii) certifying a list of names of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(b) of the definition of the term “Immaterial Subsidiary”.
 
(e)          On or before each Borrowing Base Reporting Date, (i) a Borrowing
Base Certificate setting forth a computation of the Borrowing Base as of the
most recently ended fiscal month or week, as applicable, to which such Borrowing
Base Reporting Date relates, together with supporting information and any
additional reports with respect to the Borrowing Base that the Administrative
Agent may reasonably request.
 
(f)          On or before each Borrowing Base Reporting Date, the following
information as of the most recently ended fiscal month or week, as applicable,
to which such Borrowing Base Reporting Date relates, all delivered
electronically in a text formatted file in form reasonably acceptable to the
Administrative Agent:
 
(i)          a reasonably detailed aging of the Loan Parties’ (A) Credit Card
Accounts, (B) Accounts collected pursuant to the Factoring Agreements and (C)
Accounts collected in-house by the Loan Parties;
 
(ii)         a schedule detailing the Loan Parties’ Inventory, including a
reasonably detailed aging thereof;
 
(iii)        a worksheet of calculations prepared by the Loan Parties to
determine Eligible Credit Card Accounts and Eligible Inventory, such worksheets
detailing the Credit Card Accounts and Inventory excluded from Eligible Credit
Card Accounts and Eligible Inventory and the reason for such exclusion;
 
(iv)        a reconciliation of the Loan Parties’ Credit Card Accounts and
Inventory between (A) the amounts shown in the Loan Parties’ general ledger and
financial statements and the reports delivered pursuant to clauses (i) and (ii)
above and (B) the amounts and dates shown in the reports delivered pursuant to
clauses (i) and (ii) above and the Borrowing Base Certificate delivered pursuant
to clause (e) above as of such date; and
 
(v)          such other information regarding the Collateral or Loan Parties as
the Administrative Agent may from time to time reasonably request.
 
86

--------------------------------------------------------------------------------

(g)          Concurrently with any delivery thereof to the members of the IPCo
JV, and no less frequently than once per fiscal quarter, all financial
statements, other reports and material notices with respect to the IPCo JV.
 
(h)        Concurrent with delivery thereof to the ABL Agent or the ABL Lenders,
as applicable, any additional (or more frequent) information or reports provided
to the ABL Agent or the ABL Lenders pursuant to the ABL Credit Agreement
(without duplication of reports delivered under this Agreement).
 
The Borrower Representative shall be deemed to have furnished to the
Administrative Agent the financial statements and certificates required to be
delivered pursuant to Sections 5.01(a) and (b) and the reports and other
material required by Section 5.02(p)(iv) upon the filing of such financial
statements or material by the Company through the SEC’s EDGAR system (or any
successor electronic gathering system) or the publication by the Company of such
financial statements on its website, so long as such system or website is
publicly available; provided that, the Borrower Representative shall, at the
reasonable request of the Administrative Agent or any Lender, promptly deliver
electronic or paper copies of such filings together all accompanying exhibits,
attachments, calculations, or other supporting documentation included with such
filing.
 
SECTION 5.02  Notices of Material Events and Delivery of Other Reports. The
Borrower Representative will furnish to the Administrative Agent prompt (but in
any event within any time period after such Responsible Officer has such
knowledge that may be specified below) written notice of the following:
 
(a)          Promptly after any Responsible Officer of any Loan Party has
learned of the occurrence of an Event of Default or a Default (and in any event
within five (5) Business Days after knowledge thereof), a certificate signed by
an Responsible Officer setting forth the details of such Event of Default or
Default and the action which such Loan Party proposes to take with respect
thereto.
 
(b)        Promptly after the commencement thereof (and in any event within five
(5) Business Days after knowledge by a Responsible Officer of the Borrower
Representative thereof), notice of all actions, suits, proceedings or
investigations before or by any Governmental Authority or any other Person
against any Loan Party or any Restricted Subsidiary which involve a claim or
series of claims that, individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.
 
(c)         Promptly in the event that any Loan Party or its accountants
conclude or advise that any previously issued financial statement, audit report
or interim review should no longer be relied upon or that disclosure should be
made or action should be taken to prevent future reliance.
 
(d)          Promptly upon the occurrence of any ERISA Event or Foreign Benefit
Event.
 
(e)        (1) Promptly upon filing thereof, a copy of the most recent actuarial
valuation report prepared in respect of any Canadian Defined Benefit Plan that
has been filed with the applicable pension regulator in Canada, and (2) promptly
after any request therefor by the Administrative Agent or any Lender, copies of
(i) any documents described in Section 101(k)(1) of ERISA that any Loan Party or
any ERISA Affiliate may request with respect to any Multiemployer Plan and (ii)
any notices described in Section 101(l)(1) of ERISA that any Loan Party or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided
that if a Loan Party or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan
and is eligible to request such documents or notices, the applicable Loan Party
or the applicable ERISA Affiliate shall promptly make a request for such
documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof.
 
87

--------------------------------------------------------------------------------

(f)          Within five (5) Business Days after knowledge by a Responsible
Officer of the Borrower Representative of the occurrence of (i) any Casualty
with respect to Collateral  having a value in the amount of $10,000,000 or more,
whether or not covered by insurance, and (ii) any Material Event with respect to
Mortgaged Property (if any), whether or not covered by insurance.
 
(g)          Within ten (10) Business Days after knowledge by a Responsible
Officer of the Borrower Representative of the receipt by any Loan Party or any
Restricted Subsidiary thereof, any default notice received under or with respect
to any leased location or public warehouse where Collateral in the amount of
$10,000,000 or more is located.
 
(h)        After knowledge by a Responsible Officer of the Borrower
Representative of (i) any action or inaction of a plan sponsor or administrator
that would reasonably be expected to result in a Canadian Pension Event; the
existence of any Unfunded Pension Liability in an amount in excess of
$5,000,000; and (iii) receipt of any notice from, or any action of, any
Governmental Authority that that would reasonably be expected to result in a
Canadian Pension Event; which, for each of clause (i)-(iii), results, or would
reasonably be expected to result in, a Material Adverse Effect.
 
(i)         Within five (5) Business Days after knowledge by a Responsible
Officer of the Borrower Representative of the occurrence of any default or event
of default under the ABL Credit Agreement or receipt of any notice asserting a
default or event of default thereunder (together with a copy of such notice), as
well as copies of any amendments to the documents related to the ABL Credit
Agreement.
 
(j)         (A) Within five (5) Business Days after knowledge by a Responsible
Officer of the Borrower Representative (1) of the occurrence of any default or
event of default by any Person under any Credit Card Agreement relating to
Credit Cards Accounts contained in the Borrowing Base, (2) the establishment of,
or receipt by any Loan Party of a notice of any proposed establishment of, a
reserve or reserve account (or similar concept), whether in the form of an
actual deposit account, book entry or otherwise, in connection with any Credit
Card Agreement for the purposes of securing all or any portion of any Loan
Party’s existing or potential obligations to the applicable credit card issuer
or processor under such Credit Card Agreement, or (3) that any credit card
issuer, credit card processor or debit card issuer or provider with respect to
Credit Card Accounts ceases to meet the requirements of clause (f) of the
definition of “Eligible Credit Card Accounts” and (B) on and at the time of
submission to the Administrative Agent of the Borrowing Base Certificate after a
Responsible Officer of the Borrower Representative has knowledge that any Loan
Party has entered into a material amendment, waiver or other modification of a
Credit Card Agreement applicable to any Credit Card Account included in the
Borrowing Base.
 
(k)          Within five (5) Business Days after knowledge by a Responsible
Officer of the Borrower Representative of the filing of any Lien with respect to
any delinquent Taxes other than any such Taxes secured by any Permitted Lien.
 
(l)          Within five (5) Business Days after knowledge by a Responsible
Officer of the Borrower Representative of any change in the information provided
in the Beneficial Ownership Certification that would result in a change to the
list of the beneficial owners identified in parts (c) or (d) of such
certification.
 
(m)        Promptly after knowledge by a Responsible Officer of the Borrower
Representative of any other development that results, or would reasonably be
expected to result in, a Material Adverse Effect.
 
88

--------------------------------------------------------------------------------

(n)        Promptly upon learning thereof, report to Administrative Agent all
matters materially affecting the value, enforceability or collectability of any
portion of the Collateral, including any Loan Parties’ reclamation or
repossession of, or the return to any Loan Party of, a material amount of goods
or claims or disputes asserted by any customer or other obligor.
 
(o)        Promptly (a) copies of all environmental audits and reviews in
respect of Mortgaged Real Property (if any), (b) at least thirty (30) days prior
thereto, notice of any Loan Party’s opening of any new office or place of
business or any Loan Party’s closing of any existing office or place of business
(but excluding, other than with respect to stores in Canada located in a
province in respect of which the Administrative Agent has not made a PPSA
registration, any new store location), and (c) promptly upon any Loan Party’s
learning thereof, notice of any labor dispute to which any Loan Party may become
a party, any strikes or walkouts relating to any of its plants or other
facilities, and the expiration of any labor contract to which any Loan Party is
a party or by which any Loan Party is bound.
 
(p)          Promptly upon their becoming available to the Loan Parties:
 
(i)          The annual budget and a copy of the plan and forecast (including
monthly projected consolidated balance sheets, income statements and cash flow
statements) of the Company and its Subsidiaries for each quarter of such fiscal
year, to be supplied no later than the earlier of (a) five (5) Business Days
following the approval thereof by the Company’s board of directors or (b) March
31 of each year;
 
(ii)        Within five (5) Business Days after a Responsible Officer of the
Borrower Representative has knowledge of the production or the receipt by a Loan
Party thereof, copies of any material environmental reports relating to the
Mortgaged Real Property (if any) produced by or on behalf of any Loan Party or
Restricted Subsidiary;
 
(iii)        Any reports including management letters submitted to any Loan
Party by independent accountants in connection with any annual or interim  audit
of financial statements; and
 
(iv)       Reports, including Forms 10-K, 10-Q and 8-K, registration statements
and prospectuses and other shareholder communications, filed by any Loan Party
with the SEC or any Canadian federal or provincial securities commission, or
with any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be.
 
(q)          Promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, Proceeds of
Crime Act and the Beneficial Ownership Regulation.
 
(r)          Promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
 
SECTION 5.03  Preservation of Existence, Etc. Each Loan Party shall, and shall
cause each of its Restricted Subsidiaries to, maintain its legal existence as a
corporation, limited partnership, limited liability company or unlimited
liability company, as applicable, and its license or qualification and good
standing (a) in its jurisdiction of incorporation or organization, and (b) in
each jurisdiction in which its ownership or lease of property or the nature of
its business makes such license or qualification necessary, except with respect
to clause (b), except where the failure to so maintain any license or
qualification


89

--------------------------------------------------------------------------------

would not reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, amalgamation,
consolidation, liquidation, dissolution, disposition or other transaction
permitted under Section 6.04 or Section 6.08.
 
SECTION 5.04  Payment of Liabilities, Including Taxes, Etc. Each Loan Party
shall, and shall cause each of its Restricted Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
Taxes and governmental charges upon it or any of its properties, assets, income
or profits, prior to the date on which penalties attach thereto, unless such
liabilities, including Taxes or similar charges, are being contested in good
faith and by appropriate and lawful proceedings diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made, except to the extent that the failure to pay or
discharge any such liabilities would not reasonably be expected to result in a
Material Adverse Effect. The Loan Parties shall use commercially reasonable
efforts to file a claim for the maximum Cares Act Tax Refund Proceeds available
to the Loan Parties (and any subsidiary filing as a part of a consolidated,
combined or unitary Tax group) at the earliest time permitted by the Internal
Revenue Code, Treasury Regulations, applicable guidance from the Internal
Revenue Service, and any comparable rule of state or local law.
 
SECTION 5.05  Maintenance of Insurance.
 
(a)         Each Loan Party shall, and shall cause each of its Restricted
Subsidiaries to, insure its properties and assets against loss or damage by fire
and such other insurable hazards as such assets are commonly insured (including
fire, extended coverage, property damage, workers’ compensation, public
liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers having a
financial strength rating of at least A- by A.M. Best Company (or otherwise
reasonably satisfactory to the Administrative Agent) and including
self-insurance to the extent customary (but not with respect to insurance on the
ABL Priority Collateral, Material Real Property, Material Intellectual Property
or the Canadian Collateral included in the Canadian Borrowing Base), all as
reasonably acceptable by the Administrative Agent and as may be required
pursuant to the terms of the Collateral Documents.  At the request of the
Administrative Agent, the Loan Parties shall deliver to the Administrative Agent
(x) annually a certificate of insurance signed by the Loan Parties’ independent
insurance broker describing and certifying as to the existence of the insurance
on the Collateral required to be maintained by this Agreement and the other Loan
Documents, (y) copies of the endorsements described in the next two (2)
sentences attached to such certificate, and (z) from time to time a summary
schedule indicating all insurance then in force with respect to each of the Loan
Parties.  All insurance policies required in this clause shall name the
Administrative Agent (for the benefit of the Administrative Agent and the
Secured Parties) as an additional insured, as applicable, and with respect to
casualty policies covering Collateral, as mortgagee or as lender loss payee, as
applicable, and shall contain lender loss payable clauses or mortgagee clauses,
as applicable, through endorsements in form and substance reasonably
satisfactory to the Administrative Agent.  Additionally, such policies of
insurance shall provide that it shall not be canceled, modified or not renewed
(i) by reason of nonpayment of premium except upon not less than ten (10) days’
prior written notice thereof by the insurer to the Administrative Agent or (ii)
for any other reason except upon not less than thirty (30) days’ prior written
notice thereof by the insurer to the Administrative Agent.  The applicable Loan
Parties shall notify the Administrative Agent promptly of any occurrence causing
a material loss or decline in value of the Collateral and the estimated (or
actual, if available) amount of such loss or decline.  Subject in all cases to
the provisions of this Agreement (including, without limitation, Section 5.12),
any monies received by the Administrative Agent constituting insurance proceeds
may, at the option of the Administrative Agent, be applied by the Administrative
Agent to the payment of the Obligations in accordance with the terms of this
Agreement.
 
90

--------------------------------------------------------------------------------

(b)         In the event any Real Estate that is subject to a Mortgage is
located in any area that has been designated by the Federal Emergency Management
Agency as a “Special Flood Hazard Area,” the applicable Loan Party shall (a)
shall obtain and maintain with financially sound and reputable insurance
companies, such flood insurance in such reasonable total amount as the
Administrative Agent and the Lenders may from time to time reasonably require
and otherwise sufficient to comply with all applicable rules and regulations
promulgated under the Flood Laws and (b) promptly upon request of the
Administrative Agent or any Lender, shall deliver to the Administrative Agent or
such Lender as applicable, evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent or such Lender, including,
without limitation, evidence of annual renewals of such flood insurance.
 
SECTION 5.06  Maintenance of Properties. Each Loan Party shall, and shall cause
each of its Restricted Subsidiaries to, maintain in good repair, working order
and condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect
 
SECTION 5.07  Inspection Rights; Appraisals.
 
(a)         Each Loan Party shall, and shall cause each of its Restricted
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent (including any consultants,
accountants, and agents retained by the Administrative Agent), as and when
determined by the Administrative Agent, upon reasonable prior notice and during
normal business hours, to visit and inspect its properties, to conduct at such
Loan Party’s premises field examinations of such Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested (provided that if the ABL Agent provides the
Administrative Agent with a copy of the results of a reasonably acceptable field
examination, the Administrative Agent will accept such results instead of
conducting its own field examination). The initial field examination (the
“Initial Field Examination”), in form and substance satisfactory to the
Administrative Agent in its Permitted Discretion, shall be completed and
delivered to the Administrative Agent within ninety (90) days after the Closing
Date (which period of time may be extended (i) an additional ninety (90) days in
the Permitted Discretion of the Administrative Agent and (ii) thereafter, an
additional period of time with the consent of the Required Lenders).  The
examinations contemplated by this Section 5.07(a) shall be limited to one per
calendar year (excluding the Initial Field Examination) unless (1) an Event of
Default has occurred and is continuing or (2) Availability is at any time during
such calendar year less than the greater of (a) $70,000,000 and (b) 20% of the
Maximum Credit Amount, in which case of clause (2), one additional field
examination per calendar year may be done at the expense of the Loan Parties.
For the avoidance of doubt, all such examinations and evaluations conducted
during an Event of Default shall be at the expense of the Loan Parties. Each
Loan Party acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to such Loan Party’s assets for internal use by the Administrative
Agent and the Lenders.
 
(b)         On an annual basis, at the Administrative Agent’s request, the
Borrower Representative will provide the Administrative Agent with appraisals or
updates thereof of the Loan Parties’ (i) Inventory (provided that if the ABL
Agent provides the Administrative Agent with a copy of the results of a
reasonably acceptable Inventory appraisal, the Administrative Agent will accept
such results instead of conducting its own Inventory appraisal), (ii) Material
Intellectual Property and (iii) Material Real Property, in each case, from an
appraiser engaged by and reasonably acceptable to the Administrative


91

--------------------------------------------------------------------------------

Agent, and prepared on a basis reasonably satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by any applicable Requirement of Law.  The initial appraisal of the
Loan Parties’ Inventory (the “Initial Appraisal”), in form and substance
satisfactory to the Administrative Agent in its Permitted Discretion, shall be
completed and delivered to the Administrative Agent within ninety (90) days
after the Closing Date (which period of time may be extended (i) an additional
ninety (90) days in the Permitted Discretion of the Administrative Agent and
(ii) thereafter, an additional period of time with the consent of the Required
Lenders).  The appraisals contemplated by this Section 5.07(b) shall be limited
to one per calendar year (excluding the Initial Appraisal) unless (1) an Event
of Default has occurred and is continuing or (2) Availability is at any time
during such calendar year less than the greater of (a) $70,000,000 and (b) 20%
of the Maximum Credit Amount, in which case of clause (2), one additional field
examination per calendar year may be done at the expense of the Loan Parties. 
For the avoidance of doubt, all such appraisals commenced during the existence
of an Event of Default shall be at the expense of the Loan Parties.
 
SECTION 5.08  Keeping of Records and Books of Account.  Each Loan Party shall,
and shall cause each Restricted Subsidiary of such Loan Party to, maintain and
keep proper books of record and account which enable such Loan Party and its
Restricted Subsidiaries to issue financial statements in accordance with GAAP
and as otherwise required by applicable Laws of any Governmental Authority
having jurisdiction over such Loan Party or any Restricted Subsidiary of such
Loan Party, and in which full, true and correct entries shall be made in all
material respects of all its dealings and business and financial affairs.
Subject to Section 1.04, no Loan Party will change the basis of accounting upon
which its financial statements are prepared for purposes of this Agreement,
other than changes to comply with changes in GAAP.
 
SECTION 5.09  Compliance with Laws and Material Contractual Obligations. Each
Loan Party shall, and shall cause each of its Restricted Subsidiaries to, comply
with all applicable Requirements of Law, including all Environmental Laws, in
all respects, except, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect (except in the case of Anti-Terrorism Laws and Sanctions, with respect to
which compliance shall be governed by Section 5.11).  Each Loan Party will, and
will cause each Restricted Subsidiary to perform in all material respects its
obligations under material agreements to which it is a party, except (A) where
the validity or amount thereof is being contested in good faith by appropriate
proceedings, or (B) where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, its Restricted Subsidiaries and
their respective directors, officers, employees and agents with Anti-Terrorism
Laws and applicable Sanctions.
 
SECTION 5.10  Use of Proceeds.  The Loan Parties will use the proceeds of the
Loans to (a) refinance existing Indebtedness on the Closing Date and to pay fees
and expenses incurred in connection with the Transactions, (b) provide working
capital to the Borrowers, and (c) for general corporate purposes of the
Borrowers, in each case to the extent not prohibited under the terms of this
Agreement or any other Loan Document.  No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.
 
SECTION 5.11  Anti-Terrorism Laws; International Trade Law Compliance.  (a) No
Relevant Entity will become a Sanctioned Person, (b) no Relevant Entity, either
in its own right or through any third party, will (i) have any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) do business in or with, or
directly derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(iii) engage in any dealings or transactions prohibited by


92

--------------------------------------------------------------------------------

any Anti-Terrorism Law; or (iv) use the Loans or any proceeds therefrom to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law or would otherwise result in any violation of any
Anti-Terrorism Laws or Sanctions; (c) the funds used to repay the Obligations
will not be derived from any unlawful activity or in any manner that would cause
a party to this Agreement to be in breach of any Anti-Terrorism Laws or
Sanctions, (d) each Relevant Entity shall comply with all Anti-Terrorism Laws,
and (e) the Company shall promptly notify the Administrative Agent in writing
upon the occurrence of a Reportable Compliance Event.
 
SECTION 5.12  Casualty.  In respect of any loss or damage to the Collateral
resulting from fire, vandalism, malicious mischief or any other casualty or
physical harm (a “Casualty”) which affects a material portion of the Inventory
included in the Borrowing Base, the Borrower Representative will and will cause
each applicable Loan Party to comply in all respects with the provisions of this
Section 5.12.  The Borrower Representative shall comply with its notice
obligations in respect of Casualties relating to Inventory pursuant to Section
5.02(f).  Except during the existence of an Event of Default, the Company or
such Loan Party may adjust, settle and compromise any such insurance claim or
any proposed condemnation award and shall collect the Net Proceeds thereof to
make any mandatory prepayment of the Loans in accordance with Section 2.11(b).
The Company and such Loan Party will in good faith file and prosecute all claims
necessary to obtain any such Net Proceeds. If an Event of Default exists and is
continuing, then the Administrative Agent may appear in any such proceedings and
negotiations and effect such settlement and such collection of any Net Proceeds,
and the Borrower Representative and the applicable Loan Party each hereby
authorizes the Administrative Agent, at its option, to adjust, settle,
compromise and collect any Net Proceeds under any insurance with respect to such
Collateral and any Net Proceeds pursuant to any Casualty with respect to such
Collateral, and, until such time as such Event of Default no longer exists, each
such Loan Party hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact, coupled with an interest, for such purposes.
 
SECTION 5.13  [Reserved].
 
SECTION 5.14  Additional Collateral; Further Assurances.
 
(a)          Subject to applicable law, each Loan Party will cause each
Restricted Subsidiary that is formed or acquired after the date of this
Agreement (and is not an Excluded Subsidiary), that becomes a Restricted
Subsidiary after the date hereof (and is not an Excluded Subsidiary) or that
ceases to be an Excluded Subsidiary after the date hereof in accordance with the
terms of this Agreement within sixty (60) days (in each case, as such time may
be extended in the Administrative Agent’s sole discretion) to become a Guarantor
pursuant to a Joinder Agreement and take all such further actions (including
authorizing the filing and recording of financing statements, fixture filings,
and other documents) that are required under the Collateral Documents or this
Agreement to cause the Collateral and Guaranty Requirement to be satisfied with
respect to such Subsidiary. Upon execution and delivery thereof, each such
Person (i) shall automatically become a Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will grant Liens to the Administrative Agent, for
the benefit of the Administrative Agent and the applicable Secured Parties, in
any property of such Loan Party which constitutes Collateral, under the
applicable Security Agreement.  With respect to any Excluded Subsidiary formed
or acquired after the date of this Agreement and the Equity Interests of which
are directly owned by a Loan Party and required to be pledged to the
Administrative Agent pursuant to the applicable Security Agreement, the
applicable Loan Party shall, within sixty (60) days (in each case, as such time
may be extended in the Administrative Agent’s sole discretion) of the formation
or acquisition of such Excluded Subsidiary (A) notify the Administrative Agent
thereof and (B) deliver to the Administrative Agent the original certificates
evidencing such pledged Equity Interests (if any), together with appropriate
powers executed in blank and, if reasonably


93

--------------------------------------------------------------------------------

requested by the Administrative Agent, an updated schedule of the pledged Equity
Interests to the applicable Security Agreement.
 
(b)        The Loan Parties will execute any and all further documents,
agreements and instruments, and take all such further actions (including
authorizing the filing and recording of financing statements, fixture filings,
and other documents) which may be required by any Requirement of Law or which
the Administrative Agent may, from time to time, reasonably request, to cause
the Collateral and Guaranty Requirement to be and remain satisfied at all times.
 
(c)          Upon the acquisition by any of the Loan Parties or any of their
Subsidiaries after the date hereof of any interest in any Material Real
Property, such Loan Party or Subsidiary, as applicable, shall immediately so
notify the Administrative Agent, setting forth with specificity a description of
the interest acquired, the location of the Material Real Property, any
structures or improvements thereon and either an appraisal or such Loan Party’s
or Subsidiary’s good-faith estimate of the current value of such Material Real
Property. The Administrative Agent shall notify such Loan Party or Subsidiary,
as applicable, whether it intends to require a Mortgage (and any other Real
Property Deliverables) with respect to such Material Real Property. Upon receipt
of such notice requesting a Mortgage (and any other Real Property Deliverables)
such Loan Party or Subsidiary, as applicable, shall promptly and in any event
within sixty (60) days after the acquisition of such Material Real Property (or
such later time as the Administrative Agent may agree in its sole discretion),
deliver one or more Mortgages creating a perfected, first priority Lien (in
terms of priority, subject only to Permitted Specified Liens) on such Material
Real Property and such other Real Property Deliverables as may be required by
the Administrative Agent with respect to such Material Real Property. The
Borrowers shall pay all fees and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, and all title insurance charges and
premiums, in connection with each Loan Party’s obligations under this Section
5.14(c).
 
SECTION 5.15  Environmental Laws.  Except where the failure to do so would not
reasonably be expected to have Material Adverse Effect, the Company and each
Restricted Subsidiary shall (i) conduct its operations and keep and maintain all
of its real property in compliance with all Environmental Laws; (ii) obtain and
renew all environmental permits necessary for its operations and properties; and
(iii) implement any and all investigation, remediation, removal and response
actions that are necessary to maintain the value and marketability of the
Mortgaged Property (if any) or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Materials into, on, at, under, above
or from any of its Real Estate, provided, however, that neither a Loan Party nor
any of its Restricted Subsidiaries shall be required to undertake any such
investigation, cleanup, removal, remedial or other action to the extent that (a)
its obligation to do so is being contested in good faith and by proper
proceedings and adequate reserves have been set aside and are being maintained
by the Loan Parties with respect to such circumstances in accordance with GAAP
or (b) the primary obligation therefor is that of an unrelated third-party
either pursuant to Environmental Laws or any document of record or contractual
agreement or indemnity in favor of the applicable Loan Party, its successors and
assigns.
 
SECTION 5.16  Canadian Pension Plans.
 
(a)         For each existing, or hereafter adopted, Canadian Pension Plan, each
Loan Party will, in a timely fashion comply with and perform in all material
respects all of its obligations under and in respect of such Canadian Pension
Plan, including under any funding agreements and all applicable laws (including
any fiduciary, funding, investment and administration obligations), unless any
failure to so comply or perform would not reasonably be expected to have a
Material Adverse Effect.
 
94

--------------------------------------------------------------------------------

(b)         All employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan
shall be paid or remitted by each Loan Party in a timely fashion in accordance
with the terms thereof, any funding agreements and all applicable laws, unless
any failure to so would not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 5.17  Post-Closing Covenants. The Loan Parties will execute and deliver
the documents and complete the tasks set forth on Schedule 5.17, in each case
within the time limits specified on such schedule (or such longer period as the
Administrative Agent may agree in its sole discretion).
 
ARTICLE VI.
 
NEGATIVE COVENANTS
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document (other than contingent or indemnity obligations for which no
claim has been made by the Person entitled thereto) shall have been paid in
full, each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:
 
SECTION 6.01  Indebtedness. No Loan Party will, nor will it permit any
Restricted Subsidiary to, directly or indirectly, Incur any Indebtedness
(including Acquired Indebtedness) or issue any shares of Disqualified Stock; and
Company shall not permit any of the Restricted Subsidiaries (other than any Loan
Party) to issue any shares of Preferred Stock, except:
 
(a)          the Incurrence by the Company or any Restricted Subsidiary of
Indebtedness pursuant to any Loan Document;
 
(b)        the Incurrence by the Company or any Subsidiary of Indebtedness
pursuant to any ABL Document in accordance with the ABL Intercreditor Agreement
and in an aggregate amount not to exceed $400,000,000 at any time outstanding
unless permitted by the ABL Intercreditor Agreement;
 
(c)         Indebtedness, Preferred Stock and Disqualified Stock existing on the
date hereof (other than Indebtedness described in clauses (a) and (b) above)
and, if such Indebtedness is for borrowed money and is in excess of $10,000,000,
individually or in the aggregate, in such amounts outstanding on the date hereof
and set forth in Schedule 6.01;
 
(d)         Indebtedness (including Finance Lease Obligations) Incurred by any
Loan Party or any Restricted Subsidiary, Disqualified Stock issued by any Loan
Party or any Restricted Subsidiary and Preferred Stock issued by any Restricted
Subsidiary to finance (whether prior to or within 180 days after) the
acquisition, lease, construction, repair, replacement or improvement of property
(real or personal) or equipment (whether through the direct purchase of assets
or the Equity Interests of any Person owning such assets); provided that, (x)
the principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such property (real or personal) or equipment and (y)
the principal amount of such Indebtedness, Disqualified Stock and Preferred
Stock, when aggregated with the principal amount or liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and Incurred or issued pursuant to this clause (d), together with any
Refinancing Indebtedness in respect thereof Incurred pursuant to clause (n)
below, does not exceed at any one time outstanding $35,000,000 (plus, in the
case of any Refinancing Indebtedness, the Additional Refinancing Amount);
 
(e)          Indebtedness Incurred by any Loan Party or any Restricted
Subsidiary constituting reimbursement obligations with respect to letters of
credit and bank guarantees issued in the ordinary


95

--------------------------------------------------------------------------------

course of business, including, without limitation, letters of credit in respect
of workers’ compensation claims, health, disability or other benefits to
employees or former employees or their families or property, casualty or
liability insurance or self-insurance and letters of credit in connection with
the maintenance of, or pursuant to the requirements of, Environmental Law, and
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims;
 
(f)          unsecured Indebtedness arising from agreements of a Loan Party or
any Restricted Subsidiary providing for indemnification, adjustment of
acquisition or purchase price or similar obligations (including earn-outs), in
each case, Incurred or assumed in connection with the any Investments or any
acquisition or disposition of any business, assets or a Subsidiary not
prohibited by this Agreement, other than guarantees of Indebtedness Incurred by
any Person acquiring all or any portion of such business, assets or Subsidiary
for the purpose of financing such acquisition;
 
(g)         shares of Preferred Stock of a Restricted Subsidiary issued to the
Company or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Equity Interests or any other event which results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Company
or another Restricted Subsidiary) shall be deemed, in each case, to be an
issuance of shares of Preferred Stock not permitted by this clause (g);
 
(h)         without in any way limiting the applicability of Section 6.02,
Indebtedness of the Company or a Restricted Subsidiary to the Company or a
Restricted Subsidiary; provided that if a Loan Party incurs such Indebtedness to
a Restricted Subsidiary that is not a Loan Party (except in respect of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management, tax and accounting operations of the
Company and its Subsidiaries), such Indebtedness is subordinated in right of
payment to the Obligations pursuant to the Intercompany Subordination Agreement;
provided that if a U.S. Loan Party incurs such Indebtedness to a Canadian Loan
Party (except in respect of intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management, tax and
accounting operations of the Company and its Subsidiaries),such Indebtedness is
subordinated in right of payment to the Obligations pursuant to the Intercompany
Subordination Agreement; provided, further, that any subsequent issuance or
transfer of any Equity Interests or any other event which results in any
Restricted Subsidiary holding such Indebtedness ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
the Company or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien but not the transfer thereof upon foreclosure)
shall be deemed, in each case, to be an Incurrence of such Indebtedness not
permitted by this clause (h);
 
(i)          [Reserved];
 
(j)          Swap Agreement Obligations that are not incurred for speculative
purposes but (A) for the purpose of fixing or hedging interest rate risk with
respect to any Indebtedness that is permitted by the terms of this Agreement to
be outstanding; (B) for the purpose of fixing or hedging currency exchange rate
risk with respect to any currency exchanges; or (C) for the purpose of fixing or
hedging commodity price risk with respect to any commodity purchases or sales
and, in each case, extensions or replacements thereof;
 
(k)          obligations (including reimbursement obligations with respect to
letters of credit, bank guarantees, warehouse receipts and similar instruments)
in respect of indemnities, warranties, statutory obligations, performance, bid,
appeal and surety bonds, completion guarantees and similar obligations provided
by a Loan Party or any Restricted Subsidiary, in each case incurred in the
ordinary course of business or consistent with past practice or industry
practice;
 
96

--------------------------------------------------------------------------------

(l)        Indebtedness or Disqualified Stock of the Company or Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary in an
aggregate principal amount or liquidation preference, which when aggregated with
the principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and Incurred pursuant to
this clause (l), together with any Refinancing Indebtedness in respect thereof
incurred pursuant to clause (n) below, does not exceed at any one time
outstanding $50,000,000 (plus, in the case of any Refinancing Indebtedness, the
Additional Refinancing Amount);
 
(m)        any guarantee by a Loan Party or any Restricted Subsidiary of
Indebtedness or other obligations of a Loan Party or any Restricted Subsidiary
so long as the Incurrence of such Indebtedness Incurred by such Loan Party or
such Restricted Subsidiary is not prohibited under the terms of this Agreement;
provided that (A) if such Indebtedness is by its express terms subordinated in
right of payment to the Obligations by such Restricted Subsidiary, as
applicable, any such guarantee with respect to such Indebtedness shall be
subordinated in right of payment to the Obligations, substantially to the same
extent as such Indebtedness is subordinated to the Obligations, (B) the
aggregate principal amount of Indebtedness or other obligations of a Canadian
Loan Party guaranteed by a U.S. Loan Party in reliance on this clause (m) shall
not exceed at any one time outstanding $25,000,000; and (C) the aggregate
principal amount of Indebtedness or other obligations of a Restricted Subsidiary
that is not a Loan Party guaranteed by a Loan Party in reliance on this clause
(m) shall not exceed at any one time outstanding $10,000,000;
 
(n)         the Incurrence by a Loan Party or any Restricted Subsidiary of
Indebtedness or Disqualified Stock, or by any Restricted Subsidiary of Preferred
Stock, that serves to refund, refinance or defease any Indebtedness Incurred or
Disqualified Stock or Preferred Stock issued as permitted under clauses (b),
(c), (d), (l) and (n) of this Section 6.01 up to the outstanding principal
amount (or, if applicable, the liquidation preference, face amount, or the like)
or, if greater, committed amount (only to the extent the committed amount could
have been Incurred on the date of initial Incurrence and was deemed Incurred at
such time for the purposes of this Section 6.01) of such Indebtedness,
Disqualified Stock or Preferred Stock, in each case at the time such
Indebtedness was Incurred or Disqualified Stock or Preferred Stock was issued
pursuant to clauses (b), (c), (d), (l) and (n) of this Section 6.01, or any
Indebtedness, Disqualified Stock or Preferred Stock Incurred or issued to so
refund or refinance such Indebtedness, Disqualified Stock or Preferred Stock
plus any additional Indebtedness, Disqualified Stock or Preferred Stock Incurred
or issued to pay premiums (including tender premiums), accrued and unpaid
interest, expenses, defeasance costs and fees in connection therewith (subject
to the following proviso, “Refinancing Indebtedness”) prior to its respective
maturity; provided, however, that:
 
(i)         such Refinancing Indebtedness has a Weighted Average Life to
Maturity at the time such Refinancing Indebtedness is Incurred which is not less
than the shorter of (x) the remaining Weighted Average Life to Maturity of the
Indebtedness, Disqualified Stock or Preferred Stock being refunded, refinanced
or defeased and (y) the Weighted Average Life to Maturity that would result if
all payments of principal on the Indebtedness, Disqualified Stock or Preferred
Stock being refunded or refinanced that were due on or after the date that is
one year following the Maturity Date were instead due on such date;
 
(ii)        to the extent such Refinancing Indebtedness refinances (a)
Indebtedness junior in right of payment to the Obligations, such Refinancing
Indebtedness is junior in right of payment to the Obligations, (b) Disqualified
Stock or Preferred Stock, such Refinancing Indebtedness is Disqualified Stock or
Preferred Stock, (c) Indebtedness secured by a Lien on the Collateral that is
pari passu with or junior to the Lien on the Collateral securing the
Obligations, such Refinancing Indebtedness (if secured) is secured by a Lien on
the Collateral that is, as applicable, pari passu with or junior to the Lien on
the Collateral securing the Obligations to the same extent as such


97

--------------------------------------------------------------------------------

Indebtedness being refinanced (or that is junior thereto), and a Senior
Representative of such Refinancing Indebtedness acting on behalf of the holders
of such Indebtedness shall have become party to or otherwise subject to the
provisions of the ABL Intercreditor Agreement and/or a junior lien intercreditor
agreement or collateral trust agreement reasonably satisfactory to the
Administrative Agent reflecting the junior-lien status of the Liens securing
such Indebtedness as it relates to Collateral and (d) obligations under the ABL
Credit Agreement, the Lien on the Collateral securing such Indebtedness shall
have the priorities contemplated by the ABL Intercreditor Agreement (or
priorities junior thereto), and a Senior Representative of such Refinancing
Indebtedness acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of the ABL Intercreditor
Agreement; and
 
(iii)       such Refinancing Indebtedness shall not include (x) Indebtedness of
a Restricted Subsidiary that is not a Loan Party that refinances Indebtedness of
the Company or another Loan Party or (y) Indebtedness of the Company or a
Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary;
 
(o)         unsecured Indebtedness of the Company that is equity-linked
(including, without limitation, Indebtedness that is convertible into Equity
Interests of the Company) and not guaranteed by any Subsidiary of the Company in
an amount not to exceed $100,000,000 at any time outstanding;
 
(p)         [Reserved];
 
(q)        Indebtedness owed on a short-term basis to banks and other financial
institutions incurred in the ordinary course of business of the Company and its
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with customary banking arrangements excluding Indebtedness for
borrowing money but including Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, cash management,
cash pooling arrangements and related activities to manage cash balances of the
Company and its Restricted Subsidiaries, including treasury, depository,
overdraft, credit, purchasing or debit card, electronic funds transfer and other
cash management arrangements and Indebtedness in respect of netting services,
overdraft protection, credit card programs, automatic clearinghouse arrangements
and similar arrangements; provided that such Indebtedness is extinguished within
five Business Days of its Incurrence;
 
(r)          [Reserved];
 
(s)          [Reserved];
 
(t)          Indebtedness of any Loan Party or any Restricted Subsidiary
consisting of take-or-pay obligations contained in supply arrangements in the
ordinary course of business;
 
(u)        Indebtedness consisting of Indebtedness of the Company or a
Restricted Subsidiary to current or former officers, directors and employees
thereof or any direct or indirect parent thereof, their respective estates,
spouses or former spouses, in each case to finance the purchase or redemption of
Equity Interests of the Company or any direct or indirect parent of the Company
to the extent described in Section 6.02(b)(iv);
 
(v)         Indebtedness in respect of Obligations of the Company or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by


98

--------------------------------------------------------------------------------

suppliers on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Swap Agreement Obligations;
 
(w)         [Reserved];
 
(x)          [Reserved];
 
(y)          Indebtedness of any Person that becomes a Restricted Subsidiary
after the date hereof; provided that such Indebtedness (i) exists at the time
such Person becomes a Restricted Subsidiary and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary (ii) does
not exceed $20,000,000 in the aggregate at any time outstanding;
 
(z)          Indebtedness in respect of the financing of insurance premiums in
the ordinary course of business or consistent with past practice or industry
practice;
 
(aa)       Indebtedness to customs brokers, freight forwarders, common carriers,
landlords and similar Persons, in each case incurred in the ordinary course of
business or consistent with past practice or industry practice; provided,
however, for purposes of this clause (aa), it is understood and agreed that any
deferred rent arrangements entered into, or to be entered into, with landlords
shall be considered to be in the ordinary course of business or consistent with
past practice or industry practice to the extent such deferred rent arrangements
are entered into as a result of the impacts on the Loan Parties business from
COVID-19; and
 
(bb)        Indebtedness incurred pursuant to the Factoring Agreements.
 
For purposes of determining compliance with this Section 6.01, at the time of
incurrence, the Company will be entitled to divide and classify an item of
Indebtedness in more than one of the categories of Indebtedness described above
(or any portion thereof) (other than clause (b) with respect to the ABL
Obligations) without giving pro forma effect to the Indebtedness Incurred
pursuant to any other clause or paragraph of this Section (or any portion
thereof) when calculating the amount of Indebtedness that may be Incurred
pursuant to any such clause or paragraph (or any portion thereof).
 
Accrual of interest, the accretion of accreted value, the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as applicable, amortization of original issue discount, the
accretion of liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies will not be deemed to be an Incurrence of Indebtedness, Disqualified
Stock or Preferred Stock for purposes of this Section 6.01.  In addition,
Guaranties of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included in the determination of such amount
of Indebtedness; provided that the Incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this Section 6.01.
 
For purposes of determining compliance with any U.S. Dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term debt, or first committed or first
Incurred (whichever yields the lower U.S. Dollar equivalent), in the case of
revolving credit debt.  However, if the Indebtedness is Incurred to refinance
other Indebtedness denominated in a foreign currency, and the refinancing would
cause the applicable U.S. Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of the
refinancing, the U.S. Dollar-


99

--------------------------------------------------------------------------------

denominated restriction will be deemed not to have been exceeded so long as the
principal amount of the refinancing Indebtedness does not exceed the principal
amount of the Indebtedness being refinanced.
 
Notwithstanding any other provision of this Section 6.01, the maximum amount of
Indebtedness that the Loan Parties and Restricted Subsidiaries may Incur
pursuant to this Section 6.01 shall not be deemed to be exceeded, with respect
to any outstanding Indebtedness, solely as a result of fluctuations in the
exchange rate of currencies.  The principal amount of any Indebtedness Incurred
to refinance other Indebtedness, if Incurred in a different currency from the
Indebtedness being refinanced, will be calculated based on the currency exchange
rate applicable to the currencies in which the respective Indebtedness is
denominated that is in effect on the date of the refinancing.
 
SECTION 6.02  Restricted Payments.
 
(a)          No Loan Party shall, and no Loan Party shall permit any of the
Restricted Subsidiaries to, directly or indirectly:
 
(i)         declare or pay any dividend or make any distribution on account of
any Loan Party’s or any of the Restricted Subsidiaries’ Equity Interests,
including any payment made in connection with any merger, amalgamation or
consolidation involving the Company (other than (A) dividends or distributions
payable solely in Equity Interests (other than Disqualified Stock) of the
Company; or (B) dividends or distributions by a Restricted Subsidiary so long
as, in the case of any dividend or distribution payable on or in respect of any
class or series of securities issued by a Restricted Subsidiary that is not a
Wholly Owned Subsidiary, a Loan Party or the Restricted Subsidiary which owns
the equity interests of such non-Wholly Owned Subsidiary receives at least its
pro rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities));
 
(ii)         purchase or otherwise acquire or retire for value any Equity
Interests of the Company or any direct or indirect parent of the Company;
 
(iii)       make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
repayment or scheduled maturity, any Junior Indebtedness of the Company or any
other Loan Party (other than the payment, redemption, repurchase, defeasance,
acquisition or retirement of (A) Junior Indebtedness in anticipation of
satisfying a sinking fund obligation or principal installment to the extent not
prohibited by the terms of any applicable subordination provisions and (B)
Indebtedness permitted under clause (h) of Section 6.01); or
 
(iv)         make any Restricted Investment;
 
(all such payments and other actions set forth in subclauses (i) through (iv)
above being collectively referred to as “Restricted Payments”).
 
(b)          The provisions of Section 6.02(a) shall not prohibit:
 
(i)          the payment of any dividend or distribution or the consummation of
any irrevocable redemption within 60 days after the date of declaration thereof,
if at the date of declaration or the giving of notice of such irrevocable
redemption, as applicable, such payment would have complied with the provisions
of this Agreement;
 
100

--------------------------------------------------------------------------------

(ii)        (A)          the redemption, repurchase, retirement or other
acquisition of any Equity Interests (“Retired Capital Stock”) or Junior
Indebtedness of the Company or any Loan Party in exchange for, or out of the
proceeds of, the substantially concurrent sale of, Equity Interests of the
Company or contributions to the equity capital of the Company (other than any
Disqualified Stock or any Equity Interests sold to a Subsidiary of the Company)
(collectively, including any such contributions, “Refunding Capital Stock”); and
 
(B)         the declaration and payment of dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Company) of Refunding Capital Stock;
 
(iii)       the redemption, repurchase, defeasance, or other acquisition or
retirement of Junior Indebtedness of any Loan Party made by exchange for, or out
of the proceeds of the substantially concurrent sale of, new Indebtedness of a
Loan Party, which is Incurred in accordance with Section 6.01 so long as:
 
(A)        the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable), plus any accrued and unpaid interest, of the Junior Indebtedness
being so redeemed, repurchased, defeased, acquired or retired for value (plus
the amount of any premium required to be paid under the terms of the instrument
governing the Junior Indebtedness being so redeemed, repurchased, acquired or
retired, plus any tender premiums, plus any defeasance or other costs, fees and
expenses incurred in connection therewith);
 
(B)        such Indebtedness is subordinated as to right of payment and lien
priority to the Obligations or the related Guarantee of such Loan Party, as the
case may be, at least to the same extent as such Junior Indebtedness so
purchased, exchanged, redeemed, repurchased, defeased, acquired or retired for
value (it being understood that if the Junior Indebtedness so purchased,
exchanged, redeemed, repurchased, defeased, acquired or retired for value is
unsecured, such Indebtedness shall be unsecured);
 
(C)         such Indebtedness has a final scheduled maturity date equal to or
later than the earlier of (x) the final scheduled maturity date of the Junior
Indebtedness being so redeemed, repurchased, acquired or retired and (y) 91 days
following the Maturity Date; and
 
(D)         such Indebtedness has a Weighted Average Life to Maturity at the
time Incurred which is not less than the shorter of (x) the remaining Weighted
Average Life to Maturity of the Junior Indebtedness being so redeemed,
repurchased, defeased, acquired or retired and (y) the Weighted Average Life to
Maturity that would result if all payments of principal on the Junior
Indebtedness being redeemed, repurchased, defeased, acquired or retired that
were due on or after the date that is one year following the Maturity Date;
 
(iv)          so long as no Event of Default is continuing immediately before or
after the making of such Restricted Payment, a Restricted Payment to pay for the
repurchase, retirement or other acquisition for value of Equity Interests of the
Company or any direct or indirect parent of the Company held by any future,
present or former employee, director, officer or consultant of the Company or
any Restricted Subsidiary of the Company or any direct or indirect parent of the
Company pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or other agreement or arrangement; provided,
however, that the aggregate Restricted Payments made under this clause (iv) do
not exceed in any calendar year an


101

--------------------------------------------------------------------------------

amount equal to (x) $10,000,000 plus (y) the value of any shares surrendered by
any such employee, director, officer or consultant, or otherwise withheld by the
Company, in connection with any tax obligation of such employee, director,
officer or consultant (or the payment thereof by the Company or any Restricted
Subsidiary) in an amount not to exceed $4,000,000, with unused amounts in any
calendar year being permitted to be carried over to the next succeeding calendar
year; provided further, however, that such amount in any calendar year may be
increased by an amount not to exceed:
 
(A)         the cash proceeds received by the Company or any of the Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Company or any direct or indirect parent of the Company (to the extent
contributed to the Company) to employees, directors, officers or consultants of
the Company and the Restricted Subsidiaries or any direct or indirect parent of
the Company that occurs after the date hereof and during such calendar year);
plus
 
(B)         the cash proceeds of key man life insurance policies received by the
Company or any direct or indirect parent of the Company (to the extent
contributed to the Company) or the Restricted Subsidiaries after the date hereof
and during such calendar year;
 
(v)         [Reserved];
 
(vi)        [Reserved];
 
(vii)       [Reserved];
 
(viii)      other Restricted Payments that, when taken together with all other
Restricted Payments made pursuant to this clause (viii), would not exceed
$10,000,000 after the date hereof; provided, that no Event of Default exists, in
each case, after giving pro forma effect to such Restricted Payment;
 
(ix)         the distribution, as a dividend or otherwise, of shares of Equity
Interests of Unrestricted Subsidiaries;
 
(x)         [Reserved];
 
(xi)        [Reserved];
 
(xii)       payment of Indebtedness created under the Loan Documents;
 
(xiii)      payment of regularly scheduled interest and principal payments or
reimbursement obligations under letters of credit, in each case, as and when due
in respect of any Indebtedness permitted by this Agreement, other than payments
in respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof;
 
(xiv)      payments constituting the refinancings of Indebtedness to the extent
such refinanced Indebtedness is permitted by Section 6.01;
 
(xv)       payment of secured Indebtedness that becomes due as a result of (A)
any voluntary sale or transfer of any assets securing such Indebtedness or (B)
any casualty or


102

--------------------------------------------------------------------------------

condemnation proceeding (including a disposition in lieu thereof) of any assets
securing such Indebtedness;
 
(xvi)      subject to the terms of the Intercompany Subordination Agreement,
payments of intercompany Indebtedness permitted under Section 6.01 and owed to
any Loan Party;
 
(xvii)     repurchases of Equity Interests that occur or are deemed to occur
upon exercise of stock options or warrants to the extent such Equity Interests
represent a portion of the exercise price of such options or warrants;
 
(xviii)    Restricted Payments by the Company or any Restricted Subsidiary to
allow the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or warrants or upon the conversion or exchange of Equity
Interests of any such Person;
 
(xix)      payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, amalgamation,
merger or transfer of all or substantially all of the assets of the Company and
the Restricted Subsidiaries, taken as a whole, that complies with Section 6.08;
provided that if such consolidation, amalgamation, merger or transfer of assets
constitutes a Change in Control, all Obligations shall have been repaid in full
(or the Event of Default specified in Section 7.01(g) shall have been waived);
and
 
(xx)       Restricted Payments by the Company or any Restricted Subsidiary to
pay (i) any dividend or distribution or (ii) for the repurchase, retirement or
other acquisition for value of Equity Interests of the Company or any direct or
indirect parent of the Company; provided that, in each case, (A) no such
Restricted Payments shall be made before the one year anniversary of the Closing
Date, (B) following the first year anniversary of the Closing Date, no such
Restricted Payments shall be made except, without duplication in any fiscal
year, (1) up to $20,000,000 in any fiscal year in the event that the Loan
Parties shall have satisfied clause (i) of the Payment Conditions before and
immediately after giving effect to such Restricted Payment and the aggregate
principal amount of Term Loans outstanding at such time is less than or equal to
$150,000,000, (2) up to $40,000,000 in any fiscal year in the event that the
Loan Parties shall have satisfied clause (i) or (ii) of the Payment Conditions
before and immediately after giving effect to such Restricted Payment and the
aggregate principal amount of Term Loans outstanding at such time is less than
or equal to $125,000,000, and (3) up to $75,000,000 in any fiscal year in the
event that the Loan Parties shall have satisfied clause (i) or (ii) of the
Payment Conditions before and immediately after giving effect to such Restricted
Payment and the aggregate principal amount of Term Loans outstanding at such
time is less than or equal to $100,000,000 and (D) the aggregate amount of such
Restricted Payments shall not exceed $200,000,000 during the term of this
Agreement.
 
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
prohibit the Loan Parties from paying the indebtedness and obligations under the
Existing Credit Agreement on the Closing Date.
 
Notwithstanding anything else set forth in this Section 6.02 or the definition
of “Permitted Investments” to the contrary, no Restricted Payment or Investment
(other than an Investment in the Company or another Loan Party) of any Material
Intellectual Property, Material Real Property, CARES Act Tax Refund Claim or
Equity Interests of the IPCo JV (other than Restricted Payments of the Equity
Interests of the IPCo JV to the Company or another Loan Party to the extent that
such Restricted Payment (i) does not adversely affect the Administrative Agent’s
Lien on the Equity Interests of the IPCo JV and (ii) is otherwise permitted by
this Agreement and the IpCo JV Consent and Pledge) owned by the Company or


103

--------------------------------------------------------------------------------

another Loan Party shall be permitted under this Agreement without the prior
written consent of the Administrative Agent.
 
As of the date hereof, all of the Subsidiaries of the Company will be Restricted
Subsidiaries.  For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Company and the
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Investments in an amount determined as set forth
in the last sentence of the definition of “Investments.” Such designation will
only be permitted if a Restricted Payment or Permitted Investment in such amount
would be permitted at such time and if such Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary.
 
SECTION 6.03  Limitations on Restrictive Agreements.  No Loan Party shall, or
shall permit any of its Restricted Subsidiaries to, directly or indirectly,
create or otherwise cause or suffer to exist any consensual encumbrance or
consensual restriction which prohibits or limits the ability of:
 
(a)          any Loan Party or Restricted Subsidiary to pay dividends or make
any other distributions to the Company or any Restricted Subsidiary (1) on its
Equity Interests; or (2) with respect to any other interest or participation in,
or measured by, its profits;
 
(b)          any Loan Party or Restricted Subsidiary to make loans or advances
to the Company or any Restricted Subsidiary that is a direct or indirect parent
of such Subsidiary;
 
(c)          any Loan Party to create, incur or permit to exist any Lien in
favor of the Administrative Agent upon the Collateral;
 
except in each case for such encumbrances or restrictions existing under or by
reason of:
 
(i)          (A) contractual encumbrances or restrictions in effect on the date
hereof and (B) contractual encumbrances or restrictions pursuant to this
Agreement, the other Loan Documents, and, in each case, similar contractual
encumbrances effected by any amendments, modifications, restatements, renewals,
supplements, refundings, replacements or refinancings of such agreements or
instruments;
 
(ii)         (A) this Agreement, (B) the ABL Documents, (C) the ABL
Intercreditor Agreement, and (D) the Factoring Agreements;
 
(iii)        applicable law or any applicable rule, regulation or order;
 
(iv)        any agreement or other instrument of a Person acquired by a Loan
Party or any Restricted Subsidiary which was in existence at the time of such
acquisition (but not created in contemplation thereof or to provide all or any
portion of the funds or credit support utilized to consummate such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;
 
(v)         contracts or agreements for the sale of assets to the extent such
sale is not prohibited pursuant to the terms hereof, including any restriction
with respect to a Restricted Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of such
Restricted Subsidiary;


104

--------------------------------------------------------------------------------

(vi)        (A) secured Indebtedness otherwise permitted to be Incurred pursuant
to Section 6.01 and Section 6.07 that limits the right of the debtor to dispose
of or grant Liens on the assets securing such Indebtedness and (B) contractual
encumbrances or restrictions under any agreement governing any Indebtedness
existing as of the Closing Date;
 
(vii)       customary net worth provisions contained in real property leases
entered into by any Loan Party or Restricted Subsidiary, so long as the Company
has determined in good faith that such net worth provisions would not reasonably
be expected to impair the ability of the Company and its Restricted Subsidiaries
to meet their ongoing obligations;
 
(viii)      customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business and relating solely
to the applicable Joint Venture;
 
(ix)        purchase money obligations to the extent not prohibited hereunder
for property acquired and Finance Lease Obligations in the ordinary course of
business;
 
(x)          customary provisions contained in leases, licenses and other
similar agreements entered into in the ordinary course of business;
 
(xi)       any encumbrance or restriction that restricts in a customary manner
the subletting, assignment or transfer of any property or asset that is subject
to a lease, license or similar contract, or the assignment or transfer of any
such lease, license (including without limitation, licenses of intellectual
property) or other contracts;
 
(xii)       other Indebtedness, Disqualified Stock or Preferred Stock (A) of the
Company or any Restricted Subsidiary that is a Loan Party or a Foreign
Subsidiary or (B) of any Restricted Subsidiary that is not a Loan Party or a
Foreign Subsidiary that is not a Loan Party so long as such encumbrances and
restrictions contained in any agreement or instrument will not materially affect
any Loan Party’s ability to make anticipated principal or interest payments on
the Loans (as determined in good faith by the Company in consultation with the
Administrative Agent), provided that in the case of each of clauses (A) and (B),
such Indebtedness, Disqualified Stock or Preferred Stock is permitted pursuant
to Section 6.01;
 
(xiii)      any Investment not prohibited by Section 6.02;
 
(xiv)      customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.03;
 
(xv)       restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
 
(xvi)      any encumbrances or restrictions of the type referred to in Section
6.03(a), (b), or (c) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (xiv) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Company, no more restrictive
with respect to such dividend and other payment restrictions than those
contained in the dividend or other payment restrictions prior


105

--------------------------------------------------------------------------------

to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.
 
For purposes of determining compliance with this Section 6.03, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Equity Interests
and (ii) the subordination of loans or advances made to the Company or a
Restricted Subsidiary to other Indebtedness Incurred by the Company or any such
Restricted Subsidiary shall not be deemed a restriction on the ability to make
loans or advances.
 
SECTION 6.04  Sale of Equity Interests and Assets.  Except as set forth herein,
no Loan Party shall, or shall permit any of its Restricted Subsidiaries to,
sell, transfer, convey, assign or otherwise Dispose of any of its properties or
other assets, including the Equity Interests of any of its Subsidiaries (whether
in a public or a private offering or otherwise), other than:
 
(a)       (x) the Disposition of obsolete, no longer used or useful, surplus,
uneconomic, negligible or worn out machinery, equipment or other fixed assets;
and (y) the Disposition of Intellectual Property (including the abandonment
thereof or surrender or transfer for no consideration), in each case under this
clause (y): (i) in the ordinary course of business, including pursuant to
non-exclusive licenses of Intellectual Property or otherwise as may be required
pursuant to the terms of any lease, sublease, license or sublicense, or (ii)
which, in the reasonable judgment of the Company or any Subsidiary, are
determined to be no longer used or useful, surplus, uneconomical, negligible or
obsolete in the conduct of business;
 
(b)         (x) the sale of inventory and other assets in the ordinary course of
business and (y) in addition to sales of Inventory under the preceding clause
(x), the sale of slow moving inventory outside of the ordinary course (including
in respect of a liquidation thereof); provided that the amount of inventory
Disposed of pursuant to this clause (y) shall be capped in an amount not to
exceed $50,000,000 during the fiscal year ending January 30, 2021 and
$25,000,000 during any fiscal year ending thereafter; provided, further that,
with respect to any such sale pursuant to this clause (y) which (in a single
transaction or a series of related transactions) decreases the Borrowing Base by
$2,500,000 or more (after giving effect thereto), the Borrower Representative
shall have first delivered an updated Borrowing Base Certificate to the
Administrative Agent giving pro forma effect to such sale and demonstrating pro
forma compliance with Section 6.12;
 
(c)        Dispositions permitted by Sections 6.02, 6.07 (solely to the extent
such Liens constitute “Dispositions” as a result of the applicable security
interest), and 6.08; provided, that this clause (c) shall not permit
Dispositions of Material Intellectual Property, Material Real Property, the
CARES Act Tax Refund Claim or Equity Interests of the IPCo JV;
 
(d)        (1) the sale or issuance of any Subsidiary’s Equity Interests to the
Company or any Restricted Subsidiary; provided, however, with respect to any
such sale, such Investment shall not be prohibited by Section 6.02 and (2) the
sale or issuance of Equity Interests of the Company to any employee (and, where
required by law, to any officer or director) under any employment or
compensation plans or to qualify such officers and directors;
 
(e)        the sale of assets that do not constitute Eligible Inventory or
Eligible Credit Card Accounts, Material Real Property, Material Intellectual
Property, the CARES Act Tax Refund Claim or Equity Interests of the IPCo JV
subsequent to the date hereof, so long as (1) no Default or Event of Default
then exists or would result therefrom, (2) each such sale or other disposition
is in an arm’s-length transaction and the respective Borrower or Restricted
Subsidiary receives at least fair market value, and (3) the consideration
received by such Borrower or such Restricted Subsidiary consists of at least 75%


106

--------------------------------------------------------------------------------

cash and is paid at the time of the closing of such sale; provided, however,
that the following shall be deemed to be cash in respect of assets that are not
ABL Priority Collateral: (A) the assumption by the transferee of Indebtedness or
other liabilities contingent or otherwise of the Company or any of its
Restricted Subsidiaries (other than Junior Indebtedness) and the valid release
of the Company or such Restricted Subsidiary, by all applicable creditors in
writing, from all liability on such Indebtedness or other liability in
connection with such Disposition, (B) Indebtedness (other than Junior
Indebtedness) of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that the Company and
each other Restricted Subsidiary are released from any guarantee of payment of
such Indebtedness in connection with such Disposition, and (C) any Designated
Non-cash Consideration received by the Company or any Restricted Subsidiary in
such asset sale having an aggregate Fair Market Value (as determined in good
faith by the Company), taken together with all other Designated Non-cash
Consideration received pursuant to this clause (e) that is at that time
outstanding, not to exceed $25,000,000 (with the Fair Market Value of each item
of Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value);
 
(f)          subject to compliance with the Payment Conditions, the sale of
assets that constitute Eligible Inventory, Eligible In Transit Inventory,
Eligible LC Inventory, Eligible Consigned Inventory or Eligible Credit Card
Accounts subsequent to the date hereof, so long as (1) each such sale or other
disposition is in an arm’s length transaction and the respective Borrower or
Restricted Subsidiary receives at least fair market value and (2) the
consideration received by the Company and its Restricted Subsidiaries in
connection with such sale consists of at least 75% cash and is paid at the time
of the closing of such sale, provided that, with respect to any such sale (in a
single transaction or a series of related transactions) consisting of assets
constituting ABL Priority Collateral or Canadian Collateral of the type eligible
to be included in the Borrowing Base that decreases the Borrowing Base by
$2,500,000 or more (after giving effect thereto), the Borrower Representative
shall have first delivered an updated Borrowing Base Certificate to the
Administrative Agent giving pro forma effect to such sale and demonstrating pro
forma compliance with Section 6.12;
 
(g)          the Disposition of cash and Cash Equivalents;
 
(h)        Dispositions of Accounts in connection with compromise, write down or
collection thereof in the ordinary course of business and consistent with past
practice (it being understood and agreed that for this purpose, “ordinary course
of business” shall give effect to the Company’s business needs, as determined in
its reasonable business judgment, to respond to the impacts on the business,
properties, assets or financial condition of the Loan Parties as a result of the
coronavirus disease known as COVID-19);
 
(i)          leases, subleases, licenses or sublicenses of property (excluding
Material Real Property and only on a non-exclusive basis with respect to
Material Intellectual Property) which do not materially interfere with the
business of Borrowers and their Restricted Subsidiaries and the termination of
such leases, subleases, licenses or sublicenses in the ordinary course of
business (it being understood and agreed that for this purpose, “ordinary course
of business” shall give effect to the Company’s business needs, as determined in
its reasonable business judgment, to respond to the impacts on the business,
properties, assets or financial condition of the Loan Parties as a result of the
coronavirus disease known as COVID-19);
 
(j)          Dispositions of Equity Interests to directors where required by
applicable Requirements of Law or to satisfy other requirements of applicable
Requirements of Law with respect to the ownership of Equity Interests of Foreign
Subsidiaries;
 
107

--------------------------------------------------------------------------------

(k)         Dispositions of Equity Interests of any Joint Venture to the extent
required by the terms of customary buy/sell type arrangements entered into in
connection with the formation of such Joint Venture;
 
(l)          transfer or disposition of property subject to or as a result of a
casualty or condemnation (or agreement in lieu of condemnation) (1) upon receipt
of net cash proceeds of such casualty or (2) to a Governmental Authority as a
result of condemnation (or agreement in lieu of condemnation);
 
(m)        bulk sales or other Dispositions of inventory of a Restricted
Subsidiary not in the ordinary course of business in connection with store
closings, at arm’s length; provided, that (1) the Loan Parties and their
Restricted Subsidiaries shall not close in the aggregate more than 100 stores
during the term of this Agreement, (2) all sales of inventory in connection with
store closings pursuant to this clause (m) shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Administrative Agent and (3) in connection with any Disposition pursuant
to this clause (m) involving greater than $2,500,000 of inventory included in
the Borrowing Base, the Company shall have delivered an updated Borrowing Base
Certificate after giving effect to such bulk sales and demonstrating pro forma
compliance with Section 6.12;
 
(n)         (1) any U.S. Loan Party may Dispose of its property to another U.S.
Loan Party, (2) any Canadian Loan Party may Dispose of its property to another
Canadian Loan Party, (3) any Canadian Loan Party may Dispose of its property to
a U.S. Loan Party, (4) any U.S. Loan Party may Dispose of its property to a
Canadian Loan Party; provided that any Disposition in reliance on this clause
(4) for less than Fair Market Value (as determined in good faith by the Company)
shall be deemed an Investment and must be made in compliance with clause (1) of
the definition of Permitted Investments, (5) any U.S. Loan Party may Dispose of
its property to a Canadian Loan Party in the ordinary course of business, (6)
any Restricted Subsidiary that is not a Loan Party may Dispose of its property
to the Company or any other Restricted Subsidiary, (7) any Loan Party may
Dispose of its property to a Restricted Subsidiary that is not a Loan Party;
provided that any Disposition in reliance on this clause (7) for less than Fair
Market Value (as determined in good faith by the Company) shall be deemed an
Investment and must be made in compliance with clause (1) of the definition of
Permitted Investments; provided, however, with respect a Disposition (in a
single transaction or a series of related transactions) consisting of Eligible
Inventory or Eligible Credit Card Accounts that decreases the Borrowing Base by
$2,500,000 or more (after giving effect thereto), the Borrower Representative
shall have first delivered an updated Borrowing Base Certificate to the
Administrative Agent giving pro forma effect to such Disposition and
demonstrating pro forma compliance with Section 6.12;
 
(o)         Dispositions of any property (excluding Material Intellectual
Property, Material Real Property, the CARES Act Tax Refund Claim and Equity
Interests of the IPCo JV) to the extent that (1) (x) such property is exchanged
for credit against the purchase price of similar replacement property or (y)
such Disposition represents an exchange of assets (including a combination of
Cash Equivalents and assets) for assets related to a Similar Business of
comparable or greater market value or usefulness to the business of the Company
and the Restricted Subsidiaries as a whole, as determined in good faith by the
Company or (z) such Disposition represents a swap of assets or lease, assignment
or sublease of any real or personal property in exchange for services (including
in connection with any outsourcing arrangements) or comparable or greater value
or usefulness to the business of the Company and its Restricted Subsidiaries as
a whole, as determined in good faith by the Company, or (2) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;
 
(p)          Dispositions of assets which constitute Investments or Restricted
Payments, in each case, not prohibited by Section 6.02;
 
108

--------------------------------------------------------------------------------

(q)        Dispositions of property (other than ABL Priority Collateral,
Material Intellectual Property and Material Real Property) in connection with
(i) Sale/Leaseback Transactions for fair value (as determined at the time of the
consummation thereof in good faith by the applicable Loan Party or Restricted
Subsidiary) so long as (x) 75% of the consideration received by such Loan Party
or Restricted Subsidiary from such Sale/Leaseback Transaction is in the form of
cash and (ii) any Sale/Leaseback Transactions between Excluded Subsidiaries;
 
(r)          Dispositions of receivables pursuant to the Factoring Agreements;
 
(s)          Dispositions of assets or issuances of the Company or any
Restricted Subsidiary or sale of Equity Interests of the Company or any
Restricted Subsidiary which assets or Equity Interests so Disposed or issued, in
any single transaction or related series of transactions, have a fair market
value (as determined in good faith by the Company) of less than $5,000,000 per
fiscal year;
 
(t)          Dispositions arising from foreclosure or any similar action with
respect to any property or other asset of the Company or any of its Restricted
Subsidiaries;
 
(u)         any Disposition of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
 
(v)        any Disposition of Equity Interests of a Restricted Subsidiary
pursuant to an agreement or other obligation with or to a Person (other than the
Company or a Restricted Subsidiary) from whom such Restricted Subsidiary was
acquired or from whom such Restricted Subsidiary acquired its business and
assets (having been newly formed in connection with such acquisition), in each
case following the date hereof, made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;
 
(w)        Dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings (it being understood and agreed that for this
purpose, “ordinary course of business” shall give effect to the Company’s
business needs, as determined in its reasonable business judgment, to respond to
the impacts on the business, properties, assets or financial condition of the
Loan Parties as a result of the coronavirus disease known as COVID-19) and
exclusive of factoring or similar arrangements;
 
(x)          to the extent constituting a Disposition, any surrender, expiration
or waiver of contract rights or the settlement, release, recovery on or
surrender of contract, tort or other claims of any kind; and
 
(y)         Dispositions of real property, other than Material Real Property,
(x) for the purpose of resolving minor title disputes or defects, including
encroachments and lot line adjustments, (y) for the purpose of granting
easements, rights of way or access and egress agreements; or (z) to any
Governmental Authority in consideration of the grant, issuance, consent or
approval of or to any development agreement, change of zoning or zoning
variance, permit or authorization in connection with the conduct of any Loan
Party’s business, in each case which does not materially interfere with the
business conducted on such real property.
 
Notwithstanding anything else set forth in this Section 6.04 to the contrary, no
Disposition (other than a Disposition to another Loan Party) of any Material
Intellectual Property, Material Real Property, CARES Act Tax Refund Claim or
Equity Interests of the IPCo JV owned by the Company or another Loan Party shall
be permitted under this Agreement without the prior written consent of the
Administrative Agent.
 
109

--------------------------------------------------------------------------------

SECTION 6.05  Affiliate Transactions.  No Loan Party shall, and no Loan Party
shall permit any of the Restricted Subsidiaries to, directly or indirectly, make
any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction or series of transactions, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate of the Company (each of the foregoing, an “Affiliate Transaction”)
involving aggregate consideration in excess of $5,000,000 or services and goods
with a market value (as determined in good faith by the Company) in excess of
$5,000,000, provided that, the foregoing shall not apply to the following:
 
(a)         Affiliate Transactions on terms that are not materially less
favorable to the relevant Loan Party or the Restricted Subsidiary than those
that could have been obtained in a comparable transaction by the relevant Loan
Party or such Restricted Subsidiary with an unrelated Person and that are fully
disclosed to the Administrative Agent prior to the consummation thereof, if they
involve one or more payments by the Company or any of its Subsidiaries in excess
of $5,000,000 for any single transaction or series of related transactions;
 
(b)          transactions between or among the Company and/or any of the
Restricted Subsidiaries (or any entity that becomes a Restricted Subsidiary as a
result of such transaction);
 
(c)          Restricted Payments permitted by Section 6.02 and Permitted
Investments;
 
(d)        the payment of reasonable and customary fees and reimbursement of
out-of-pocket expenses paid to, and indemnity provided on behalf of, officers,
directors, employees or consultants of the Company, any Restricted Subsidiary,
or any direct or indirect parent of the Company;
 
(e)         transactions in which the Company or any Restricted Subsidiary, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Company or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (a) of this Section 6.05;
 
(f)          payments or loans (or cancellation of loans) to officers,
directors, employees or consultants which are approved by a majority of the
Board of Directors of the Company in good faith;
 
(g)         any agreements or transactions disclosed on Schedule 6.05 hereto and
any amendment thereto (so long as any such agreement together with all
amendments thereto, taken as a whole, is not more disadvantageous to the Lenders
in any material respect than the original agreement as in effect on the date
hereof) or any transaction contemplated thereby as determined in good faith by
the Company;
 
(h)          the issuance of Equity Interests (other than Disqualified Stock) of
the Company to any Person;
 
(i)          (A) transactions with customers, clients, suppliers or purchasers
or sellers of goods or services, or transactions otherwise relating to the
purchase or sale of goods or services, in each case in the ordinary course of
business and otherwise in compliance with the terms of this Agreement, which are
fair to Company and the Restricted Subsidiaries in the reasonable determination
of the Board of Directors or the senior management of Company, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party or (B) transactions with Joint Ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business and consistent with
past practice; provided, however, with respect to any consideration made to a
Loan Party or its Restricted Subsidiaries by Joint Ventures, the applicable Loan
Party or Restricted Subsidiary shall receive at least Fair Market Value for the
goods or services of such transaction;
 
110

--------------------------------------------------------------------------------

(j)          the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, management equity plans, stock option and stock ownership plans or
similar employee benefit plans approved by the Board of Directors of the
Company, or the Board of Directors of a Restricted Subsidiary, as applicable, in
good faith;
 
(k)         any contribution to the capital of the Company;
 
(l)          transactions permitted by, and complying with, Section 6.08;
 
(m)        transactions between the Company or any Restricted Subsidiary and any
Person, a director of which is also a director of the Company or any direct or
indirect parent of Company; provided, however, that such director abstains from
voting as a director of the Company or such direct or indirect parent of the
Company, as the case may be, on any matter involving such other Person;
 
(n)         pledges of Equity Interests of Unrestricted Subsidiaries;
 
(o)          the formation and maintenance of any consolidated group or subgroup
for Tax, accounting or cash pooling or management purposes in the ordinary
course of business and not for the purpose of circumventing any covenant set
forth in this Agreement;
 
(p)          any employment agreements entered into by the Company or any
Restricted Subsidiary and their respective officers and employees in the
ordinary course of business;
 
(q)        transactions undertaken in good faith (as certified by a responsible
financial or accounting officer of the Company in an Officer’s Certificate) for
the purpose of improving the consolidated Tax efficiency of the Company and its
Subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement;
 
(r)          non-exclusive licenses of Intellectual Property to or among
Borrowers, their respective Subsidiaries and their Affiliates; and
 
(s)          advances for commissions, travel and similar purposes in the
ordinary course of business to directors, officers and employees.
 
SECTION 6.06  Amendments of Certain Documents; Line of Business.  No Loan Party
shall amend its charter, bylaws or other organizational documents in any manner
materially adverse to the interest of the Lenders or such Loan Party’s duty or
ability to repay the Obligations.  No Loan Party shall engage in any business
other than the (i) operation of designer and name brand shoe stores and related
accessories or operation of licensed shoe departments substantially as conducted
and operated by such Loan Party or Subsidiary during the fiscal year in
existence as of the date hereof, (ii) marketing, designing, sourcing and
distributing footwear, handbags, accessories and apparel and licensing related
intellectual property and (iii) any other business reasonably related,
incidental, ancillary or complementary thereto or that is a reasonable
extension, development or expansion thereof (“Similar Business”).
 
SECTION 6.07  Liens.  No Loan Party shall, and no Loan Party shall permit any of
its Restricted Subsidiaries to, directly or indirectly, create, Incur or suffer
to exist any Lien, other than Permitted Liens, on any asset or property of such
Loan Party or Restricted Subsidiary.
 
With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the Incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount


111

--------------------------------------------------------------------------------

of such Indebtedness.  The “Increased Amount” of any Indebtedness shall mean any
increase in the amount of such Indebtedness in connection with any accrual of
interest, the accretion of accreted value, the amortization of original issue
discount, the payment of interest in the form of additional Indebtedness with
the same terms or in the form of common stock of the Company, the payment of
dividends on Preferred Stock in the form of additional shares of Preferred Stock
of the same class, accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies or increases in the
value of property securing Indebtedness described in clause (3) of the
definition of “Indebtedness.”
 
SECTION 6.08  Mergers, Amalgamations, Fundamental Changes, Etc.
 
(a)         No Loan Party shall, or shall permit any of its Restricted
Subsidiaries to, directly or indirectly, by operation of law or otherwise, enter
into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except that:
 
(i)         (x) any U.S. Loan Party may consolidate, amalgamate or merge into
another U.S. Loan Party or another Person that becomes a U.S. Loan Party
(provided, however, with respect to any such consolidation, amalgamation or
merger involving the Company, the Company shall be the surviving person) and (y)
any Canadian Loan Party may consolidate, amalgamate or merge into another
Canadian Loan Party or another Person that becomes a Canadian Loan Party
(provided, however, with respect to any such consolidation, amalgamation or
merger involving the Canadian Borrower, the Canadian Borrower shall be a
surviving person);
 
(ii)         (x) any Domestic Subsidiary or Canadian Subsidiary may be merged,
amalgamated or consolidated with or into a U.S. Loan Party (provided that such
U.S. Loan Party shall be the continuing or surviving entity) and (y) any
Canadian Subsidiary may be merged, amalgamated or consolidated with or into a
Canadian Loan Party (provided that such Canadian Loan Party shall be the
continuing or surviving entity);
 
(iii)       any Subsidiary that is not a Loan Party may be merged, amalgamated
or consolidated with or into any other Subsidiary that is not a Loan Party;
provided that if one Subsidiary to such merger, amalgamation or consolidation is
a Wholly Owned Subsidiary, the Wholly Owned Subsidiary shall be the continuing
or surviving entity;
 
(iv)        (x) any U.S. Loan Party may Dispose of any or all of its assets to
another U.S. Loan Party, (y) any Canadian Loan Party may Dispose of any or all
of its assets to another Canadian Loan Party or any U.S. Loan Party, and (z) any
Subsidiary which is not a Loan Party may Dispose of any or all of its assets to,
or enter into any merger, amalgamation or consolidation with, (1) a Borrower or
any Guarantor (upon voluntary liquidation or otherwise), or (2) a Subsidiary
that is not a Guarantor if the Subsidiary making the Disposition is not a
Guarantor;
 
(v)          any Investment not prohibited by Section 6.02 may be structured as
a merger, consolidation or amalgamation;
 
(vi)        any Subsidiary may be dissolved or liquidated so long the
Dispositions of assets of such Person in connection with such liquidation or
dissolution are to Persons entitled to receive such assets in accordance with
Section 6.04;
 
(vii)       any Subsidiary may enter into any merger, amalgamation or
consolidation in connection with, or to effectuate, a Disposition not otherwise
prohibited by Section 6.04; and
 
112

--------------------------------------------------------------------------------

(viii)      Restricted Subsidiary may Dispose of any or all of its assets in
connection with, or to effectuate, a Disposition not otherwise prohibited by
Section 6.04.
 
(b)         No Loan Party shall (a) change its name as it appears in official
filings in the state or province of incorporation or organization, (b) change
its chief executive office, (c) change the type of entity that it is, (d) change
its organization identification number, if any, issued by its state or province
of incorporation or other organization, or (e) change its state or province of
incorporation or organization, in each case, unless the Administrative Agent
shall have received written notice of such change within 5 Business Days (or
such longer period as the Administrative Agent may agree in its sole discretion)
following such change and any reasonable action requested by the Administrative
Agent in connection with such change to continue at all times following such
change for the Administrative Agent to have a valid, legal and perfected
security interest in all the Collateral in which a security interest may be
perfected by a filing under the Uniform Commercial Code (or its equivalent in
any applicable jurisdiction), for the benefit of the Secured Parties have been
made or will have been made within 10 days following such change (or such longer
period as the Administrative Agent may agree in its sole discretion).
 
(c)          No Loan Party shall change its fiscal year from the basis in effect
on the date hereof without having first provided to the Administrative Agent
thirty (30) days’ prior written notice thereof.
 
(d)         No Loan Party will change the basis of accounting upon which its
financial statements are prepared for purposes of this Agreement, other than
changes to comply with changes in GAAP other than with the consent of the
Administrative Agent.
 
SECTION 6.09  Sanctions; Anti-Terrorism Laws.  No Loan Party shall, directly or
indirectly, nor shall any Loan Party permit any Subsidiary to directly or
indirectly, use the proceeds of any Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary (i) to fund, finance or facilitate any
activities of or business with any individual or entity, or in any Sanctioned
Country, that, at the time of such funding, is the subject of Sanctions except
(A) as otherwise permitted pursuant to a license granted by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or (B) otherwise
to the extent permissible for a Person required to comply with Sanctions, or
(ii) or in any other manner that will result in a violation of Sanctions by any
party hereto.  No Loan Party shall, directly or indirectly, nor shall any Loan
Party permit any Subsidiary to directly or indirectly, use the proceeds of any
Loans for any purpose which would breach any Anti-Terrorism Laws applicable to
any Loan Party or Subsidiary, including the United States Foreign Corrupt
Practices Act of 1977, the Corruption of Foreign Public Officials Act (Canada),
the UK Bribery Act 2010, and other similar anti-corruption legislation in any
jurisdiction in which any Loan Party or any of its Subsidiaries is located or is
doing material business.  Notwithstanding the foregoing, the representations and
covenants made in this Section 6.09 shall not be made by nor apply to any Person
that qualifies as a corporation that is registered or incorporated under the
laws of Canada or any province thereof and that carries on business in whole or
in part in Canada within the meaning of Section 2 of the Foreign
Extraterritorial Measures (United States) Order, 1992 passed under the Foreign
Extraterritorial Measures Act (Canada) in so far as such representations would
result in a violation of or conflict with the Foreign Extraterritorial Measures
Act (Canada) or any similar law.
 
SECTION 6.10  Restrictions on Certain Subsidiaries.  Each of Ebuys, Article II
JV and BC/VC shall not own, acquire, lease, possess or otherwise maintain any
material assets except those held by such entities on the date hereof.


SECTION 6.11  Canadian Pension Plans. The Loan Parties shall not (a) contribute
to or assume an obligation to contribute to any Canadian Defined Benefit Plan,
without the prior written consent of the Administrative Agent (consent not to be
unreasonably withheld), or (b) acquire an interest in any Person
 
113

--------------------------------------------------------------------------------

(other than pursuant to a Permitted Acquisition) if such Person sponsors,
maintains or contributes to, or at any time in the five-year period preceding
such acquisition has sponsored, maintained, or contributed to a Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent
(consent not to be unreasonably withheld).
 
SECTION 6.12  Minimum Availability. The Company will not permit Availability at
any time to be less than the greater of (a) $30,000,000 and (b) 10% of the
Maximum Credit Amount.
 
SECTION 6.13 Minimum Consolidated EBITDA. At any time that Liquidity is less
than $150,000,000, the Company will not permit Consolidated EBITDA as at the end
of any period set forth below ending at the end of a fiscal month, beginning
with the fiscal month ending August 31, 2020, for the periods set forth below
then ended to be less than the correlative amount indicated:
 
Fiscal Period
 
Consolidated EBITDA
 
1 month ended September 30, 2020
 
$
15,200,000
 
2 months ended October 31, 2020
 
$
40,900,000
 
3 months ended November 30, 2020
 
$
41,000,000
 
4 months ended December 31, 2020
 
$
57,600,000
 
5 months ended January 31, 2021
 
$
69,200,000
 
6 months ended February 28, 2021
 
$
50,400,000
 
7 months ended March 31, 2021
 
$
85,300,000
 
8 months ended April 30, 2021
 
$
94,400,000
 
9 months ended May 31, 2021
 
$
115,700,000
 
10 months ended June 30, 2021
 
$
134,000,000
 
11 months ended July 31, 2021
 
$
135,200,000
 
12 months ended August 31, 2021
 
$
146,700,000
 
12 months ended September 30, 2021
 
$
142,300,000
 
12 months ended October 31, 2021
 
$
138,800,000
 
12 months ended November 30, 2021
 
$
152,300,000
 
12 months ended December 31, 2021
 
$
147,200,000
 
12 months ended January 31, 2022
 
$
130,600,000
 
12 months ended February 28, 2022
 
$
125,000,000
 



114

--------------------------------------------------------------------------------

Fiscal Period
 
Consolidated EBITDA
 
12 months ended March 31, 2022
 
$
135,000,000
 
12 months ended April 30, 2022
 
$
140,000,000
 
12 months ended May 31, 2022
 
$
145,000,000
 
12 months ended June 30, 2022
 
$
150,000,000
 
12 months ended July 31, 2022
 
$
150,000,000
 
12 months ended August 31, 2022
 
$
155,000,000
 
12 months ended September 30, 2022
 
$
160,000,000
 
12 months ended October 31, 2022
 
$
165,000,000
 
12 months ended November 30, 2022
 
$
170,000,000
 
12 months ended December 31, 2022 and each 12 month period ended thereafter
 
$
175,000,000
 



SECTION 6.14  Loan Party Accounts. The Company will not consent to any amendment
or other modification of the ABL Documents that would permit the wholesale
Accounts or other Accounts of any Loan Party or Restricted Subsidiary to be
included in the calculation of the Borrowing Base.
 
ARTICLE VII.
 
EVENTS OF DEFAULT
 
If any of the following events shall occur and shall not have been waived in
accordance with Section 9.02, it shall constitute an “Event of Default” (it
being understood and agreed that such events shall give effect to the grace
period, if any, explicitly provided for such event as set forth below):
 
(a)         any Loan Party shall fail to pay (i) any interest on any Loan, fees
or any other amounts hereunder or under any other Loan Document within three (3)
Business Days after the same become due and payable by it or (ii) any principal
of any Loan when and as the same shall become due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
in the currency required hereunder; or
 
(b)         any representation or warranty made or deemed made by or on behalf
of any Loan Party in any Loan Document (whether made on behalf of itself or
otherwise) or by any Loan Party (or any of its officers) in connection with any
Loan Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof (including, without limitation, any
representation made in any Borrowing Base Certificate), shall prove to have been
incorrect in any material respect when made or deemed made (other than a
representation, warranty, certification or statement qualified by materiality or
reference to the absence of a Material Adverse Effect, in which event such
representation, warranty, certification or statement shall prove to have been
false or misleading in any respect); or
 
115

--------------------------------------------------------------------------------

(c)         (i) any Loan Party shall fail to perform or observe any covenant
contained in Section 5.01, 5.02(a), 5.03 (solely as to the existence of each
Borrower), 5.07, 5.10, 5.11, 5.17, Article VI, Section 6(j) of the U.S. Security
Agreement or Section 6(j) of the Canadian Security Agreement, (ii) any Loan
Party shall fail to perform or observe any covenant contained in Section 5.02
(other than 5.02(a)), 5.05 or 5.15 if the failure to perform or observe such
covenant shall continue unremedied for five (5) Business Days; and (iii) any
Loan Party shall fail to perform or observe such other term, covenant or
agreement contained in any other Section of this Agreement or any Loan Document
on its part to be performed or observed if the failure to perform or observe
such other term, covenant or agreement shall remain unremedied for 30 days after
the earlier to occur of (x) the Administrative Agent’s (given at the request of
any Lender) notifying a Responsible Officer of the Borrower Representative of
such default, or (y) the obtaining of knowledge of such default by any
Responsible Officer of any Loan Party; or
 
(d)         a default or breach shall occur under (i) any ABL Document or (ii)
any other agreement, document or instrument to which any Loan Party is a party
that is not cured within any applicable grace period therefor, and such default
or breach (A) involves the failure to make any payment when due in respect of
any Indebtedness (other than the Obligations) of any Loan Party in an aggregate
amount of not less than $30,000,000, or (B) causes or permits any holder of such
other Indebtedness or a trustee thereof, with the giving of notice, if required,
to cause such Indebtedness or a portion thereof in excess of $30,000,000 in the
aggregate outstanding principal amount to become due prior to its stated
maturity, or cash collateral in respect thereof (in excess of $30,000,000) is
demanded as a result of any such breach or default, in each case, regardless of
whether such right is exercised, by such holder or trustee; provided that this
clause (d)(ii)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or
 
(e)         any Loan Party shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against any Loan Party seeking to
adjudicate it bankrupt or insolvent, or seeking receivership, interim
receivership, liquidation, winding up, reorganization, arrangement, adjustment,
rescheduling, protection, relief, or composition, of it or its debts under any
Insolvency Laws, or seeking the entry of an order for relief or the appointment
of a receiver, interim receiver, monitor, trustee, custodian, sequestrator,
conservator or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of sixty (60) days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, interim receiver, monitor, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or any Loan Party shall take any corporate action to authorize any
of the actions set forth above in this subsection (e); or
 
(f)          one or more judgments or orders for the payment of money in excess
of $20,000,000 in the aggregate shall be rendered against any Loan Party and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of thirty (30)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this subsection (f) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party and a third-party insurer
covering full payment of such unsatisfied amount and (B) such insurer has been
notified, and has not disputed the claim made for payment, of the amount of such
judgment or order; or
 
(g)         a Change in Control shall have occurred; or
 
116

--------------------------------------------------------------------------------

(h)         any of the following events or conditions shall have occurred and
such event or condition, when aggregated with any and all other such events or
conditions set forth in this subsection (h), has resulted or is reasonably
expected to result in liabilities of the Loan Parties and/or the ERISA
Affiliates in an aggregate amount that would have a Material Adverse Effect:
 
(i)          any ERISA Event shall have occurred with respect to a Plan; or
 
(ii)         any of the Loan Parties or any of the ERISA Affiliates shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan; or
 
(iii)        any of the Loan Parties or any of the ERISA Affiliates shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is insolvent or is being terminated, within the meaning of Title IV of
ERISA, or has been determined to be in “endangered” or “critical” status within
the meaning of Section 432 of the Code or Section 305 of ERISA and, as a result
of such insolvency, termination or determination, the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all of the
Multiemployer Plans that are insolvent, being terminated or in endangered or
critical status at such time have been or will be increased over the amounts
contributed to such Multiemployer Plans for the plan years of such Multiemployer
Plans immediately preceding the plan year in which such reorganization,
insolvency or termination occurs; or
 
(iv)        any failure to satisfy the applicable minimum funding standards
under Section 412(a) of the Code or Section 302(a) of ERISA, whether or not
waived, shall exist with respect to one or more of the Plans; or
 
(v)         any Lien shall exist on the property and assets of any of the Loan
Parties or any of the ERISA Affiliates in favor of the PBGC;
 
(vi)        a Canadian Pension Event shall have occurred; or
 
(vii)       any Lien arises (save for contribution amounts not yet due) in
connection with any Canadian Pension Plans; or
 
(i)         (i) any provision of any Loan Document, at any time after its
execution and delivery and for any reason, ceases to be in full force and effect
(other than as a result of the gross negligence or willful misconduct of the
Administrative Agent); or any Loan Party or any Affiliate thereof contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies in writing that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind in writing any provision of any Loan Document or seeks to
avoid or limit any Lien purported to be created under any Collateral Document;
or (ii) any Lien purported to be created under any Collateral Document shall
cease to be, or shall be asserted by any Loan Party or any Affiliate thereof not
to be, a valid and perfected Lien on Collateral with a value in excess of
$7,500,000, with the priority required by the applicable Collateral Document
(other than as a result of the gross negligence or willful misconduct of the
Administrative Agent); or
 
(j)          there shall occur any material uninsured damage (for the avoidance
of doubt, for purposes hereof, except with respect to Material Intellectual
Property or Material Real Property, any loss insured by self-insurance shall not
constitute uninsured damage) to or loss, theft or destruction of any of the
Collateral with a book value (determined in accordance with GAAP) in excess of
$7,500,000 in the aggregate, or any of the Loan Parties’ assets with a book
value (determined in accordance with GAAP) in


117

--------------------------------------------------------------------------------

excess of $7,500,000 in the aggregate are attached, seized, levied upon or
subjected to a writ or distress warrant; or such come within the possession of
any receiver, manager, receiver and manager, trustee, custodian or assignee for
the benefit of creditors and the same is not cured within thirty (30) days
thereafter; or
 
(k)         the Loan Parties are enjoined, restrained or in any way prevented by
the order of any court or any Governmental Authority from conducting all or any
material part of their business for more than fifteen (15) consecutive Business
Days (for the avoidance of doubt, this clause (k) shall not apply to any such
order of any court or Governmental Authority related to the COVID-19 pandemic);
or
 
(l)          the indictment of any Loan Party or any of its Restricted
Subsidiaries under any applicable criminal statute in the United States or
Canada, or commencement of criminal or civil proceedings in the United States or
Canada against any Loan Party or any of its Restricted Subsidiaries pursuant to
which statute or proceedings the penalties or remedies sought include forfeiture
to any Governmental Authority in the United States or Canada of any material
portion of the property of such Person;
 
then, and in every such Event of Default (other than an Event of Default with
respect to the Loan Parties described in clause (e) of this Article), and at any
time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower Representative, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments,
whereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), whereupon the principal of the Loans so declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Loan Parties; and in the case
of any event with respect to the Loan Parties described in clause (e) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder, shall automatically
become due and payable, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Loan Parties.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
increase the rate of interest applicable to the Loans and other Obligations to
the extent set forth in this Agreement and exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC or the PPSA, as
applicable.
 
ARTICLE VIII.
 
THE ADMINISTRATIVE AGENT
 
SECTION 8.01  Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders hereby
grants to the Administrative Agent any required powers of attorney to execute
any Collateral Document governed by the laws of such jurisdiction on such
Lender’s behalf. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Loan Parties shall not have


118

--------------------------------------------------------------------------------

rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
 
The Lenders and the other Secured Parties hereby irrevocably authorize the
Administrative Agent to, without any further consent of any Lender or any other
Secured Party, enter into the ABL Intercreditor Agreement and any other
intercreditor agreement with the collateral agent or other representatives of
the holders of Indebtedness that is permitted to be secured by a Lien on the
Collateral that is permitted (including with respect to priority) under this
Agreement and to subject the Liens on the Collateral securing the Obligations to
the provisions thereof (any of the foregoing, an “Intercreditor Agreement”). The
Lenders and the other Secured Parties irrevocably agree that (x) the
Administrative Agent may rely exclusively on a certificate of a Responsible
Officer of the Borrower Representative as to whether any such other Liens are
permitted and (y) the ABL Intercreditor Agreement or any other Intercreditor
Agreement referred to in the foregoing sentence, entered into by the
Administrative Agent, shall be binding on the Secured Parties, and each Lender
and other Secured Party hereby agrees that it will take no actions contrary to
the provisions of the ABL Intercreditor Agreement or, if entered into and if
applicable, any other Intercreditor Agreement.
 
For the purposes of the grant of security by any Borrower or any other Loan
Party pursuant to the laws of the Province of Quebec, each of the Lenders, on
behalf of itself and any of its Affiliates that are Secured Parties hereby
irrevocably appoints and authorizes the Administrative Agent to act as the
hypothecary representative (in such capacity, the “Attorney”) of the Secured
Parties, as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on their behalf, and for their benefit, any
hypothec granted by any Loan Party in favour of the Attorney, and to exercise
such powers and duties that are conferred upon the Attorney under any applicable
deed of hypothec. The Attorney shall: (a) have the sole and exclusive right and
authority to exercise, except as may be otherwise specifically restricted by the
terms hereof, all rights and remedies given to the Attorney pursuant to any deed
of hypothec, applicable laws or otherwise, (b) benefit from and be subject to
all provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders, and (c) be entitled to
delegate from time to time any of its powers or duties under any deed of
hypothec on such terms and conditions as it may determine from time to time. Any
person who becomes a Lender hereunder shall, by its execution of an Assignment
and Assumption, be deemed to have consented to and confirmed the appointment of
the Attorney as aforesaid and to have ratified, as of the date it becomes a
Lender hereunder, all actions taken by the Attorney in such capacity. The
substitution of the Administrative Agent pursuant to the provisions of this
Article VIII shall also constitute the substitution of the Attorney and any
successor Administrative Agent shall automatically (and without any further act
or formality) become the successor Attorney for the purposes of each deed of
hypothec referred to above.
 
SECTION 8.02  Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.
 
SECTION 8.03  Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties,


119

--------------------------------------------------------------------------------

regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere in any
Loan Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Ineligible Institutions or Disqualified Institutions.  Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is an Ineligible Institution or a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Ineligible Institution or Disqualified Institution.
 
SECTION 8.04  Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
SECTION 8.05  Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Documents by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
 
SECTION 8.06  Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by


120

--------------------------------------------------------------------------------

notifying the Lenders and the Borrower Representative. Upon receipt of any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower Representative and with the consent of the Borrower Representative
(unless an Event of Default shall have occurred and be continuing), to appoint a
successor; provided, however, in no event shall any successor Administrative
Agent be a Disqualified Institution without the prior written consent of the
Borrower Representative. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrowers and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrowers,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest) and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that until
the time the Required Lenders appoint a successor Administrative Agent as
provided herein, (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender. Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article, Section 2.17(d) and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.
 
SECTION 8.07  Non-Reliance.
 
(a)         Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative


121

--------------------------------------------------------------------------------

Agent or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrowers and their Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.
 
(b)         Each Lender hereby agrees that (i) it has requested a copy of each 
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use and it will not share the Report with any Loan
Party or any other Person except as otherwise permitted pursuant to this
Agreement; and (v) without limiting the generality of any other indemnification
provision contained in this Agreement, (A) it will hold the Administrative Agent
and any such other Person preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any extension of credit that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (B) it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorneys’ fees) incurred by the
Administrative Agent or any such other Person as the direct or indirect result
of any third parties who might obtain all or part of any Report through the
indemnifying Lender.
 
SECTION 8.08  Other Agency Titles. The joint bookrunners and joint lead
arrangers, co-syndication agents, and co-documentation agents shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as joint
bookrunners and joint lead arrangers, co-syndication agents, and
co-documentation agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
 
SECTION 8.09  Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.
 
(a)          The Lenders are not partners or co-venturers, and no Lender shall
be liable for the acts or omissions of, or (except as otherwise set forth herein
in case of the Administrative Agent) authorized to act for, any other Lender.
The Administrative Agent shall have the exclusive right on behalf of the Lenders
to enforce the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.
 
(b)        In its capacity, the Administrative Agent is a “representative” of
the Secured Parties within the meaning of the term “secured party” as defined in
the New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which


122

--------------------------------------------------------------------------------

it is a party and to take all action contemplated by such documents. Each Lender
agrees that no Secured Party (other than the Administrative Agent) shall have
the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties upon the terms of the Collateral Documents. In the event
that any Collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, the Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Loan Documents necessary or appropriate to grant and perfect
a Lien on such Collateral in favor of the Administrative Agent on behalf of the
Secured Parties.
 
SECTION 8.10  [Reserved].
 
SECTION 8.11  No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on Administrative Agent
to carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any Sanctions or other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of their Borrowers, their Affiliates or their agents, the other Loan
Documents or the transactions hereunder or contemplated hereby: (i) any identity
verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such Sanctions or Anti-Terrorism Laws.
 
ARTICLE IX.
 
MISCELLANEOUS
 
SECTION 9.01  Notices.
 
(a)        Except in the case of notices and other communications expressly
permitted to be given by telephone or otherwise, all notices and other
communications provided for herein shall be in writing and shall be delivered by
Electronic Systems (and subject in each case to paragraph (b) below) or by hand
or overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:
 
(i)          if to any Loan Party, to the Borrower Representative at:
 
Designer Brands Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: Jared Poff, CFO
Email: jaredpoff@designerbrands.com


and


Designer Brands Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: Michelle Krall, Esq., General Counsel
Email: michellekrall@dswinc.com


123

--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):


Vorys, Sater, Seymour and Pease LLP
52 E. Gay Street
Columbus, Ohio 43215
Attention: Nici Workman, Esq.
Email: nnworkman@vorys.com


Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attention:   Michael S. Benn, MSBenn@wlrk.com;
Neil M. Snyder, NMSnyder@wlrk.com;
Sumita Ahuja, SAhuja@wlrk.com


(ii)          if to the Administrative Agent at:
 
Sixth Street Specialty Lending, Inc.
2100 McKinney Ave, Suite 1500
Dallas Texas 75201
Attn: Joshua Peck; Sixth Street Legal
E-mail: jpeck@tpg.com; TSSPlegal@tpg.com;
tslxagency@alterdomus.com


with a copy to (which shall not constitute notice):
 
Proskauer Rose LLP
Eleven Times Square
New York, New York  10036-8299
Attention:  Frederic L. Ragucci, Esq.
Telephone:  212-969-3000
Email: fragucci@proskauer.com


(iii)        if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.
 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.
 
(b)         Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. In the case of notices
from the Borrower Representative to the Administrative Agent, such acceptable
and approved Electronic Systems include email to the


124

--------------------------------------------------------------------------------

Administrative Agent at the email addresses identified above or as otherwise
designated in writing pursuant to Section 9.01(c) below. All such notices and
other communications (i) sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return email or other
written acknowledgement), and (ii) posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient, at
its email address as described in the foregoing clause (i), of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day of the recipient.
 
(c)         Any party hereto may change its address, facsimile number or email
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
(d)          Electronic Systems.
 
(i)          Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.
 
(ii)       Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third- party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrowers or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System (other than for direct or actual damages resulting from the gross
negligence, bad faith or willful misconduct of, or the material breach of the
Loan Documents by, such Person, in each case, as determined by a final and
non-appealable judgment of a court of competent jurisdiction).  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.
 
SECTION 9.02  Waivers; Amendments.
 
(a)         No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would


125

--------------------------------------------------------------------------------

otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.
 
(b)         Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders (or the Administrative Agent acting at
the direction of the Required Lenders) (with a copy of all such amendments
provided to the Administrative Agent) or (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable hereunder,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby (except (1) in connection with the
waiver of applicability of any post-default increase in interest rates, which
waiver shall be effective with the consent of the Required Lenders or (2) that
any amendment or modification of defined terms used in the determination of the
Borrowing Base shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (ii)), (iii) postpone any scheduled date of payment
of the principal amount of any Loan, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (except (1)
in connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Required
Lenders and (2) that any amendment or modification of defined terms used in the
determination of the Borrowing Base shall not constitute a reduction in the rate
of interest or fees for purposes of this clause (iii)), (iv) change Section
2.18(b) or (d) in a manner that would alter the manner in which payments are
shared, without the written consent of each Lender (other than any Defaulting
Lender), (v) [reserved], (vi) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (vii) change Section 2.20, without
the consent of each Lender (other than any Defaulting Lender), (viii) release
any Borrower from the Obligations or Loan Party from its obligation under its
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (ix) except as provided in clause (c) of this Section or
in any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent (it being understood that any
amendment to Section 2.20 shall require the consent of the Administrative
Agent). The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04, and this Agreement
may be amended without any additional consents in connection with a successor
LIBO Rate in the manner contemplated by Section 2.14(b).  Additionally, without
the consent of any Lender, the Loan Parties and the Administrative Agent may (in
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any


126

--------------------------------------------------------------------------------

new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.  Notwithstanding the foregoing, the Fee Letter and any other fee
letters entered into after the date hereof may be amended in accordance with the
terms thereof.
 
(c)        The Secured Parties hereby irrevocably authorize the Administrative
Agent, without further consent by the Secured Parties, (i) to release any Liens
granted to the Administrative Agent by the Loan Parties on any Collateral (A)
upon the termination of all the Commitments, payment and satisfaction in full in
cash of all Obligations (other than Unliquidated Obligations), (B) constituting
property being sold or disposed of to a Person that is not (and is not required
to become) a Loan Party in a transaction permitted by this Agreement (and the
Administrative Agent may rely conclusively on any certificate to that effect,
without further inquiry), and, to the extent that the property being sold or
disposed of constitutes 100% of the Equity Interest of a Subsidiary, the
Administrative Agent is authorized to release any Loan Guaranty provided by such
Subsidiary, (C) constituting property leased to a Loan Party under a lease which
has expired or been terminated in a transaction not prohibited under this
Agreement, (D) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, (E) constituting property of a
Loan Party that is being released as a Loan Party as provided below, and (F)
constituting property which is or becomes an Excluded Asset, and (ii) to release
any Loan Guaranty provided by any Loan Party (A) that is dissolved as permitted
under Section 6.08 in connection with a voluntary liquidation or dissolution
thereof permitted by such Section, (B) upon the disposition of all of the
outstanding Equity Interests of a Subsidiary of the Company (other than the
Canadian Borrower) to a Person other than a Borrower or a Subsidiary in a
transaction permitted by Section 6.05 (and the Administrative Agent may rely
conclusively on any such certificate to that effect provided by any Loan Party
without further inquiry), or (C) that becomes an Excluded Subsidiary (and the
Administrative Agent may rely conclusively on any such certificate to that
effect provided by any Loan Party without further inquiry). Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.  In connection with the foregoing, the Lenders the other
Secured Parties hereby authorize the Administrative Agent to execute and deliver
any instruments, documents, and agreements necessary or desirable to evidence
and confirm the release of any Loan Party or Collateral pursuant to the
foregoing provisions of this Section 9.02(c), all without the further consent or
joinder of any Lender or any other Secured Party.  In connection with any
release hereunder, the Administrative Agent shall promptly (and the Lenders and
the Secured Parties hereby authorize the Administrative Agent to) take such
action and execute any such documents as may be reasonably requested by the Loan
Parties and at the Loan Parties’ expense in connection with the release of any
Liens created by any Loan Document in respect of such Subsidiary, property or
asset, as applicable; provided, that the Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower Representative
containing such certifications as the Administrative Agent shall reasonably
request.
 
(d)         If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement (except that the Borrowers may not elect to replace SSP or any
Affiliate or Approved Fund thereof), provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrowers and


127

--------------------------------------------------------------------------------

the Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 
(e)         Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower Representative only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.
 
SECTION 9.03  Expenses; Indemnity; Damage Waiver.
 
(a)         Except as otherwise provided in this Agreement, the Loan Parties
shall, jointly and severally, pay all (i) reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable and documented fees, charges and disbursements of
counsel (in each case limited to one primary law firm in the U.S., one primary
law firm in Canada, and one law firm in any other relevant jurisdiction, except
in the case of actual or perceived conflicts of interest, in which case, such
additional counsel for the affected persons) for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through an Electronic System) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers of the provisions of the Loan
Documents (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) [reserved] and (iii) reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable fees, charges and disbursements of any counsel (in each
case limited to one primary law firm in the U.S., one primary law firm in
Canada, and one law firm in any other relevant jurisdiction, except in the case
of actual or perceived conflicts of interest, in which case, such additional
counsel for the affected persons) for the Administrative Agent or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans (in each case limited to one primary law
firm in the U.S., one primary law firm in Canada, and one law firm in any other
relevant jurisdiction, except in the case of actual or perceived conflicts of
interest, in which case, such additional counsel for the affected persons).
Subject to Section 5.07, such reasonable and documented out-of-pocket expenses
being reimbursed by the Loan Parties under this Section may include, without
limiting the generality of the foregoing, fees, costs and expenses incurred in
connection with:
 
(i)          appraisals and insurance reviews;
 
(ii)         field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the reasonable
and documented internally allocated fees for each Person employed by the
Administrative Agent with respect to each field examination;
 
128

--------------------------------------------------------------------------------

(iii)        fees and other charges for (A) lien and title searches and title
insurance and (B) recording Mortgages (if applicable), filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;
 
(iv)        sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
 
(v)         forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
 
All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Loans or to another deposit account, all as described in Section 2.18(c).
 
(b)          The Loan Parties, subject to Section 9.20, shall, jointly and
severally, indemnify the Administrative Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of any outside counsel
for any Indemnitee (in each case limited to one primary law firm in the U.S.,
one primary law firm in Canada, and one law firm in any other relevant
jurisdiction, except in the case of actual or perceived conflicts of interest,
in which case, such additional counsel for the affected persons), incurred by
any Indemnitee or asserted against any Indemnitee by any Person arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement and the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or thereby, (ii) any
Loan or the use of the proceeds therefrom, (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by a
Loan Party or a Subsidiary, or any Environmental Liability related in any way to
a Loan Party or a Subsidiary, or (iv)  any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Loan Parties or their respective equity holders, Affiliates, creditors or
any other third Person and whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith, or willful misconduct of such
Indemnitee or (y) arise from any claim, litigation, investigation, arbitration
or proceeding (a “Proceeding”) that does not directly or primarily involve an
act or omission of the Company or any of its Affiliates and that is brought by
an Indemnitee against any other Indemnitee (other than any Proceeding against
any Indemnitee solely in its capacity or in fulfilling its role as the
Administrative Agent, bookrunner, arranger or any similar role hereunder). This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.
 
(c)         To the extent that any Loan Party fails to pay any amount required
to be paid by it to the Administrative Agent (or any sub-agent thereof) (or any
Related Party of any of the foregoing) under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent (or any
Related Party thereof), as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the Loan
Parties’ failure to pay any such unpaid amount shall not relieve any Loan Party
of any default in the payment thereof); provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or


129

--------------------------------------------------------------------------------

asserted against the Administrative Agent in its capacity as such or against any
Related Party of any of the foregoing acting for the Administrative Agent in
connection with such capacity.
 
(d)        To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee (i)
for any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) (other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of,
or the material breach of the Loan Documents by, such Indemnitee, in each case,
as determined by a final and non-appealable judgment of a court of competent
jurisdiction) or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof; provided that,
nothing in this paragraph (d) shall relieve any Loan Party of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.
 
(e)          All amounts due under this Section shall be payable not later than
10 days after written demand therefor.
 
(f)          Notwithstanding the foregoing, no Canadian Loan Party shall have
any liability under this Section 9.03 for any expenses or indemnities that do
not arise from the commitments or extensions of credit to the Canadian Loan
Parties, the conduct or alleged conduct of any Canadian Loan Party, the assets
of any Canadian Loan Party, any Default or Event of Default relating to any
Canadian Loan Party, any services provided to any Canadian Loan Party or any
enforcement action against any Canadian Loan Party.
 
SECTION 9.04  Successors and Assigns.
 
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Loan Party without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)         (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (in each case, such consent not to be
unreasonably withheld, conditioned or delayed) of:
 
(A)         the Borrower Representative, provided that the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof, and provided further that no
consent of the Borrower Representative shall be required for an assignment to a
Lender, an Affiliate of a Lender,


130

--------------------------------------------------------------------------------

an Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and
 
(B)          the Administrative Agent shall be required for assignments in
respect of the Loan if such assignment is to a Person that is not a Lender with
a Commitment in respect of such Loan, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.
 
(ii)          Assignments shall be subject to the following additional
conditions:
 
(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the  Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower Representative and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower Representative shall be
required if an Event  of Default has  occurred and is continuing;
 
(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $5,000 and the tax forms required by Section 2.17(f); and
 
(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent all “know your customer” documents requested by the
Administrative Agent pursuant to anti-money laundering rules and regulations,
and an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the other Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
 
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means a (a) natural person, (b) Defaulting Lender, (c)
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
holding company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative


131

--------------------------------------------------------------------------------

thereof, having significant experience in the business of making or purchasing
commercial loans, and (z) has assets greater than $25,000,000 and a significant
part of its activities consist of making or purchasing commercial loans and
similar extensions of credit in the ordinary course of its business, (d) a Loan
Party or a Subsidiary or other Affiliate of a Loan Party, or (e) subject to
Section 9.04(e) below, a Disqualified Institution.
 
(iii)        Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any part
hereunder arising from that Lender’s having been a Defaulting Lender). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
(iv)         The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its U.S. offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and stated interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior written notice.
 
(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
 
(c)          Any Lender may, without the consent of the Borrowers, the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) other than an Ineligible Institution in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this


132

--------------------------------------------------------------------------------

Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) and (g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.
 
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)          Without limiting the foregoing, with respect to Disqualified
Institutions:
 
(i)          No assignment or participation shall be made to any Person that was
a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment in writing in



133

--------------------------------------------------------------------------------

its sole and absolute discretion, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrowers of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
Section 9.04(e) shall not be void, but the other provisions of this Section
9.04(e) shall apply.
 
(ii)         If any assignment or participation is made to any Disqualified
Institution without the Company’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrowers may, at their sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Commitment of such Disqualified Institution and repay all
obligations of the Borrowers owing to such Disqualified Institution in
connection with such Commitment, and/or (B) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more assignees permitted under this
Section 9.04 at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
 
(iii)       Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to the Lenders by the
Borrowers, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting any plan of reorganization or plan of liquidation
pursuant to any Insolvency Laws (a “Relevant Plan”), each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Relevant Plan,
(2) if such Disqualified Institution does vote on such Relevant Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the U.S. Bankruptcy Code (or any similar provision in any other
Insolvency Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Relevant Plan in accordance with
Section 1126(c) of the U.S. Bankruptcy Code (or any similar provision in any
other Insolvency Laws) and (3) not to contest any request by any party for a
determination by the applicable bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
 
(iv)       The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on Syndtrak or a substantially
similar electronic transmission system, including that portion of


134

--------------------------------------------------------------------------------

such electronic transmission system that is designated for “public side” Lenders
and/or (B) provide the DQ List to each Lender requesting the same.
 
SECTION 9.05  Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.
 
SECTION 9.06  Counterparts; Integration; Effectiveness; Electronic  Execution.
 
(a)         This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 
(b)        Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf or any other electronic means that reproduces
an image of the actual executed signature page shall be effective as delivery of
a manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.
 
SECTION 9.07  Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08  Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest


135

--------------------------------------------------------------------------------

extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Loan Party against any of and all the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured; provided that the foregoing authorization shall not entitle any
Lender to apply any deposits (i) of any Canadian Loan Party to the satisfaction
of any of the U.S. Secured Obligations or (ii) to the extent that such deposit
constitutes an Excluded Asset. The applicable Lender shall notify the Borrower
Representative and the Administrative Agent promptly after any such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. In the event that any Defaulting Lender shall exercise any right of
setoff under this Section, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions in Section 2.20 and pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent and
Borrower Representative a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  NOTWITHSTANDING THE FOREGOING, NO LENDER AND NO PARTICIPANT SHALL
EXERCISE ANY RIGHT OF SETOFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF ANY LOAN PARTY HELD OR MAINTAINED BY SUCH LENDER WITHOUT
THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.
 
SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)         The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks; provided, however,
that if the laws of any jurisdiction other than New York shall govern in regard
to the validity, perfection or effect of perfection of any lien or in regard to
procedural matters affecting enforcement of any liens in collateral, such laws
of such other jurisdictions shall continue to apply to that extent.
 
(b)        Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
 
(c)         Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
136

--------------------------------------------------------------------------------

(d)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12  Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over such Person
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) to any rating agency when required
by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any Information relating
to the Loan Parties received by it from any of the Administrative Agent or any
Lender, (h) to any Lender’s financing sources, provided that prior to any
disclosure, such financing source is informed of the confidential nature of the
information and instructed to keep such Information confidential, (i) to any
current or prospective investors, members and partners of the Administrative
Agent, any Lender or their Affiliates, provided that prior to any disclosure,
such investor or partner is informed of the confidential nature of the
information and instructed to keep such Information confidential, (j) with the
consent of the Borrower Representative or (k) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than any Loan Party and, as far as
such recipient is aware, has not been made available as a result of a breach of
any obligation of confidentiality of such source with respect to such
information; provided that, in the case of clause (c), the party disclosing such
information shall provide to the Borrower Representative prior written notice
(except where prohibited by applicable law, in which case, prompt written notice
shall be provided) of such disclosure to the extent permitted by applicable law
and,


137

--------------------------------------------------------------------------------

in the case of a subpoena, the applicable Governmental Authority has not
otherwise requested that the disclosing party refrain from disclosing to the
Borrower Representative the existence of such subpoena and, in each case, such
disclosing party shall cooperate with the Borrower Representative with respect
to a protective order for, or other confidential treatment of, such disclosure. 
For the purposes of this Section, “Information” means all information received
from the Loan Parties relating to the Loan Parties or their business, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by the Loan Parties under
circumstances in which, as far as such recipient is aware, such information has
not been made available as a result of a breach of any obligation of
confidentiality of such source with respect to such information. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
LOAN PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
 
SECTION 9.13  Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, no any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
 
SECTION 9.14  USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.
 
SECTION 9.15  Canadian Anti-Money Laundering Legislation.
 
138

--------------------------------------------------------------------------------

(a)        Each Loan Party acknowledges that, pursuant to the Proceeds of Crime
Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws, in each case in any
jurisdiction in which any Loan Party or any of its Subsidiaries is located or is
doing material business (collectively, including any guidelines or orders
thereunder, “AML Legislation”), the Lenders may be required to obtain, verify
and record information regarding the Loan Parties and their respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of the Loan Parties, and the transactions contemplated
hereby. Each Loan Party shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or any prospective assignee or participant of a Lender or the
Administrative Agent, in order to comply with any applicable AML Legislation,
whether now or hereafter in existence.
 
(b)         If the Administrative Agent has ascertained the identity of any Loan
Party or any authorized signatories of the Loan Parties for the purposes of
applicable AML Legislation, then the Administrative Agent:
 
(i)          shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent within the meaning of the applicable
AML Legislation; and
 
(ii)         shall provide to each Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.
 
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent  nor
any other Agent has any obligation to ascertain the identity of the Loan Parties
or any authorized signatories of the Loan Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any Loan
Party or any such authorized signatory in doing so.
 
SECTION 9.16  Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.
 
SECTION 9.17  Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC, the PPSA or any other applicable law can
be perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
 
SECTION 9.18  Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest


139

--------------------------------------------------------------------------------

thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
 
SECTION 9.19  No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Lenders are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Lenders and their Affiliates, on the other hand, (B)
such Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) such Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Loan Party or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to such
Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Loan Party and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to such Loan Party or its Affiliates. To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against each of the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
SECTION 9.20  Obligations of Foreign Subsidiaries. Notwithstanding anything in
this Agreement or any other Loan Document to the contrary, none of the Canadian
Loan Parties, any Excluded Domestic Subsidiary, nor any Foreign Subsidiary of
the Company shall be liable or in any manner responsible for, or be deemed to
have guaranteed, directly or indirectly, whether as a primary obligor,
guarantor, indemnitor, or otherwise, and none of their assets shall secure,
directly or indirectly, any obligations (including principal, interest, fees,
penalties, premiums, expenses, charges, reimbursements, indemnities or any other
U.S. Obligations) in respect of any U.S. Loan Party under this Agreement, any
other Loan Document or any other agreement executed and/or delivered in
connection with any of the foregoing (provided that, for the avoidance of doubt,
the U.S. Loan Parties shall be jointly and severally liable for the U.S.
Obligations and the Canadian Obligations).
 
SECTION 9.21  [Reserved].
 
SECTION 9.22  Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase the
Original Currency with the Second Currency at the Spot Rate on the date two
Business Days preceding that on which judgment is given. Each Loan Party agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in such other currency, be
discharged only to the extent that, on the Business Day following the date the
Administrative Agent receives payment of any sum so adjudged to  be due
hereunder in  the  Second Currency, the Administrative Agent may, in accordance
with normal banking procedures, purchase, in the New York foreign exchange
market, the Original Currency with the amount of the Second Currency so paid;
and if the amount of the Original Currency so purchased or could have been so
purchased is less than the amount originally due in the Original Currency as a
result of such judgment, each Loan Party agrees as a separate obligation and
notwithstanding any such payment or judgment to indemnify the Administrative


140

--------------------------------------------------------------------------------

Agent against such loss. The term “rate of exchange” in this Section means the
Spot Rate at which the Administrative Agent, in accordance with normal
practices, is able on the relevant date to purchase the Original Currency with
the Second Currency, and includes any premium and costs of exchange payable in
connection with such purchase.
 
SECTION 9.23  Waiver of Immunity. To the extent that any Loan Party has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Loan Party hereby waives such immunity in respect of its
obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section shall be effective to the fullest
extent now or hereafter permitted under the Foreign Sovereign Immunities Act of
1976 (as amended, and together with any successor legislation) and are, and are
intended to be, irrevocable for purposes thereof.
 
SECTION 9.24  Process Agent. Each Canadian Loan Party hereby irrevocably
designates and appoints the Borrower Representative, in the case of any suit,
action or proceeding brought in the United States as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf, and in respect
of its property, service of any and all legal process, summons, notices and
documents that may be served in any action or proceeding arising out of or in
connection with this Agreement or any other Loan Document. Such service may be
made by mailing (by registered or certified mail, postage prepaid) or delivering
a copy of such process to such Canadian Loan Party in care of the Borrower
Representative at the Borrower Representative’s address set forth in Section
9.01, and each such Canadian Loan Party hereby irrevocably authorizes and
directs the Borrower Representative to accept such service on its behalf. As an
alternative method of service, each Canadian Loan Party irrevocably consents to
the service of any and all process in any such action or proceeding by the
mailing (by registered or certified mail, postage prepaid) of copies of such
process to the Borrower Representative or such Canadian Loan Party at its
address specified in Section 9.01. Each Canadian Loan Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
SECTION 9.25  Termination and Release of Collateral.
 
(a)          Liens in Collateral will be released, and applicable Loan Parties
shall be released of their obligations under the Loan Documents, in accordance
with the terms of Section 9.02(c) hereof.
 
(b)        In connection with the termination of all Commitments, payment and
satisfaction in full in cash of all Obligations (other than Unliquidated
Obligations), the Administrative Agent, on behalf of the Lenders, agrees to
negotiate in good faith with the Borrower Representative, and to execute and
deliver, a customary payoff letter in form and substance reasonably satisfactory
to the Administrative Agent and the Borrower Representative, which payoff letter
shall provide for, among other things, (i) an acknowledgment of the termination
of all Loan Documents, other than any terms thereunder that expressly survive
termination, (ii) delivery to the Borrower Representative or its designee of all
property pledged to the Administrative Agent or any Lender (including without
limitation stock or other certificates, notes receivable, certificates of title,
change of address forms and other instruments) or, if applicable, lost
collateral affidavits with respect thereto, (iii) delivery to the Borrower
Representative of the original promissory notes executed in connection with the
Obligations marked “CANCELLED”, (iv) delivery to the Borrower Representative or
its designee of mortgage or deed of trust releases against any real property of
any Loan Party or property subject to any title laws and other like releases,


141

--------------------------------------------------------------------------------

revocations of direct pay notices to account debtors, releases of deposit
account control agreements, Collateral Access Agreements and similar instruments
or documents, (v) delivery to the Borrower Representative or its designee of
UCC-3 termination statements with respect to the UCC and PPSA discharge filings
made by the Administrative Agent in respect of each Loan Party, as applicable,
and (vi) a release of liability from the Loan Parties in favor of the Secured
Parties.
 
SECTION 9.26  Publicity.  Each Loan Party and each Lender hereby authorizes the
Administrative Agent, at its sole expense, after providing prior notice thereof
to the Borrower Representative, to reference this Agreement and the syndication
and arrangement of the loan facility contemplated herein (but not the individual
Lenders, bookrunners or arrangers) in connection with marketing, press release
or other transactional announcements or updates; provided that the content of
any such marketing, press release or other transactional announcements or
updates shall be reasonably acceptable to the Borrower Representative (it being
understood that tombstones used in pitchbooks by Administrative Agent (as
opposed to public announcements) referencing the syndication and arrangement of
this Agreement and the loan facility contemplated herein, or inclusion of same
on lists or in other formats (other than public announcements), in each case
providing the same information as is typically included on tombstones, shall not
require prior notice thereof to, or acceptance by, the Borrower Representative).
No Loan Party shall issue any press release or disclose the name of the
Administrative Agent or any Lender except (A) disclosures required by applicable
law, regulation, legal process or the rules of the SEC or (B) with the prior
approval of the Administrative Agent and such Lender.
 
SECTION 9.27  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and the
effects of any Bail-in Action on any such liability, including, if applicable:
 
(a)          a reduction in full or in part or cancellation of any such
liability;
 
(b)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(c)          the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
ARTICLE X.
 
U.S. GUARANTY
 
SECTION 10.01  Guaranty. Each U.S. Loan Party hereby agrees that it is jointly
and severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally and irrevocably guarantees to the Secured Parties,
the prompt payment and performance when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all reasonable and documented costs and expenses, including,
without limitation, all court costs and


142

--------------------------------------------------------------------------------

attorneys’ and paralegals’ fees (subject to the limitations set forth in Section
9.03) and expenses paid or incurred by the Administrative Agent and the Lenders
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Party or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “U.S.
Guaranteed Obligations”. Each U.S. Loan Party further agrees that the U.S.
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this U.S.
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the U.S.
Guaranteed Obligations.
 
SECTION 10.02  Guaranty of Payment. This U.S. Guaranty is a guaranty of payment
and not of collection. Each U.S. Loan Party waives any right to require the
Administrative Agent or any Lender to sue any other Loan Party, any other
guarantor of, or any other Person obligated for, all or any part of the U.S.
Guaranteed Obligations (each, a “U.S. Obligated Party”), or to enforce its
rights against any collateral securing all or any part of the U.S. Guaranteed
Obligations.
 
SECTION 10.03  No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each U.S. Loan Party hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the U.S. Guaranteed Obligations), including: (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the U.S. Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any U.S. Loan Party or any other U.S. Obligated Party liable for any of the U.S.
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any U.S. Obligated Party or their assets or
any resulting release or discharge of any obligation of any U.S. Obligated
Party; or (iv) the existence of any claim, setoff or other rights which any U.S.
Loan Party may have at any time against any U.S. Obligated Party, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or in any unrelated transaction.
 
(b)        The obligations of each U.S. Loan Party hereunder are not subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the U.S.
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any U.S. Obligated Party, of the
U.S. Guaranteed Obligations or any part thereof.
 
(c)          Further, the obligations of any U.S. Loan Party hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy with respect to all or any part of the U.S. Guaranteed Obligations;
(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the U.S. Guaranteed Obligations; (iii) any release, non-
perfection or invalidity of any indirect or direct security for the obligations
of any U.S. Loan Party for all or any part of the U.S. Guaranteed Obligations or
any obligations of any other U.S. Obligated Party liable for any of the U.S.
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent or any Lender with respect to any collateral securing any part of the U.S.
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the U.S. Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such U.S. Loan Party or that would
otherwise operate as a discharge of any U.S. Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of the U.S.
Guaranteed Obligations).
 
SECTION 10.04  Defenses Waived. To the fullest extent permitted by applicable
law, each U.S. Loan Party hereby waives any defense based on or arising out of
any defense of any U.S. Loan Party or


143

--------------------------------------------------------------------------------

the unenforceability of all or any part of the U.S. Guaranteed Obligations from
any cause, or the cessation from any cause of the liability of any U.S. Loan
Party or any other U.S. Obligated Party, other than the indefeasible payment in
full in cash of the U.S. Guaranteed Obligations.  Without limiting the
generality of the foregoing, each U.S. Loan Party irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any U.S. Obligated Party or any
other Person.  Each U.S. Loan Party confirms that it is not a surety under any
state law and shall not raise any such law as a defense to its obligations
hereunder.  The Administrative Agent may, at its election, foreclose on any
Collateral securing all or a part of the U.S. Guaranteed Obligations and held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any such Collateral, compromise or adjust any part of the U.S.
Guaranteed Obligations, make any other accommodation with any U.S. Obligated
Party or exercise any other right or remedy available to it against any U.S.
Obligated Party, without affecting or impairing in any way the liability of such
U.S. Loan Party under this U.S. Guaranty except to the extent the U.S.
Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each U.S. Loan Party waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any U.S. Loan Party against any U.S.
Obligated Party or any security.
 
SECTION 10.05  Rights of Subrogation. No U.S. Loan Party will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any U.S. Obligated Party or
any Collateral, until the Loan Parties have fully performed all their
obligations to the Administrative Agent, the Lenders, and the other Secured
Parties.
 
SECTION 10.06  Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the U.S. Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
U.S. Loan Party or otherwise (including pursuant to any settlement entered into
by a Secured Party in its discretion), each U.S. Loan Party’s obligations under
this U.S. Guaranty with respect to that payment shall be reinstated at such time
as though the payment had not been made and whether or not the Administrative
Agent, the Lenders, or the other Secured Parties are in possession of this U.S.
Guaranty. If acceleration of the time for payment of any of the U.S. Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
U.S. Loan Party, all such amounts otherwise subject to acceleration under the
terms of any agreement relating to the U.S. Guaranteed Obligations shall
nonetheless be payable by the U.S. Loan Parties forthwith on demand by the
Administrative Agent.
 
SECTION 10.07  Information. Each U.S. Loan  Party assumes all  responsibility
for being and keeping itself informed of each Loan Party’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the U.S. Guaranteed Obligations and the nature, scope and extent of the risks
that each U.S. Loan Party assumes and incurs under this U.S. Guaranty, and
agrees that none of the Administrative Agent or any Lender shall have any duty
to advise any U.S. Loan Party of information known to it regarding those
circumstances or risks.
 
SECTION 10.08  [Reserved.]
 
SECTION 10.09  [Reserved.]
 
SECTION 10.10  Maximum Liability. The provisions of this U.S. Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any


144

--------------------------------------------------------------------------------

U.S. Loan Party under this U.S. Guaranty would otherwise be held or determined
to be avoidable, invalid or unenforceable on account of the amount of such U.S.
Loan Party’s liability under this U.S. Guaranty, then, notwithstanding any other
provision of this U.S. Guaranty to the contrary, the amount of such liability
shall, without any further action by the U.S. Loan Party or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant U.S. Loan Party’s “Maximum U.S.
Liability”). This Section with respect to the Maximum U.S. Liability of each
U.S. Loan Party is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no U.S. Loan
Party nor any other Person or entity shall have any right or claim under this
Section with respect to such Maximum U.S. Liability, except to the extent
necessary so that the obligations of any U.S. Loan Party hereunder shall not be
rendered voidable under applicable law.  Each U.S. Loan Party agrees that the
U.S. Guaranteed Obligations may at any time and from time to time exceed the
Maximum U.S. Liability of each U.S. Loan Party without impairing this U.S.
Guaranty or affecting the rights and remedies of the Lenders hereunder; provided
that nothing in this sentence shall be construed to increase any U.S. Loan
Party’s obligations hereunder beyond its Maximum U.S. Liability.
 
SECTION 10.11  Contribution. In the event any U.S. Loan Party (a “Paying U.S.
Loan Party”) shall make any payment or payments under this U.S. Guaranty or
shall suffer any loss as a result of any realization upon any collateral granted
by it to secure its obligations under this U.S. Guaranty, each other U.S. Loan
Party (each a “Non-Paying U.S. Loan Party”) shall contribute to such Paying U.S.
Loan Party an amount equal to such Non-Paying U.S. Loan Party’s Applicable Share
of such payment or payments made, or losses suffered, by such Paying U.S. Loan
Party. For purposes of this Section, each Non-Paying U.S. Loan Party’s
“Applicable Share” with respect to any such payment or loss by a Paying U.S.
Loan Party shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (a) such Non-Paying U.S. Loan Party’s Maximum
U.S. Liability as of such date (without giving effect to any right to receive,
or obligation to make, any contribution hereunder) or, if such Non-Paying U.S.
Loan Party’s Maximum U.S. Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying U.S. Loan Party from the other
Loan U.S. Parties after the date hereof (whether by loan, capital infusion or by
other means) to (b) the aggregate Maximum U.S. Liability of all U.S. Loan
Parties hereunder (including such Paying U.S. Loan Party) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum U.S. Liability has not
been determined for any U.S. Loan Party, the aggregate amount of all monies
received by such U.S. Loan Parties from the other U.S. Loan Parties after the
date hereof (whether by loan, capital infusion or by other means). Nothing in
this provision shall affect any U.S. Loan Party’s several liability for the
entire amount of the U.S. Guaranteed Obligations (up to such U.S. Loan Party’s
Maximum U.S. Liability).  Each of the U.S. Loan Parties covenants and agrees
that its right to receive any contribution under this U.S. Guaranty from a
Non-Paying U.S. Loan Party shall be subordinate and junior in right of payment
to the payment in full in cash of the U.S. Guaranteed Obligations.  This
provision is for the benefit of both the Administrative Agent, the Lenders and
the U.S. Loan Parties and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.
 
SECTION 10.12  Liability Cumulative. The liability of each U.S. Loan Party as a
U.S. Loan Party under this Article X is in addition to and shall be cumulative
with all liabilities of each U.S. Loan Party to the Administrative Agent and the
Lenders under this Agreement and the other U.S. Loan Documents to which such
U.S. Loan Party is a party or in respect of any obligations or liabilities of
the other U.S. Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
 
SECTION 10.13  [Reserved].


145

--------------------------------------------------------------------------------

SECTION 10.14  Common Enterprise.  Each U.S. Loan Party represents and warrants
that the successful operation and condition of each of the U.S. Loan Parties is
dependent on the continued successful performance of the functions of the group
of the U.S. Loan Parties as a whole and the successful operation of each of the
U.S. Loan Parties is dependent on the successful performance and operation of
each other U.S. Loan Party. Each U.S. Loan Party expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from (i)
successful operations of each of the other U.S. Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each U.S. Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such U.S. Loan Party is within its
purpose, in furtherance of its direct and/or indirect business interests, will
be of direct and/or indirect benefit to such U.S. Loan Party, and is in its best
interest.
 
ARTICLE XI.
 
CANADIAN GUARANTY
 
SECTION 11.01  Guaranty.  Each Canadian Loan Party hereby agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Secured Parties, the prompt payment and performance when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Canadian Secured Obligations and all reasonable costs and expenses,
including, without limitation, all reasonable and documented court costs and
attorneys’ fees and expenses paid or incurred by the Administrative Agent and
any Lender in endeavoring to collect all or any part of the Canadian Secured
Obligations from, or in prosecuting any action against, the Canadian Borrower,
any Canadian Guarantor or any other guarantor of all or any part of the Canadian
Secured Obligations (such costs and expenses, together with the Canadian Secured
Obligations, collectively the “Canadian Guaranteed Obligations”). Each Canadian
Loan Party further agrees that the Canadian Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Canadian Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Canadian Guaranteed Obligations.
 
SECTION 11.02  Guarantee of Payment. This Canadian Guaranty is a Guarantee of
payment and not of collection. Each Canadian Loan Party waives any right to
require the Administrative Agent, or any Lender or any other Secured Party to
sue any other Loan Party, any other guarantor, or any other Person obligated for
all or any part of the Canadian Guaranteed Obligations (each, a “Canadian
Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Canadian Guaranteed Obligations. In addition, as
an original and independent obligation under this Canadian Guaranty, each
Canadian Loan Party shall:
 
(a)          indemnify each Canadian Obligated Party and its successors,
endorsees, transferees and assigns and keep the Canadian Obligated Parties
indemnified against all costs, losses, expenses and liabilities of whatever kind
resulting from the failure by the Loan Parties or any of them, to make due and
punctual payment of any of the Canadian Secured Obligations or resulting from
any of the Canadian Secured Obligations being or becoming void, voidable,
unenforceable or ineffective against any Loan Party (including, but without
limitation, all legal and other costs, charges and expenses incurred by each
Canadian Obligated Party, or any of them, in connection with preserving or
enforcing, or attempting to preserve or enforce, its rights under this Canadian
Guaranty); and


146

--------------------------------------------------------------------------------

(b)         pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the Canadian Obligated Parties has attempted
to enforce any rights against any Loan Party or any other Person or otherwise.
 
SECTION 11.03  No Discharge or Diminishment of Canadian Guaranty.
 
(a)         Except as otherwise provided for herein, the obligations of each
Canadian Loan Party hereunder are unconditional and absolute and not subject to
any reduction, limitation, impairment or termination for any reason (other than
the payment in full in cash of the Canadian Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Canadian Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of the Canadian Loan Party or any other Canadian
Obligated Party liable for any of the Canadian Guaranteed Obligations; (iii) any
insolvency, bankruptcy, winding-up, liquidation, reorganization or other similar
proceeding affecting any Canadian Obligated Party or their assets or any
resulting release or discharge of any obligation of any Canadian Obligated
Party; or (iv) the existence of any claim, setoff or other rights which any
Canadian Loan Party may have at any time against any Canadian Obligated Party,
the Administrative Agent, any Lender or any other person, whether in connection
herewith or in any unrelated transactions.
 
(b)         The obligations of each Canadian Loan Party hereunder are not
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Canadian Guaranteed Obligations or otherwise, or any provision of applicable
law or regulation purporting to prohibit payment by any Canadian Obligated
Party, of the Canadian Guaranteed Obligations or any part thereof.
 
(c)         Further, the obligations of any Canadian Loan Party hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, or any Lender or any other Secured Party to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Canadian Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Canadian Guaranteed
Obligations; (iii) any release, non-perfection or invalidity of any indirect or
direct security for the obligations of any Canadian Loan Party for all or any
part of the Canadian Guaranteed Obligations or any obligations of any other
Canadian Obligated Party liable for any of the Canadian Guaranteed Obligations;
(iv) any action or failure to act by the Administrative Agent, or any Lender or
any other Secured Party with respect to any collateral securing any part of the
Canadian Guaranteed Obligations; or (v) any default, failure or delay, willful
or otherwise, in the payment or performance of any of the Canadian Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Canadian Loan Party or that would
otherwise operate as a discharge of any Canadian Loan Party as a matter of law
or equity (other than the payment in full in cash of the Canadian Guaranteed
Obligations).
 
SECTION 11.04  Defenses Waived. To the fullest extent permitted by applicable
law, each Canadian Loan Party hereby waives any defense based on or arising out
of any defense of any Canadian Loan Party or the unenforceability of all or any
part of the Canadian Guaranteed Obligations from any cause, or the cessation
from any cause of the liability of any Canadian Loan Party, other than the
payment in full in cash of the Canadian Guaranteed Obligations.  Without
limiting the generality of the foregoing, each Canadian Loan Party irrevocably
waives acceptance hereof, presentment, demand, protest and, to the fullest
extent permitted by law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against any
Canadian Obligated Party, or any other Person.  Each Canadian Loan Party
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on, or otherwise enforce against, any Collateral
securing all or a part of the Canadian Guaranteed Obligations


147

--------------------------------------------------------------------------------

and held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any such Collateral, compromise or adjust any part
of the Canadian Guaranteed Obligations, make any other accommodation with any
Canadian Obligated Party or exercise any other right or remedy available to it
against any Canadian Obligated Party, without affecting or impairing in any way
the liability of such Canadian Loan Party under this Canadian Guaranty except to
the extent the Canadian Guaranteed Obligations have been fully paid in cash. To
the fullest extent permitted by applicable law, each Canadian Loan Party waives
any defense arising out of any such election even though that election may
operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Canadian Loan Party
against any Canadian Obligated Party or any security.
 
SECTION 11.05  Rights of Subrogation. No Canadian Loan Party will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Canadian
Obligated Party, or any Collateral, until the Loan Parties have fully performed
all their obligations to the Administrative Agent and the Lenders.
 
SECTION 11.06  Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Canadian Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any Canadian Loan Party or otherwise, each Canadian Loan
Party’s obligations under this Canadian Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent and the Lenders or other Secured Parties
are in possession of this Canadian Guaranty. If acceleration of the time for
payment of any of the Canadian Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Canadian Loan Party, all such
amounts otherwise subject to acceleration under the terms of any agreement
relating to the Canadian Guaranteed Obligations shall nonetheless be payable by
the Canadian Loan Parties promptly on demand by the Administrative Agent.
 
SECTION 11.07  Information. Each Canadian Loan Party assumes all responsibility
for being and keeping itself informed of the other Canadian Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Canadian Guaranteed Obligations and the nature, scope
and extent of the risks that each Canadian Loan Party assumes and incurs under
this Canadian Guaranty, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise any Canadian Loan Party of information
known to it regarding those circumstances or risks.
 
SECTION 11.08  Maximum Canadian Liability. In any action or proceeding involving
any corporate law, or any provincial, territorial, state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Canadian Loan Party under this
Canadian Guaranty would otherwise be held or determined to be void, voidable,
avoidable, invalid or unenforceable on account of the amount of such Canadian
Loan Party’s liability under this Canadian Guaranty, then, notwithstanding any
other provision of this Canadian Guaranty to the contrary, the amount of such
liability shall, without any further action by the Canadian Loan Parties or the
Administrative Agent, or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Canadian
Loan Party’s “Maximum Canadian Liability”). This Section with respect to the
Maximum Canadian Liability of each Canadian Loan Party is intended solely to
preserve the rights of the Administrative Agent and the Lenders to the maximum
extent not subject to avoidance under applicable law, and no Canadian Loan Party
nor any other Person shall have any right or claim under this Section with
respect to such Maximum Canadian Liability, except to the extent necessary so
that the obligations of any Canadian Loan Party hereunder shall not be rendered
voidable under applicable law. Each Canadian Loan Party agrees that the Canadian
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Canadian Liability of each Canadian Loan Party without


148

--------------------------------------------------------------------------------

impairing this Canadian Guaranty or affecting the rights and remedies of the
Administrative Agent, or the Lenders hereunder, provided that, nothing in this
sentence shall be construed to increase any Canadian Loan Party’s obligations
hereunder beyond its Maximum Canadian Liability.
 
SECTION 11.09  Contribution. In the event any Canadian Loan Party (a “Paying
Canadian Loan Party”) shall make any payment or payments under this Canadian
Guaranty or shall suffer any loss as a result of any realization upon any
collateral granted by it to secure its obligations under this Canadian Guaranty,
each other Canadian Loan Party (each a “Non-Paying Canadian Loan Party”) shall
contribute to such Paying Canadian Loan Party an amount equal to such Non-Paying
Canadian Loan Party’s “Applicable Percentage” of such payment or payments made,
or losses suffered, by such Paying Canadian Loan Party. For purposes of this
Article XI, each Non-Paying Canadian Loan Party’s “Applicable Percentage” with
respect to any such payment or loss by a Paying Canadian Loan Party shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Canadian Loan Party’s Maximum Canadian
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying Canadian
Loan Party’s Maximum Canadian Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Canadian Loan Party from the
other Canadian Loan Parties after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Canadian Liability of
all Canadian Loan Parties hereunder (including such Paying Canadian Loan Party)
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Canadian
Liability has not been determined for any Canadian Loan Party, the aggregate
amount of all monies received by such Canadian Loan Parties from the other
Canadian Loan Parties after the date hereof (whether by loan, capital infusion
or by other means). Nothing in this provision shall affect any Canadian Loan
Party’s several liability for the entire amount of the Canadian Guaranteed
Obligations (up to such Canadian Loan Party’s Maximum Canadian Liability). Each
of the Canadian Loan Parties covenants and agrees that its right to receive any
contribution under this Canadian Guaranty from a Non-Paying Canadian Loan Party
shall be subordinate and junior in right of payment to the payment in full in
cash of the Canadian Guaranteed Obligations. This provision is for the benefit
of all of the Administrative Agent, the Lenders and the Canadian Loan Parties
and may be enforced by any one, or more, or all of them in accordance with the
terms hereof.
 
SECTION 11.10  Liability Cumulative. The liability of each Canadian Loan Party
under this Article XI is in addition to and shall be cumulative with all
liabilities of each Canadian Loan Party to the Administrative Agent and the
Lenders under this Agreement and the other Loan Documents to which such Canadian
Loan Party is a party or in respect of any obligations or liabilities of the
other Canadian Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
 
SECTION 11.11 Common Enterprise.  Each Canadian Loan Party represents and
warrants that the successful operation and condition of each of the Loan Parties
is dependent on the continued successful performance of the functions of the
group of the Loan Parties as a whole and the successful operation of each of the
Loan Parties is dependent on the successful performance and operation of each
other Loan Party. Each Canadian Loan Party expects to derive benefit (and its
board of directors or other governing body has determined that it may reasonably
be expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Loan Parties and (ii) the credit extended by the
Lenders to the Borrowers hereunder, both in their separate capacities and as
members of the group of companies. Each Canadian Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.
 
149

--------------------------------------------------------------------------------

ARTICLE XII.
 

THE BORROWER REPRESENTATIVE
 
SECTION 12.01  Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XII. The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 12.01.
 
SECTION 12.02  Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.
 
SECTION 12.03  Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through Responsible Officers.
 
SECTION 12.04  Notices. Each Loan Party shall promptly notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give notice thereof to the Administrative Agent and the Lenders pursuant
to Section 5.02.
 
SECTION 12.05  Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative (it being understood that such successor must be a
Borrower). The Administrative Agent shall give prompt written notice of such
resignation to the Lenders.
 
SECTION 12.06  Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.
 
SECTION 12.07  Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on


150

--------------------------------------------------------------------------------

which the Borrower Representative shall rely to prepare the Borrowing Base
Certificates and Compliance Certificate required pursuant to the provisions of
this Agreement.
 
(Signature Pages Follow)
 
151

--------------------------------------------------------------------------------

Signature Pages on File with the Company






--------------------------------------------------------------------------------